Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 13 TO SALE AND SERVICING AGREEMENT
(VFCC Transaction with Ares Capital CP Funding LLC)

 

THIS AMENDMENT NO. 13 TO THE SALE AND SERVICING AGREEMENT, dated as of May 7,
2009 (this “Amendment”), is entered into in connection with that certain Sale
and Servicing Agreement, dated as of November 3, 2004 (as amended, modified,
waived, supplemented or restated through the date hereof, the “Sale and
Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Ares Capital Corporation, as the originator (together with its successors and
assigns in such capacity, the “Originator”) and as the servicer (together with
its successors and assigns in such capacity, the “Servicer”), each of the
Conduit Purchasers and Institutional Purchasers from time to time party thereto,
each of the Purchaser Agents from time to time party thereto, Wachovia Capital
Markets, LLC, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as the Purchaser Agent
with respect to Variable Funding Capital Company LLC (f/k/a Variable Funding
Capital Corporation), as Conduit Purchaser (together with its successors and
assigns in such capacity, the “VFCC Agent”), U.S. Bank National Association, as
the trustee (together with its successors and assigns in such capacities, the
“Trustee”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the backup servicer (together with its successors and assigns in
such capacity, the “Backup Servicer”).  Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Sale and
Servicing Agreement.

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement;

 

WHEREAS, the parties hereto desire to acknowledge that Ares Capital CP Funding
II LLC, a Delaware limited liability company, has become a party to the Sale and
Servicing Agreement as a guarantor (in such capacity, a “Guarantor”) and hereby
assumes its obligations as a Guarantor pursuant to and in accordance with the
Sale and Servicing Agreement; and

 

WHEREAS, pursuant to and in accordance with Section 13.1 of the Sale and
Servicing Agreement, the parties hereto desire to further amend the Sale and
Servicing Agreement, in certain respects as provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENTS.

 

The Sale and Servicing Agreement, including all exhibits and schedules thereto,
is hereby amended such that, after giving effect to all such amendments, it
shall read in its entirety as Exhibit A attached hereto.

 

--------------------------------------------------------------------------------


 

SECTION 2.         SECURITY INTEREST.

 

(a)           The parties to this Amendment intend that the conveyance of the
Collateral by the Borrower to the applicable Purchasers be treated as sales for
all purposes other than financial accounting purposes.  If, despite such
intention, a determination is made that such transactions not be treated as
sales, then the parties hereto intend that this Amendment and the Sale and
Servicing Agreement constitute a security agreement and the transactions
effected hereby constitute secured loans by the applicable Purchasers to the
Borrower under Applicable Law.  In addition to, and not in limitation of, any
ownership interest now or hereafter acquired by any Purchasers, the Borrower
hereby transfers, conveys, assigns and grants as of the Thirteenth Amendment
Effective Date to the Trustee, for the benefit of the Secured Parties, a lien
and continuing security interest in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all Collateral
(including any Hedging Agreements), whether now existing or hereafter arising or
acquired by the Borrower, and wherever the same may be located, to secure the
prompt, complete and indefeasible payment and performance in full when due,
whether by lapse of time, acceleration or otherwise, of the Aggregate Unpaids of
the Borrower arising in connection with this Amendment, and the Sale and
Servicing Agreement and each other Transaction Document, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Aggregate Unpaids.  The
assignment under this Section 2(a) and under Section 9.1 of the Sale and
Servicing Agreement does not constitute and is not intended to result in a
creation or an assumption by the Trustee, the Administrative Agent, the
Purchaser Agents, any Hedge Counterparty, the Liquidity Banks or any of the
Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto.  Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Amendment and the Sale and Servicing Agreement had not
been executed, (b) the exercise by the Trustee, for the benefit of the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, the Trustee, the Purchaser Agents, any Hedge Counterparty,
the Liquidity Banks or any Secured Party shall have any obligations or liability
under the Collateral by reason of this Amendment or the Sale and Servicing
Agreement, nor shall the Administrative Agent, the Trustee, the Purchaser
Agents, any Hedge Counterparty, the Liquidity Banks or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(b)           Notwithstanding the grant of the security interest in
Section 2(a) above, it is not the intent of the parties hereto that this
Amendment terminate, renew, change or modify the security interest that was
granted under the Sale and Servicing Agreement as of the Closing Date, and the
parties hereto hereby affirm that the security interest granted under the Sale
and Servicing Agreement as of the Closing Date remains in full force and
effect.  It is the intent of the parties hereto that all obligations are secured
by the Collateral pursuant to the grants of the security interest in both
Section 2(a) above and in the Sale and Servicing Agreement.

 

(c)           The Borrower authorizes the Trustee (acting at the direction of
the Administrative Agent) to file one or more financing statements (each, a
“Financing Statement”) describing the

 

2

--------------------------------------------------------------------------------


 

Collateral, in any filing offices where the Administrative Agent deems it
appropriate.  Any Financing Statement may describe the Collateral as “all
assets” or “all personal property, whether now owned or later acquired” or a
similar general phrase.

 

SECTION 3.         WAIVER.

 

Solely with respect to the Loans listed on Exhibit B attached hereto (the
“Participation Loans”), each of the Borrower, the Servicer, the Administrative
Agent, the Trustee and each Purchaser and its related Purchaser Agent hereby
agree to a one-time waiver of clause (ff) of the definition of Eligible Loan as
set forth in Section 1.1 of the Sale and Servicing Agreement and agree that the
Participation Loans shall be subject to the grant in Section 2(a) of this
Amendment and shall be included in the Collateral as of the date hereof;
provided that any Participation Loan that subsequently complies with clause (ff)
of the definition of Eligible Loan (without giving effect to this waiver) shall,
at such time, no longer be a “Participation Loan”; provided, further, that if
(i) on May 15, 2009, the aggregate Outstanding Loan Balance of the Participation
Loans included in the Collateral exceeds $50,000,000 and (ii) on May 30, 2009,
the aggregate Outstanding Loan Balance of the Participation Loans included in
the Collateral exceeds $20,000,000, in each case then the Administrative Agent
may, in its sole discretion, deem (by written notice to the Borrower and the
Servicer) one or more Participation Loans to be Warranty Loans in a sufficient
amount to reduce the aggregate Outstanding Principal Balance of the
Participation Loans included in the Collateral to not exceed $50,000,000 (in the
case of clause (i) hereof) or $20,000,000 (in the case of clause (ii) hereof). 
This waiver shall expire on June 6, 2009, at which point all Participation Loans
included in the Collateral shall, without any further action by any party, be
deemed to be Warranty Loans.

 

SECTION 4.         CONSENT.

 

(a)           Pursuant to Section 5.2(j) of the Sale and Servicing Agreement,
the Administrative Agent and each Purchaser Agent hereby consent to the
amendment to the operating agreement of the Borrower as set forth on Exhibit C
attached hereto.

 

(b)           Pursuant to Section 5.2(j) of the Sale and Servicing Agreement,
the Administrative Agent and each Purchaser Agent hereby consent to the
amendment to the Sale Agreement as set forth on Exhibit D attached hereto.

 

(c)           The Administrative Agent and each Purchaser Agent hereby consent,
direct and authorize the Trustee to enter into this Amendment.

 

SECTION 5.         Agreement in Full Force and Effect as AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement are hereby ratified and shall remain in full force and effect.  After
this Amendment becomes effective, all references to the Sale and Servicing
Agreement, and corresponding references thereto or therein such as “hereof,”
“herein,” or words of similar effect referring to the Sale and Servicing
Agreement shall be deemed to mean the Sale and Servicing Agreement as amended
hereby.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Sale and Servicing Agreement other than
as expressly set forth herein, and shall not constitute a novation of the Sale
and Servicing Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.         Representations.

 

(a)           Each of the Originator, the Servicer and the Borrower, severally
for itself only, represents and warrants as of the date of this Amendment as
follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Sale and Servicing Agreement as amended hereby are within its powers,
have been duly authorized, and do not contravene (A) its charter, by-laws, or
other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale and Servicing Agreement as amended
hereby by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment and the Sale and Servicing Agreement as
amended hereby constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity;

 

(vi)          it is not in default under the Sale and Servicing Agreement, as
amended hereby; and

 

(vii)         upon giving effect to this Amendment, there is no Termination
Event, Unmatured Termination Event, or Servicer Default.

 

(b)           Each of the Originator, the Servicer and the Borrower, severally
for itself only, represents and warrants as of the date of this Amendment that
there are no court or administrative orders, writs, judgments or decrees
specifically directed to any of the Originator, the Servicer and the Borrower
that are material to the financial condition or results of operations of any of
the Originator, the Servicer and the Borrower.

 

(c)           Each of the Originator, the Servicer and the Borrower, severally
for itself only, represents and warrants as of the date of this Amendment that,
to its respective knowledge, there are no legal or governmental proceedings
pending or threatened (i) asserting the invalidity of any of this Amendment, the
Sale and Servicing Agreement, Amendment No. 1 to Sale Agreement dated as of the
date hereof, the Sale Agreement and the Third Amended, Restated and Substituted
Variable Funding Certificate dated as of the date hereof (collectively, the
“Operative Documents”), (ii) seeking to prevent the consummation by any of the
Originator, the Servicer or the Borrower of any of the transactions contemplated
by the Operative Documents or (iii) which might materially and adversely affect
the performance by any of the Originator, the Servicer or the Borrower of its
respective obligations under the Operative Documents.

 

4

--------------------------------------------------------------------------------


 

SECTION 7.         Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Purchasers; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; (iii) delivery of executed signature
pages by all parties hereto to the Administrative Agent; (iv) delivery of the
duly executed Third Amended, Restated and Substituted Variable Funding
Certificate in the name of “Wachovia Bank, National Association, as the
Institutional Purchaser” and in the face amount equal to $225,000,000; and
(v) delivery of favorable opinions of counsel for the Originator, the Borrower
and the Servicer in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION 8.         Miscellaneous.

 

(a)           Without in any way limiting any other obligation hereunder or
under the Transaction Documents, the Borrower agrees to provide, from time to
time, any additional documentation and to execute additional acknowledgements,
amendments, instruments or other agreements as may be reasonably requested and
required by the Administrative Agent to effectuate the foregoing.

 

(b)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(c)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(d)           This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Sale and Servicing
Agreement.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(g)           This Amendment and the Sale and Servicing Agreement represent the
final agreement between the parties only with respect to the subject matter
expressly covered hereby and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties.  There are no
unwritten oral agreements between the parties.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF

 

5

--------------------------------------------------------------------------------


 

LAW PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE
AND SERVICING AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

 Name:  

Richard S. Davis

 

 

 Title:

Chief Financial Officer

 

 

 

 

 

 

THE ORIGINATOR AND THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael Arougheti

 

 

 Name:

Michael Arougheti

 

 

 Title:

President

 

 

 

 

 

 

THE GUARANTOR:

ARES CAPITAL CP FUNDING II LLC

 

 

 

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

 Name:

Joshua M. Bloomstein

 

 

 Title:

Authorized Signatory

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Ares Capital CP Funding LLC
Amendment No. 13 to Sale and Servicing Agreement

 

--------------------------------------------------------------------------------


 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

 

By:

Wachovia Capital Markets, LLC,
as attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Haojin Wu

 

 

 Name:

Haojin Wu

 

 

 Title:

Vice President

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE VFCC AGENT:

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

 Name:

Kevin Sunday

 

 

 Title:

Director

 

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Ares Capital CP Funding LLC
Amendment No. 13 to Sale and Servicing Agreement

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee

 

 

 

 

 

 

 

By:

/s/ John T. Edwards

 

 

 Name:  

John T. Edwards

 

 

 Title:

Assistant Vice President

 

 

 

 

Ares Capital CP Funding LLC
Amendment No. 13 to Sale and Servicing Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED SALE AND SERVICING AGREEMENT

 

--------------------------------------------------------------------------------


EXECUTION COPY

 

Conformed Copy
(through Amendment No. 13)

 

 

U.S. $225,000,000

 

SALE AND SERVICING AGREEMENT

 

by and among

 

ARES CAPITAL CORPORATION,
as the Originator and as the Servicer

 

ARES CAPITAL CP FUNDING LLC,
as the Borrower

 

ARES CAPITAL CP FUNDING II LLC,
as the Guarantor

 

EACH OF THE CONDUIT PURCHASERS AND INSTITUTIONAL PURCHASERS
FROM TIME TO TIME PARTY HERETO,
as the Purchasers

 

EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Purchaser Agents

 

WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee

 

and

 

LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
as the Backup Servicer

 

Dated as of November 3, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITION

2

 

 

 

Section 1.1.

Certain Defined Terms

2

 

 

 

Section 1.2.

Other Terms

50

 

 

 

Section 1.3.

Computation of Time Periods

50

 

 

 

Section 1.4.

Interpretation

50

 

 

 

ARTICLE II

THE VARIABLE FUNDING CERTIFICATES

51

 

 

 

Section 2.1.

The Variable Funding Certificates

51

 

 

 

Section 2.2.

[Reserved]

52

 

 

 

Section 2.3.

Procedures for Advances by Conduit Purchasers and Institutional Purchasers

52

 

 

 

Section 2.4.

Reduction of the Facility Amount; Optional and Mandatory Repayments of Advances

53

 

 

 

Section 2.5.

Determination of Interest

54

 

 

 

Section 2.6.

Required Advance Reduction Amount Payments

54

 

 

 

Section 2.7.

Notations on Variable Funding Certificates

54

 

 

 

Section 2.8.

Principal Repayments

55

 

 

 

Section 2.9.

Settlement Procedures During the Term Period

55

 

 

 

Section 2.10.

Settlement Procedures During the Amortization Period

57

 

 

 

Section 2.11.

Collections and Allocations

59

 

 

 

Section 2.12.

Payments, Computations, Etc.

59

 

 

 

Section 2.13.

[Reserved]

60

 

 

 

Section 2.14.

Fees

61

 

 

 

Section 2.15.

Increased Costs; Capital Adequacy; Illegality

61

 

 

 

Section 2.16.

Taxes

62

 

 

 

Section 2.17.

Assignment of the Sale Agreement

64

 

 

 

Section 2.18.

Substitution and Repurchase of Loans

64

 

 

 

Section 2.19.

Optional Sales

68

 

 

 

Section 2.20.

Discretionary Sales

71

 

 

 

Section 2.21.

Lien Release Dividend

73

 

 

 

ARTICLE III

CONDITIONS TO CLOSING; ADVANCES

76

 

 

 

Section 3.1.

Conditions to Closing and Initial Advance

76

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.2.

Conditions Precedent to Repayments

77

 

 

 

Section 3.3.

Custodianship; Transfer of Loans and Permitted Investments

78

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

80

 

 

 

Section 4.1.

Representations and Warranties of the Borrower

80

 

 

 

Section 4.2.

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral

90

 

 

 

Section 4.3.

Representations and Warranties of the Servicer

91

 

 

 

Section 4.4.

Representations and Warranties of the Backup Servicer

94

 

 

 

Section 4.5.

Representations and Warranties of the Trustee

95

 

 

 

Section 4.6.

Representations and Warranties of the Purchasers

96

 

 

 

Section 4.7.

Representations and Warranties of the Guarantor

96

 

 

 

ARTICLE V

GENERAL COVENANTS

98

 

 

 

Section 5.1.

Affirmative Covenants of the Borrower

98

 

 

 

Section 5.2.

Negative Covenants of the Borrower

101

 

 

 

Section 5.3.

Covenants of the Borrower Relating to the Hedging of Fixed Rate Loans

103

 

 

 

Section 5.4.

Affirmative Covenants of the Servicer

104

 

 

 

Section 5.5.

Negative Covenants of the Servicer

107

 

 

 

Section 5.6.

Affirmative Covenants of the Backup Servicer

109

 

 

 

Section 5.7.

Negative Covenants of the Backup Servicer

109

 

 

 

Section 5.8.

Affirmative Covenants of the Trustee

109

 

 

 

Section 5.9.

Negative Covenants of the Trustee

109

 

 

 

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

110

 

 

 

Section 6.1.

Designation of the Servicer

110

 

 

 

Section 6.2.

Duties of the Servicer

110

 

 

 

Section 6.3.

Authorization of the Servicer

112

 

 

 

Section 6.4.

Collection of Payments; Accounts

113

 

 

 

Section 6.5.

Servicer Advances

115

 

 

 

Section 6.6.

Realization Upon Charged-Off Loans

115

 

 

 

Section 6.7.

[Reserved]

116

 

 

 

Section 6.8.

Servicing Compensation

116

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.9.

Payment of Certain Expenses by Servicer

116

 

 

 

Section 6.10.

Reports

116

 

 

 

Section 6.11.

Annual Statement as to Compliance

118

 

 

 

Section 6.12.

Annual Independent Public Accountant’s Servicing Reports

118

 

 

 

Section 6.13.

Limitation on Liability of the Servicer and Others

118

 

 

 

Section 6.14.

The Servicer Not to Resign

119

 

 

 

Section 6.15.

Servicer Defaults

119

 

 

 

Section 6.16.

Appointment of Successor Servicer

121

 

 

 

ARTICLE VII

THE BACKUP SERVICER

123

 

 

 

Section 7.1.

Designation of the Backup Servicer

123

 

 

 

Section 7.2.

Duties of the Backup Servicer

124

 

 

 

Section 7.3.

Merger or Consolidation

125

 

 

 

Section 7.4.

Backup Servicing Compensation

125

 

 

 

Section 7.5.

Backup Servicer Removal

126

 

 

 

Section 7.6.

Limitation on Liability

126

 

 

 

Section 7.7.

The Backup Servicer Not to Resign

127

 

 

 

ARTICLE VIII

THE TRUSTEE

127

 

 

 

Section 8.1.

Designation of Trustee

127

 

 

 

Section 8.2.

Duties of Trustee

127

 

 

 

Section 8.3.

Merger or Consolidation

130

 

 

 

Section 8.4.

Trustee Compensation

131

 

 

 

Section 8.5.

Trustee Removal

131

 

 

 

Section 8.6.

Limitation on Liability

131

 

 

 

Section 8.7.

The Trustee Not to Resign

132

 

 

 

Section 8.8.

Release of Documents

132

 

 

 

Section 8.9.

Return of Required Loan Documents

133

 

 

 

Section 8.10.

Access to Certain Documentation and Information Regarding the Collateral; Audits
of Servicer

133

 

 

 

ARTICLE IX

SECURITY INTEREST

134

 

 

 

Section 9.1.

Grant of Security Interest

134

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9.2.

Release of Lien on Collateral

135

 

 

 

Section 9.3.

Further Assurances

135

 

 

 

Section 9.4.

Remedies

135

 

 

 

Section 9.5.

Waiver of Certain Laws

135

 

 

 

Section 9.6.

Power of Attorney

136

 

 

 

ARTICLE X

TERMINATION EVENTS

136

 

 

 

Section 10.1.

Termination Events

136

 

 

 

Section 10.2.

Remedies

138

 

 

 

ARTICLE XI

INDEMNIFICATION

141

 

 

 

Section 11.1.

Indemnities by the Borrower

141

 

 

 

Section 11.2.

Indemnities by the Servicer

144

 

 

 

Section 11.3.

After-Tax Basis

144

 

 

 

ARTICLE XII

THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS

145

 

 

 

Section 12.1.

The Administrative Agent

145

 

 

 

Section 12.2.

Additional Agent

147

 

 

 

ARTICLE XIII

MISCELLANEOUS

149

 

 

 

Section 13.1.

Amendments and Waivers

149

 

 

 

Section 13.2.

Notices, Etc

150

 

 

 

Section 13.3.

Ratable Payments

150

 

 

 

Section 13.4.

No Waiver; Remedies

150

 

 

 

Section 13.5.

Binding Effect; Benefit of Agreement

150

 

 

 

Section 13.6.

Term of this Agreement

151

 

 

 

Section 13.7.

Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue

151

 

 

 

Section 13.8.

Waiver of Jury Trial

151

 

 

 

Section 13.9.

Costs, Expenses and Taxes

151

 

 

 

Section 13.10.

No Proceedings

152

 

 

 

Section 13.11.

Recourse Against Certain Parties

152

 

 

 

Section 13.12.

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances

154

 

 

 

Section 13.13.

Confidentiality.

155

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.14.

Execution in Counterparts; Severability; Integration

156

 

 

 

Section 13.15.

Waiver of Setoff

156

 

 

 

Section 13.16.

Assignments by the Purchasers

157

 

 

 

Section 13.17.

Heading and Exhibits

157

 

 

 

Section 13.18.

Loans Subject to Retained Interest Provisions

158

 

 

 

Section 13.19.

Non-Confidentiality of Tax Treatment

158

 

 

 

ARTICLE XIV

GUARANTY

158

 

 

 

Section 14.1.

The Guaranty

158

 

 

 

Section 14.2.

Bankruptcy

159

 

 

 

Section 14.3.

Nature of Liability

159

 

 

 

Section 14.4.

Independent Obligation

159

 

 

 

Section 14.5.

Authorization

160

 

 

 

Section 14.6.

Reliance

160

 

 

 

Section 14.7.

Waiver

160

 

 

 

Section 14.8.

Limitation on Enforcement

161

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1

[Reserved]

EXHIBIT A-2

Form of Repayment Notice (Reduction of Advances Outstanding/Pledge of Eligible
Loans)

EXHIBIT A-3

[Reserved]

EXHIBIT A-4

Form of Borrowing Base Certificate

EXHIBIT A-5

[Reserved]

EXHIBIT B

Form of Variable Funding Certificate (Conduit Purchaser or Institutional
Purchaser)

EXHIBIT C

Form of Servicing Report

EXHIBIT D

Form of Hedging Agreement (including Schedule and Confirmation)

EXHIBIT E-1

Form of Officer’s Certificate as to Solvency (Ares Capital CP Funding LLC)

EXHIBIT E-2

Form of Officer’s Certificate as to Solvency (Ares Capital Corporation)

EXHIBIT F-1

Form of Officer’s Closing Certificate (Ares Capital CP Funding LLC)

EXHIBIT F-2

Form of Officer’s Closing Certificate (Ares Capital Corporation)

EXHIBIT G-1

Form of Power of Attorney (Ares Capital CP Funding LLC)

EXHIBIT G-2

Form of Power of Attorney (Ares Capital Corporation)

EXHIBIT H

Form of Release of Required Loan Documents

EXHIBIT I

Form of Assignment of Mortgage

EXHIBIT J

Form of Servicer’s Certificate

EXHIBIT K

Form of Transferee Letter

EXHIBIT L

Form of Certificate of Closing Attorneys

EXHIBIT M

Form of Joinder Supplement

EXHIBIT N

Form of Confidentiality Provision

EXHIBIT O

Form of Notice and Request for Consent

 

SCHEDULES

 

 

SCHEDULE I

Condition Precedent Documents

SCHEDULE II

Concentration Account Bank and Concentration Account

SCHEDULE III

Location of Required Loan Documents

SCHEDULE IV

Loan List

SCHEDULE V

Agreed-Upon Procedures For Independent Public Accountants

 

 

ANNEXES

 

 

ANNEX A

Addresses for Notices

ANNEX B

Lender’s Pro Rata Share

 

--------------------------------------------------------------------------------


 

THIS SALE AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of
November 3, 2004, by and among:

 

(1)           ARES CAPITAL CORPORATION, a Maryland corporation (“Ares Capital
Corporation”), as the originator (together with its successors and assigns in
such capacity, the “Originator”), and as the servicer (together with its
successors and assigns in such capacity, the “Servicer”);

 

(2)           ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company,
as the borrower (together with its successors and assigns in such capacity, the
“Borrower”);

 

(3)           ARES CAPITAL CP FUNDING II LLC, a Delaware limited liability
company, as the guarantor (together with its successors and assigns in such
capacity, the “Guarantor”);

 

(4)           EACH OF THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO, as
a Conduit Purchaser;

 

(5)           EACH OF THE INSTITUTIONAL PURCHASERS FROM TIME TO TIME PARTY
HERETO, as an Institutional Purchaser;

 

(6)           EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Purchaser Agent;

 

(7)           WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability
company (together with its successors and assigns, “WCM”), as the administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”);

 

(8)           LYON FINANCIAL SERVICES, INC., a Minnesota corporation, doing
business as U.S. Bank Portfolio Services (“Lyon”), not in its individual
capacity but as the backup servicer (together with its successors and assigns in
such capacity, the “Backup Servicer”); and

 

(9)           U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”), not in its individual capacity but as the trustee (together with
its successors and assigns in such capacity, the “Trustee”).

 

R E C I T A L S

 

WHEREAS, the parties hereto, other than the Guarantor, previously entered into
the Sale and Servicing Agreement dated as of November 3, 2004 (such agreement,
as amended, modified or waived prior to the date hereof, the “Existing
Agreement”);

 

WHEREAS, Section 13.1 of the Existing Agreement provides that no amendment shall
be effective without the written agreement of the Borrower, the Administrative
Agent, the Trustee and each Purchaser and its related Purchaser Agent;

 

--------------------------------------------------------------------------------


 

WHEREAS, on the Thirteenth Amendment Effective Date, the parties hereto wish to
amend the Existing Agreement in order to make certain changes agreed to by the
parties hereto, including the addition of the Guarantor as a party hereto; and

 

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITION

 

Section 1.1.                                Certain Defined Terms.

 

(a)           Certain capitalized terms used throughout this Agreement are
defined in this Section 1.1.  As used in this Agreement and its schedules,
exhibits and other attachments, unless the context requires a different meaning,
the following terms shall have the following meanings:

 

“1940 Act”:  The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

“Account”:  Any of the Collection Account, the Principal Collections Account,
the Interest Collections Account and any sub-accounts thereof deemed appropriate
or necessary by the Administrative Agent or the Trustee for convenience in
administering such accounts.

 

“Accreted Interest”:  Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

 

“Accrual Period”:  With respect to each Advance (or portion thereof), (a) with
respect to the first Payment Date, the period commencing on the Closing Date and
ending on the last day of the calendar month preceding the first Payment Date,
(b) with respect to the final Payment Date, the period commencing on the first
day of the calendar month in which the preceding Payment Date occurred and
ending on the final Payment Date, and (c) with respect to any other Payment
Date, the period commencing on the first day of the calendar month in which the
preceding Payment Date occurred and ending on the last day of the calendar month
immediately preceding the month in which the Payment Date occurs.

 

“Additional Amount”:  Defined in Section 2.16.

 

“Adjusted Eurodollar Rate”:  For any Accrual Period, a per annum interest rate
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (ii) the

 

2

--------------------------------------------------------------------------------


 

denominator of which is equal to 100% minus the Eurodollar Reserve Percentage
for such Accrual Period.

 

“Administrative Agent”:  WCM, in its capacity as administrative agent for the
Purchaser Agents, together with its successors and assigns, including any
successor appointed pursuant to Article XII.

 

“Advance”: Defined in Section 2.1(b).

 

“Advance Rate”:  With respect to any type of Loan on any Measurement Date, the
corresponding percentage for such type of Loan (such type to be determined as of
the applicable Cut-Off Date of each Loan) set forth below:

 

ELIGIBLE LOANS

 

TYPE OF ELIGIBLE LOAN

 

ADVANCE RATE

 

 

 

 

 

First Lien Loans

 

60

%

 

 

 

 

Last-Out First Lien Loans

 

50

%

 

 

 

 

Second Lien Loans

 

40

%

 

 

 

 

Subordinated Loans

 

35

%

 

For the avoidance of doubt, with respect to any Agented Notes, the applicable
Advance Rate will be determined by reference to the type of the applicable
underlying Loan.

 

“Advances Outstanding”:  On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances on such day.

 

“Affected Party”:  The Administrative Agent, each Purchaser Agent, each
Purchaser, each Liquidity Bank, all assignees and participants of each Purchaser
and each Liquidity Bank, any sub-agent of the Administrative Agent and any
successor to a Purchaser Agent.

 

“Affiliate”:  With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided, however, that for
purposes of determining whether any Loan is an Eligible Loan or any Obligor is
an Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.  For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Agented Note”:  Any Loan (a) originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such

 

3

--------------------------------------------------------------------------------


 

Loan) prior to such Loan becoming part of the Collateral and (b) with respect to
which, upon an assignment of the note under the Sale Agreement to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Originator with respect to such note and the Related
Property.

 

“Aggregate Outstanding Loan Balance” or “AOLB”:  On any date of determination,
the sum of the Outstanding Loan Balances of all Eligible Loans included as part
of the Collateral on such date, minus the Outstanding Loan Balances of any
Charged-Off Loans.

 

“Aggregate Unpaids”:  At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs, Call
Premium and all other amounts owed by the Borrower to the Purchasers, the
Purchaser Agents, the Administrative Agent, the Backup Servicer, each Hedge
Counterparty and the Trustee hereunder (including, without limitation, all
Indemnified Amounts, other amounts payable under Article XI and amounts required
to be paid under Section 2.9, Section 2.10, Section 2.14, Section 2.15 and
Section 2.16 to any Indemnified Party) or under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement) or by the Borrower or any other Person under any fee
letter delivered in connection with the transactions contemplated by this
Agreement (including, without limitation, each Purchaser Fee Letter, the Backup
Servicer Fee Letter and the Trustee Fee Letter), in each case whether due or
accrued.

 

“Agreement”:  Defined in the Preamble.

 

“Alternative Rate”:  For any day during any Accrual Period, (i) with respect to
any Institutional Purchaser, an interest rate per annum equal to the LIBOR Rate
and (ii) with respect to any Conduit Purchaser, an interest rate per annum equal
to the Adjusted Eurodollar Rate; provided that the Alternative Rate shall be the
Base Rate if a Eurodollar Disruption Event occurs.

 

“Amortization Period”:  The period beginning on the date on which the
Termination Date is declared or occurs automatically pursuant to
Section 10.2(a), and ending on the Collection Date.

 

“Applicable Law”:  For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Appraisal”:  With respect to any Mortgaged Property as to which an appraisal is
required or permitted to be performed pursuant to the terms of this Agreement,
an appraisal performed in conformance with the guidelines established by the
Appraisal Institute.

 

“Appraisal Institute”:  The international membership association of real estate
appraisers.

 

4

--------------------------------------------------------------------------------


 

“Approved Valuation Firm”: Each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff & Phelps
Corp. and (iv) Valuation Research Corporation, and any other nationally
recognized valuation firm approved by the Administrative Agent in its sole
reasonable discretion.

 

“Ares LIBOR Rate”:  The rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day, as the rate for Dollar
deposits with a one-month, a two-month or a three-month maturity, as applicable,
as and when determined in accordance with the applicable Underlying Instruments.

 

“Ares Prime Rate”:  The rate designated by certain reference lenders in the
Underlying Instruments from time to time as its prime rate in the United States,
such rate to change as and when the designated rate changes; provided, however,
the Ares Prime Rate is not intended to be lowest rate of interest charged by the
Originator in connection with extensions of credit to debtors.

 

“Asset Coverage Ratio”: The ratio, determined on a consolidated basis, without
duplication, in accordance with GAAP, of (a) the fair market value of the total
assets of Ares Capital Corporation and its Subsidiaries as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to the Originator, to be determined by the Board of Directors
of the Originator and reviewed by its auditors, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of Ares Capital Corporation and
its Subsidiaries, to (b) the aggregate amount of Indebtedness of Ares Capital
Corporation and its Subsidiaries.

 

“Assigned Value”: The value assigned to each Loan included in the Collateral by
the Administrative Agent in its sole reasonable discretion as of the Thirteenth
Amendment Effective Date and any applicable Cut-Off Date, and amended by the
Administrative Agent in its sole reasonable discretion at anytime following an
Assigned Value Adjustment Event; provided, however, that (a) the Assigned Value
of any Priced Loan shall not be less than the price quoted therefor (if any) by
such pricing service as selected by the Administrative Agent and (b) the
Assigned Value shall not be based upon the practices set forth in FASB Statement
No. 157 or any pronouncement, statement, rule or amendment with respect to
GAAP-mandated mark-to-market requirements, but rather shall be based on the
amortized cost adjusted for any credit impairment of such Loan.  In the event
the Borrower disagrees with the Administrative Agent’s determination of the
Assigned Value of a Loan, the Borrower may (at its expense) retain any Approved
Valuation Firm to value such Loan and if the value determined by such firm is
greater than the Administrative Agent’s determination of the Assigned Value,
such firm’s valuation shall become the Assigned Value of such Loan; provided
that the Assigned Value of such Loan shall be the value assigned by the
Administrative Agent until such valuation firm has determined its value.  The
value determined by such firm shall be based on the amortized cost adjusted for
any credit impairment of such Loan.  The Assigned Value of any Loan may be
increased at the sole

 

5

--------------------------------------------------------------------------------


 

reasonable discretion of the Administrative Agent upon improvement in the Net
Leverage Ratio or the Interest Coverage Ratio of such Loan, as the case may be,
as part of an Assigned Value Adjustment Event; provided that such Assigned Value
may not increase above the Assigned Value given to such Loan on the Thirteenth
Amendment Effective Date or any applicable Cut-Off Date.  The Administrative
Agent shall promptly notify the Servicer of any change effected by the
Administrative Agent of the Assigned Value of any Loan.

 

“Assigned Value Adjustment Event”: With respect to any Loan, the occurrence of
any one or more of the following events:

 

(i)            a Material Modification (in accordance with clauses (b)-(c) and
clauses (e)-(g) of the definition thereof) occurs with respect to such Loan;

 

(ii)           the Net Leverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Loan is more than 0.50x higher than such
Net Leverage Ratio as calculated on the Thirteenth Amendment Effective Date or
any applicable Cut-Off Date; or

 

(iii)          the Interest Coverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Loan is less than 90% of the Interest
Coverage Ratio with respect to such Loan as calculated on the Thirteenth
Amendment Effective Date or any applicable Cut-Off Date.

 

“Assignment of Mortgage”:  An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to effect the
assignment of the Mortgage to the Trustee, which assignment, notice of transfer
or equivalent instrument may be in the form of one or more blanket assignments
covering the Loans secured by Mortgaged Properties located in the same
jurisdiction, if permitted by Applicable Law.

 

“Attached Equity”: With respect to any Loan, any stock, partnership or
membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Originator in connection with the
origination or acquisition of such Loan.

 

“Available Funds”:  With respect to any Payment Date, all immediately available
amounts on deposit in the Collection Account (including, without limitation, any
Collections and Servicer Advances).

 

“Average Life”:  For any Loan, as of any date of determination, the number
determined by multiplying the amount of each Scheduled Payment of principal to
be paid after such date of determination by the number of years (rounded to the
nearest hundredth) from such date of determination until such Scheduled Payment
of principal is due.

 

“Backup Servicer”:  Defined in the Preamble.

 

“Backup Servicer Fee Letter”:  The Backup Servicer Fee Letter, dated as of the
date hereof, by and among the Servicer, the Administrative Agent, the Trustee,
and the Backup Servicer, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.

 

6

--------------------------------------------------------------------------------


 

“Backup Servicer Termination Notice”:  Defined in Section 7.5.

 

“Backup Servicing Fee”:  The fee set forth as such in the Backup Servicer Fee
Letter.

 

“Bankruptcy Code”:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

“Base Rate”:  On any date, a fluctuating per annum interest rate equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

 

“Benefit Plan”:  Any “employee benefit plan” as defined in Section 3(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate of the Borrower is, or
at any time during the preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Borrower”:  Defined in Preamble.

 

“Borrower Guaranty”:  The guaranty executed by the Borrower in favor of Wachovia
Bank, National Association on behalf of the “Secured Parties” (as defined in the
CP Funding II Financing) in connection with the CP Funding II Financing.

 

“Borrowing Base”:  As of any Measurement Date, an amount equal to (i) the
Aggregate Outstanding Loan Balance, after giving effect to all Loans added to
and removed from the Collateral on such date, minus (ii) the Outstanding Loan
Balances of all Delinquent Loans; provided, however, that with respect to each
date that is a Measurement Date solely as of a result of clause (vi) of the
definition thereof, the Borrowing Base will only be modified by the change in
the Assigned Value of the related Loan.

 

“Borrowing Base Certificate”:  Each certificate, in the form of Exhibit A-4,
required to be delivered by the Borrower with each Borrowing Notice or each
Repayment Notice, as applicable, on each Measurement Date.

 

“Borrowing Notice”:  Each notice required to be delivered by the Borrower prior
to the Thirteenth Amendment Effective Date in respect of the Initial Advance and
each incremental Advance.

 

“Breakage Costs”:  With respect to any Purchaser, any amount or amounts as shall
compensate such Purchaser for any loss, cost or expense incurred by such
Purchaser (as determined by the applicable Purchaser Agent on behalf of such
Purchaser, in such Purchaser Agent’s sole discretion) as a result of a
prepayment by the Borrower of Advances Outstanding or Interest.  All Breakage
Costs shall be due and payable hereunder upon demand, in accordance with the
terms hereof.  The determination by the applicable Purchaser Agent of the amount
of any such loss, cost or expense shall be set forth in a written notice to the
Borrower and shall be conclusive absent manifest error.

 

“Business Day”:  Any day (other than a Saturday or a Sunday) on which commercial
banks are not required or authorized to be closed in New York, New York,
Charlotte, North Carolina, Boston, Massachusetts, Minneapolis, Minnesota or
Florence, South Carolina.

 

7

--------------------------------------------------------------------------------


 

“Canadian Dollar”: The lawful currency of Canada.

 

“Call Premium”: An amount equal to 1.00% of the Facility Amount.

 

“Capital Lease Obligations”: With respect to any entity, the obligations of such
entity to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such entity under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change of Control”:  Any of the following:

 

(a)           The Management Agreement shall fail to be in full force and
effect;

 

(b)           the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower;

 

(c)           the failure by the Originator to own 100% of the limited liability
company membership interests in the Borrower; or

 

(d)           the dissolution, termination or liquidation in whole or in part,
transfer or other disposition of all or substantially all of the assets of, Ares
Capital Corporation.

 

“Change of Tax Law”:  Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized), or any political subdivision or taxing authority of any
of the foregoing, affecting taxation, or any proposed change in such laws or
change in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

“Charged-Off Loan”:  A Loan as to which any of the following first occurs: 
(i) the Servicer has determined in accordance with the Servicing Standard that
such Loan is not collectible, (ii) the Loan has been a Delinquent Loan for a
period of 60 days or more (without giving effect to any Servicer Advance thereon
or any grace period permitted in the related Underlying Instruments), (iii) the
related Obligor is subject to an Insolvency Event or (iv) the related Obligor is
not Solvent or such Loan is on non-accrual status, as reasonably determined by
the Servicer in accordance with the Credit Policy and the Servicing Standard.

 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  The meaning specified in Section 8-102(a)(5) of the
UCC.

 

8

--------------------------------------------------------------------------------


 

“Closing Counsel”:  Legal counsel responsible for closing the origination or
acquisition of any Loan on behalf of the Originator which is sold to the
Borrower under the Sale Agreement and financed by the Borrower under this
Agreement.

 

“Closing Date”:  November 3, 2004.

 

“Code”:  The Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in the property
identified in clauses (i) - (iv) below and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts):

 

(i)  the Loans, and all monies due or to become due in payment under such Loans
on and after the related Cut-Off Date, including, but not limited to, all
Collections, but excluding any related Attached Equity;

 

(ii)  all Related Security with respect to the Loans referred to in clause (i);

 

(iii)  the Accounts and all Permitted Investments purchased with funds on
deposit in the Accounts; and

 

(iv)  all income and Proceeds of the foregoing.

 

“Collection Account”:  Defined in Section 6.4(h).

 

“Collection Date”:  The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.

 

“Collection Period”:  With respect to the first Payment Date, the period from
and including the Closing Date to and including the Determination Date preceding
the first Payment Date and with respect to the last Payment Date, the period
from but excluding the Determination Date preceding the previous Payment Date to
and including the last Payment Date; and at any other time, the period from but
excluding the Determination Date preceding the previous Payment Date to and
including the Determination Date preceding the current Payment Date.

 

“Collections”:  (a) All cash collections and other cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, waiver fees or other amounts
received in respect thereof (but excluding any Excluded Amounts), (b) interest
earnings on Permitted Investments or otherwise in any Account, (c) any cash
proceeds or other funds received by the Borrower or the Servicer with respect to
any Related Security (including from any guarantors) and (d) all payments
received pursuant to any Hedging Agreement or Hedge Transaction.

 

9

--------------------------------------------------------------------------------


 

“Commercial Paper Notes”:  Any short-term promissory notes of any Conduit
Purchaser issued by such Conduit Purchaser in the commercial paper market.

 

“Commitment”:  With respect to each Purchaser, the commitment of such Purchaser
to make Advances in accordance herewith in an amount not to exceed such
Purchaser’s Pro Rata Share of the aggregate Advances Outstanding.

 

“Concentration Account”:  The account maintained at the Concentration Account
Bank, subject to the Intercreditor Agreement, for the purpose of receiving
Collections, the details of which are set forth on Schedule II, as such schedule
may be amended from time to time.

 

“Concentration Account Bank”:  U.S. Bank National Association, a national
banking association.

 

“Conduit Purchaser”:  VFCC and each other commercial paper conduit as may from
time to time become a Purchaser hereunder in the sole discretion of the
Administrative Agent by executing and delivering a Joinder Supplement to the
Administrative Agent and the Borrower.

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

 

“CP Funding II Financing”:  The senior secured revolving financing transaction
between Ares Capital CP Funding II LLC, Wachovia Bank, National Association and
the other parties thereto, to be entered into on or about June 30, 2009.

 

“CP Rate”:  With respect to any Conduit Purchaser for any day during any Accrual
Period, the per annum rate equal to (a) the rate (expressed as a percentage and
an interest yield equivalent and calculated on the basis of a 360-day year) or,
if more than one rate, the weighted average thereof, paid or payable by such
Conduit Purchaser from time to time as interest on or otherwise in respect of
the Commercial Paper Notes issued by such Conduit Purchaser that are allocated,
in whole or in part, by such Purchaser’s Purchaser Agent to fund the purchase or
maintenance of the outstanding Advances made by such Purchaser (and which may
also, in the case of a pool-funded Conduit Purchaser, be allocated in part to
the funding of other assets of such Conduit Purchaser and which Commercial Paper
Notes need not mature on the last day of any Accrual Period) during such Accrual
Period as determined by such Conduit Purchaser’s Purchaser Agent, which rates
shall reflect and give effect to (i) certain documentation and transaction costs
(including, without limitation, dealer and placement agent commissions, and
incremental carrying costs incurred with respect to Commercial Paper Notes
maturing on dates other than those on which corresponding funds are received by
such Conduit Purchaser) associated with the issuance of such Conduit Purchaser’s
Commercial Paper Notes, and (ii) other borrowings by such Conduit Purchaser,
including borrowings to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market, to the extent such amounts are
allocated, in whole or in part, by such Conduit Purchaser’s Purchaser Agent to
fund such Conduit Purchaser’s purchase or maintenance of the outstanding
Advances made by such Purchaser during such Accrual Period; provided that, if
any component of such rate is a discount

 

10

--------------------------------------------------------------------------------


 

rate, in calculating the applicable “CP Rate” for such day, such Conduit
Purchaser’s Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent per annum rate
or (b) such other rate as may be set forth as such in such Conduit Purchaser’s
Purchaser Fee Letter.

 

“Credit Policy”:  The written credit policies and procedures manual of the
Originator provided to the Administrative Agent on the Closing Date, as such
credit policies and procedures manual may be as amended or supplemented from
time to time in accordance with Section 5.4(f).

 

“Cut-Off Date”:  (a) With respect to each Loan added to the Collateral prior to
the Thirteenth Amendment Effective Date, the Funding Date of the Advance in
respect thereof, (b) with respect to any additional Eligible Loan pledged
pursuant to Section 2.6(a), the Pledge Date in respect thereof, (c) with respect
to any Substitute Loan added to the Collateral pursuant to Section 2.18(a), the
Substitution Date in respect thereof and (d) with respect to any Substitute Loan
added to the Collateral for a Warranty Loan pursuant to Section 2.18(b), the
Retransfer Date in respect thereof.

 

“Defaulted Loan Sale”:  Defined in Section 2.18(c)(i).

 

“Defaulted Loan Sale Date”:  The Business Day identified by the Borrower to the
Administrative Agent and the Trustee in a Defaulted Loan Sale Notice as the
proposed date of a Defaulted Loan Sale.

 

“Defaulted Loan Sale Notice”:  Defined in Section 2.18(c)(i)(1).

 

“Delinquent Loan”:  A Loan (other than a Charged-Off Loan) as to which any of
the following occurs:  (a) all or any portion of any one or more payments of
principal or interest thereunder remains unpaid for at least five (5) days from
the original due date for such payment (without giving effect to any Servicer
Advance thereon or any grace period permitted in the Underlying Instruments);
(b) a Material Modification of the type described in clause (b), (c) or (f) of
the definition thereof has occurred with respect to such Loan; (c) the related
Obligor is not paying any of the accrued and unpaid interest on a current basis
for at least five (5) days from the original date for such payment (without
giving effect to any Servicer Advance thereon or any grace period permitted in
the Underlying Instruments); or (d) consistent with the Servicing Standard, such
Loan would be classified as delinquent by the Servicer.

 

“Determination Date”:  The last day of each calendar month.

 

“DIP Loan”:  Any post-petition loan to any obligor that is a
debtor-in-possession pursuant to the Bankruptcy Code.

 

“Discretionary Sale”:  Defined in Section 2.20(a).

 

“Discretionary Sale Date”: The Business Day identified by the Borrower to the
Administrative Agent and the Trustee in a Discretionary Sale Notice as the
proposed date of a Discretionary Sale.

 

11

--------------------------------------------------------------------------------


 

“Discretionary Sale Notice”:  Defined in Section 2.20(a)(i).

 

“Dollars”:  Means, and the conventional “$” signifies, the lawful currency of
the United States.

 

“EBITDA”: With respect to any period and any Loan, the meaning of “EBITDA,”
“Adjusted EBITDA” or any comparable definition in the Underlying Instruments for
each such Loan, and in any case that “EBITDA,” “Adjusted EBITDA” or such
comparable definition is not defined in such Underlying Instruments, an amount,
for the principal obligor on such Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Underlying Instruments for such Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

 

“Eligible Bid”:  A bid made in good faith (and acceptable as a valid bid in the
Administrative Agent’s reasonable discretion) by a bidder for all or any portion
of the Collateral in connection with a sale of the Collateral in whole or in
part pursuant to Section 10.2.

 

“Eligible Loan”:  On any Measurement Date, each Loan:

 

(A)          for which the Administrative Agent, the Trustee and the Backup
Servicer have received, no later than 12:00 p.m. on the day prior to the
applicable Cut-Off Date, the following:

 

(1)           a faxed or e-mailed copy of the duly executed original promissory
note for the Loan (other than in the case of a Noteless Loan) and if any Loan is
closed in escrow, a certificate in the form of Exhibit L from the closing
attorneys of such Loans certifying as to their possession of the Required Loan
Documents; provided that, notwithstanding the foregoing, as to any Loan acquired
after the initial Funding Date, the Required Loan Documents shall be in the
possession of the Trustee within five Business Days of the applicable Cut-Off
Date; and

 

(2)           a Certificate of Assignment in the form of Exhibit A to the Sale
Agreement, including Schedule I thereto, and

 

(B)           that satisfies each of the following eligibility requirements:

 

(a)           such Loan is underwritten as (i) a cash flow loan where the source
of repayment is ongoing cash flow of the Obligor, (ii) an asset-based loan where
the source of repayment is liquidation of collateral (including real estate), or
(iii) some combination thereof;

 

(b)           such Loan is evidenced by a promissory note (other than in the
case of a Noteless Loan), a credit agreement containing an express promise to
pay, a security agreement or instrument and related loan documents that have
been duly authorized and executed, are in full force and effect and constitute
the legal, valid, binding and absolute and unconditional payment obligation of
the related Obligor, enforceable against such Obligor in accordance with their
terms (subject, as to enforcement only, to applicable bankruptcy, insolvency,
moratorium

 

12

--------------------------------------------------------------------------------


 

or other similar laws affecting the rights of creditors generally and to general
principles of equity, whether considered in a suit at law or in equity), and
there are no conditions precedent to the enforceability or validity of the Loan
that have not been satisfied or validly waived;

 

(c)           such Loan does not contravene any Applicable Law (including,
without limitation, laws, rules and regulations, if applicable, relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, licensing and privacy) and
no part thereof is in violation of any Applicable Law;

 

(d)           such Loan is denominated and payable only in Dollars in the United
States and does not permit the currency or country in which such Loan is payable
to be changed provided that certain Loans may be denominated in Sterling, Euros
or Canadian dollars but payable in Dollars subject to currency hedging approved
by the Administrative Agent (in its sole discretion);

 

(e)           such Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator including, without limitation, the completion
of a due diligence and, if applicable, a collateral assessment and (ii) is fully
documented in a manner consistent with the Credit Policy and such Loan is being
serviced by the Servicer in accordance with the Servicing Standard;

 

(f)            such Loan (i) if a First Lien Loan, Last-Out First Lien Loan or
Second Lien Loan has an original term to maturity that does not exceed 96 months
and (ii) if a Subordinated Loan, has an original term to maturity that does not
exceed 120 months;

 

(g)           all of the original or certified Required Loan Documents,
acceptable to the Administrative Agent and the Originator, with respect to such
Loan have been, or will be, delivered to the Trustee on or prior to the
applicable Cut-Off Date, except as otherwise provided in Section 3.2(c), and all
Servicing Files are being or shall be maintained at the principal place of
business of the Servicer in Los Angeles, California in accordance with
documented safety procedures approved by the Administrative Agent;

 

(h)           as of the applicable Cut-Off Date, such Loan is not delinquent in
payment and, since its origination by the Originator or, in the case of any Loan
not originated by the Originator, acquisition by the Originator, such Loan has
never been more than 30 days delinquent in payment of either principal or
interest;

 

(i)            such Loan is not a Materially Modified Loan (in accordance with
clauses (a) and (d) of the definition of Material Modification) and such Loan is
not a loan (including, without limitation, a new loan that replaced a prior loan
by the Originator or any of its Affiliates to the Obligor that was a Delinquent
Loan or a Charged-Off Loan) or extension of credit by the Originator to the
Obligor for the purpose of (i) making any past due principal, interest or other
payments due on such Loan, (ii) preventing such Loan or any other loan to the
related Obligor from becoming past due or (iii) causing a Delinquent Loan or a
Charged-Off Loan to cease to be so classified;

 

(j)            [Reserved];

 

13

--------------------------------------------------------------------------------


 

(k)           such Loan is eligible under its Underlying Instruments (giving
effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be sold to
the Borrower and to have a security interest therein granted to the Trustee, for
the benefit of the Secured Parties, and such Loan does not contain any
restrictions on further assignments or transferability to the related special
purpose entity issuer in connection with any Permitted Securitization other than
the execution of an assignment agreement;

 

(l)            such Loan either (i) contains the confidentiality provision set
forth on Exhibit N or (ii) does not contain a confidentiality provision that
restricts or purports to restrict the ability of the Trustee or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the related Loan File;

 

(m)          such Loan provides for periodic payments of a portion of accrued
and unpaid interest in cash on a current basis, no less frequently than
quarterly;

 

(n)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority or any other
Person required by the Originator or the Borrower to be obtained, effected or
given in connection with the Originator’s or the Borrower’s making, acquisition,
transfer or performance of such Loan have been duly obtained, effected or given
and are in full force and effect;

 

(o)           such Loan does not permit interest to be capitalized in its
entirety or contain payment obligations relating to “put rights” by the related
Obligor;

 

(p)           such Loan is an “Eligible Asset” as defined in Rule 3a-7 under the
1940 Act;

 

(q)           such Loan is Registered;

 

(r)            such Loan, together with the Related Security, has been sold to
the Borrower pursuant to (and in accordance with) the Sale Agreement, and the
Borrower has good and marketable title, to such Loan and Related Security, free
and clear of all Liens (other than Permitted Liens);

 

(s)           the Loan (together with the Collections and Related Security
related thereto), has been the subject of a grant of a valid and first priority
perfected security interest by the Borrower in favor of the Trustee, on behalf
of the Secured Parties;

 

(t)            the Obligor with respect to such Loan is an Eligible Obligor;

 

(u)           all information provided by the Borrower or the Servicer to the
Administrative Agent or the Trustee in writing with respect to the Loan is true
and correct in all material respects as of the date such information is
provided;

 

(v)           such Loan (A) is not an Equity Security and (B) does not provide
for the conversion or exchange into an Equity Security at any time on or after
the date it is included as part of the Collateral;

 

14

--------------------------------------------------------------------------------


 

(w)          such Loan does not require the Borrower to make future advances to
the Obligor under the related Underlying Instruments (which, for the avoidance
of doubt, shall not include advances or Loans allowed to be made at the
discretion of the Borrower and/or the other lenders for such Loan);

 

(x)            such Loan is not a Loan with respect to which interest required
by the Underlying Instrument to be paid in cash has previously been deferred or
capitalized as principal and not subsequently paid in full, unless the Obligor
has commenced paying in cash current interest required to be paid in cash;

 

(y)           no selection procedure adverse to the interests of the
Administrative Agent, the Purchaser Agents or the Secured Parties was utilized
by the Borrower or the Originator in the selection of such Loan for inclusion in
the Collateral;

 

(z)            the acquisition of such Loan will not cause the Borrower or the
pool of Collateral to be required to register as an investment company under the
1940 Act and if the issuer of such Loan is excepted from the definition of an
“investment company” solely by reason of Section 3(c)(1) of the 1940 Act, then
either (A) such security does not constitute a “voting security” for purposes of
the 1940 Act or (B) the aggregate amount of such security held by the Borrower
is less than 10% of the entire issue of such security;

 

(aa)         such Loan does not constitute Margin Stock;

 

(bb)         such Loan is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Underlying Instrument to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis in the event of a Change of Tax Law;

 

(cc)         the proceeds of such Loan will not be used to finance activities of
the type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building Construction), 2362 (Nonresidential Building Construction), 2371
(Utility System Construction), or 2372 (Land Subdivision);

 

(dd)         such Loan has been purchased or acquired by the Originator (or
directly by the Borrower) for an amount not less than 65% of the par value of
such Loan outstanding as of the date of such purchase or acquisition unless
otherwise approved in writing by the Administrative Agent in its sole
discretion;

 

(ee)         [Reserved];

 

(ff)           such Loan is not a Participation;

 

(gg)         if such Loan is an Agented Note:

 

(i)            the related Underlying Instruments shall include a note purchase
or similar agreement containing (x) provisions relating to the appointment and
duties of a payment agent and a collateral agent (which, in the case of a Loan
originated by the Originator, shall be the Originator or a wholly-owned
Subsidiary of the

 

15

--------------------------------------------------------------------------------


 

Originator) and in such capacity such agent has the right to receive and collect
payments and to enforce the Obligor’s obligations on behalf of all holders of
the Obligor’s underlying indebtedness at the direction of the requisite majority
of the underlying lenders and (y) if such Agented Note was issued in a
transaction involving more than one class of notes, intercreditor provisions;

 

(ii)           if the entity serving as the collateral agent of the security for
all notes of the Obligor issued under the applicable Underlying Instruments has
or will change from the time of the origination of the notes, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the noteholders have been executed and filed or recorded as appropriate prior
to such Agented Note becoming a part of the Collateral;

 

(iii)          all required notifications, if any, have been given to the
collateral agent, the payment agent and any other parties required by the
Underlying Instruments of, and all required consents, if any, have been obtained
with respect to, the Originator’s assignment of such Agented Note and the
Originator’s right, title and interest in the Related Property to the Borrower
and the Trustee’s security interest therein on behalf of the secured parties;

 

(iv)          the right to control the actions of and replace the collateral
agent and/or the paying agent of the notes is to be exercised by at least a
majority in interest of all holders of such Agented Notes; and

 

(v)           all notes of the Obligor of the same priority are cross-defaulted
and the Related Property securing such notes is held by the collateral agent for
the benefit of all holders of the notes and all holders of such notes (A) have
an undivided pari passu interest in the Related Property securing such notes,
(B) are secured by, and share in the proceeds of the sale or other disposition
of, such Related Property on a pro rata basis and (C) may transfer or assign
their right, title and interest in the Related Property;

 

(hh)         if such Loan is a Material Mortgage Loan:

 

(i)            the Loan is secured by the related Mortgage, which has been
properly recorded (or, if not properly recorded, has been submitted in proper
form for recording) and establishes and creates a valid, enforceable and
subsisting first priority security interest on the related Mortgaged Property
subject only to the following permitted encumbrances: (a) the Lien of current
real property taxes and assessments; (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions appearing of record being acceptable
to mortgage lending institutions generally in the area wherein the Mortgaged
Property is located or specifically reflected in the Appraisal obtained by the
Originator in connection with the origination of the related Loan; and (c) other
matters to which like properties are commonly subject which do not materially
and adversely interfere with the value of

 

16

--------------------------------------------------------------------------------


 

or current principal use of the related Mortgaged Property or the benefits of
the security intended to be provided by such Mortgage;

 

(ii)           the Lien of the related Mortgage is insured by a Title Policy or
its equivalent, issued by a nationally recognized title insurance company
licensed to do business in the state in which the Mortgaged Property is located,
insuring the Originator of such Loan, its successors and assigns, as to the
first priority Lien of the related Mortgage in the original principal amount of
such Loan after all advances of principal, subject only to customary Liens
permitted under the Mortgage (or, if a Title Policy has not yet been issued in
respect of such Loan, a policy meeting the foregoing description is evidenced by
a commitment for title insurance “marked-up” at the closing of such loan);
(ii) each Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no material claims have been made thereunder and no claims have been
paid thereunder; (iii) the Originator, the Borrower and the Servicer have not,
by act or omission, done anything that would materially impair the coverage
under such Title Policy; (iv) the Title Policy is freely transferable or
assignable by the Originator, and the Borrower; and (iv) immediately following
the transfer and assignment of the related Loan to the Secured Parties, such
Title Policy (or, if it has yet to be issued, the coverage to be provided
thereby) will inure to the benefit of the Secured Parties without the consent of
or notice to the insurer;

 

(iii)          any related Mortgage contains customary and enforceable
provisions, which render the rights and remedies of the holder thereof adequate
for the realization against the Mortgaged Property of the benefits of the
security, including, (x) in the case of a Mortgage designated as a deed of
trust, by trustee’s sale, and (y) otherwise by judicial foreclosure, and there
is no homestead or other exemption available to the Obligor which would
materially interfere with the right to sell the Mortgaged Property related to
such Loan at a trustee’s sale or the right to foreclose the Mortgage;

 

(iv)          all escrow deposits relating to such Loan that are, as of the
applicable Cut-Off Date, required to be deposited with the mortgagee or its
agent have been so deposited;

 

(v)           there is no delinquent tax or assessment Lien on any Mortgaged
Property which is the primary Collateral for the related Material Mortgage Loan,
and each such Mortgaged Property is free of material damage and is in good
repair;

 

(vi)          there are no material defaults in complying with the terms of any
applicable related Mortgage, and all taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable;

 

17

--------------------------------------------------------------------------------


 

(vii)         the related Loan File contains a valid Appraisal, an Environmental
Site Assessment, and, in the case of any Loan either (x) having an Outstanding
Loan Balance of $5,000,000 or greater or (y) with respect to which the related
Mortgaged Property is at least 25 years old, an engineering report;

 

(viii)        the terms of such Loan require that improvements on the related
Mortgaged Property be insured by a generally acceptable carrier against loss
under a hazard insurance policy with extended coverage and conforming to the
requirements of the Agreement, and all such insurance policies are in full force
and effect;

 

(ix)           no proceeding for the condemnation of all or any material portion
of the related Mortgaged Property has commenced or been threatened;

 

(x)            the related Mortgaged Property was subject to one or more
Environmental Site Assessments (or an update of a previously conducted
Environmental Assessment), which were performed on behalf of the Originator, or
as to which the related report was delivered to the Originator in connection
with its origination or acquisition of such Loan, and the Originator, the
Borrower and the Servicer have no knowledge of any material and adverse
environmental conditions or circumstance affecting such Mortgaged Property;

 

(xi)           none of the Originator, the Borrower or the Servicer have taken
any action with respect to such Loan or the related Mortgaged Property that
could subject the Secured Parties, or their respective successors and assigns in
respect of such Loan, to any liability under CERCLA or any other applicable
federal, state or local Environmental Law, and none of the Originator, the
Borrower or the Servicer have received any actual notice of a material violation
of CERCLA or any applicable federal, state or local Environmental Law with
respect to the related Mortgaged Property;

 

(xii)          the interest of the related Obligor in the related Mortgaged
Property consists of an Interest in Real Property constituting part of such
Mortgaged Property;

 

(xiii)         based on surveys and/or the related Title Policy obtained in
connection with the origination of such Loan, as of the date of such
origination, no improvement that was included for the purpose of determining the
Appraised Value of the related Mortgaged Property at the time of origination of
such Loan lay outside the boundaries and building restriction lines of such
property to any material extent (unless affirmatively covered by the Title
Policy), and no improvements on adjoining properties encroached upon such
Mortgaged Property to any material extent; and (ii) based upon opinions of
counsel and/or other due diligence customarily performed by the Originator, the
improvements located on or forming part of such Mortgaged Property comply in all
material respects with applicable zoning laws and ordinances (except to the
extent that they may constitute legal non-conforming uses);

 

18

--------------------------------------------------------------------------------


 

(xiv)        as of the date of origination of such Loan, the related Obligor or
operator of the related Mortgaged Property was in possession of all material
licenses, permits and authorizations required by Applicable Law for the
ownership and operation of the related Mortgaged Property as it was then
operated;

 

(xv)         the related Mortgage provides that Insurance Proceeds and
condemnation proceeds will be applied for one of the following purposes: either
to restore or repair such Mortgaged Property, or to repay the principal of such
Loan, or otherwise at the option of the holder of the related Mortgage;

 

(xvi)        such Loan contains provisions for the acceleration of the payment
of the unpaid principal balance of such Loan if, without obtaining consent of
the holder of the promissory note complying with the requirements of such Loan,
the related Mortgaged Property, or any controlling interest therein, is directly
or indirectly transferred or sold, unless otherwise approved in writing by the
Administrative Agent in its sole discretion;

 

(xvii)       the Assignment of Leases and Rents, if any, establishes and creates
a valid, subsisting and, subject only to Permitted Liens, enforceable lien and
security interest in the related Obligor’s interest in the material leases
pursuant to which any person is entitled to occupy, use or possess all or any
portion of the Mortgaged Property;

 

(xviii)      if such Mortgage is a deed of trust, a trustee, duly qualified
under Applicable Law to serve as such, has been properly designated and
currently so serves, and no fees or expenses are payable to such trustee by the
Originator, the Borrower, the Servicer, the Purchasers or any transferee
thereof, except in connection with a sale after default by the related Obligor
or in connection with any full or partial release of the related Mortgaged
Property or related security for the related Loan; and

 

(xix)         if such Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, a flood insurance policy is in effect with respect to such Mortgaged
Property with a generally acceptable carrier in an amount representing coverage
described in the Agreement.

 

(ii) such Loan is not subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, by the related Obligor (including
any account debtor or Person obligated to make payments on such Loan to such
Obligor), nor will the operation of any of the terms of the Underlying
Instruments, or the exercise of any right thereunder, render the Underlying
Instruments unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto, and the Underlying Instruments with respect to
the Loan provide for an affirmative waiver by the related Obligor of all rights
of rescission, set-off and counterclaim against the Originator and its
assignees;

 

19

--------------------------------------------------------------------------------


 

(jj) the Borrower has caused, and will cause, to be performed any and all acts
reasonably required to be performed to preserve the rights and remedies of the
Trustee and the Secured Parties in any Insurance Policies applicable to the Loan
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee and
the Secured Parties;

 

(kk)            such Loan is not a DIP Loan; and

 

(ll) such Loan has been approved by the Administrative Agent in its sole
discretion (for the avoidance of doubt, the Loans that comprise the Loan List
set forth on Schedule IV as of the Thirteenth Amendment Effective Date shall be
deemed approved).

 

“Eligible Obligor”:  On Measurement Date, any Obligor that:

 

(i)            is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization;

 

(ii)           is a legal operating entity or holding company;

 

(iii)          has not entered into the Loan primarily for personal, family or
household purposes;

 

(iv)          is not a Governmental Authority;

 

(v)           is not an Affiliate of the Borrower, the Originator or the
Servicer (so long as the Servicer is an Affiliate of or the Borrower);

 

(vi)          such Obligor’s principal office is located in the United States,
Canada, any Group I Country, any Group II Country or any Group III Country;

 

(vii)         is not in the nuclear waste, biotechnology, natural resource
exploration or internet industry (other than Obligors in the business of
wholesale purchasing and reselling of natural gas or electricity, the Loans to
which have been appropriately hedged) unless approved in writing by the
Administrative Agent in its sole discretion; and

 

(viii)        is not (and has not been for at least four years) the subject of
an Insolvency Event, and, as of the date on which such Loan becomes part of the
Collateral, such Obligor is not in financial distress and has not experienced a
material adverse change in its condition, financial or otherwise, as determined
by the Servicer, unless approved in writing by the Administrative Agent (which
approval shall not be unreasonably withheld).

 

“Eligible Repurchase Obligations”:  Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the

 

20

--------------------------------------------------------------------------------


 

United States, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (iii)(b) of the
definition of Permitted Investments.

 

“Entitlement Holder”:  The meaning specified in Section 8-102(a)(7) of the UCC.

 

“Environmental Laws”:  Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.  Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

“Environmental Site Assessment”:  With respect to any Mortgaged Property, a
“Phase I assessment” or “Phase II assessment” conducted in accordance with ASTM
Standard E 1527-97 or any successor thereto published by the American Society
for Testing and Materials Standard.

 

“Equity Security”:  (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, (ii) any security purchased as
part of a “unit” with a Loan and that itself is not eligible for purchase by the
Borrower as a Loan, and (iii) any obligation that, at the time of commitment to
acquire such obligation, was eligible for purchase by the Borrower as a Loan but
that, as of any subsequent date of determination, no longer is eligible for
purchase by the Borrower as a Loan, for so long as such obligation fails to
satisfy such requirements.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate”:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

 

“Euro”:  The lawful currency of Participating Member States.

 

“Eurocurrency Liabilities”:  Defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

21

--------------------------------------------------------------------------------


 

“Eurodollar Disruption Event”:  The occurrence of any of the following:  (a) any
Liquidity Bank or any Institutional Purchaser shall have notified the
Administrative Agent of a determination by such Liquidity Bank or any of its
assignees or participants that it would be contrary to law or to the directive
of any central bank or other Governmental Authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
fund any Advance, (b) any Liquidity Bank or any Institutional Purchaser shall
have notified the Administrative Agent of the inability, for any reason, of such
Liquidity Bank or any of its assignees or participants or such Institutional
Purchaser, as applicable, to determine the Adjusted Eurodollar Rate, (c) any
Liquidity Bank or any Institutional Purchaser shall have notified the
Administrative Agent of a determination by such Liquidity Bank or any of its
assignees or participants or such Institutional Purchaser, as applicable, that
the rate at which deposits of United States dollars are being offered to such
Liquidity Bank or any of its assignees or participants or such Institutional
Purchaser in the London interbank market does not accurately reflect the cost to
such Liquidity Bank, such assignee or such participant or such Institutional
Purchaser of making, funding or maintaining any Advance or (d) any Liquidity
Bank or any Institutional Purchaser shall have notified the Administrative Agent
of the inability of such Liquidity Bank or any of its assignees or participants
or such Institutional Purchaser, as applicable, to obtain United States dollars
in the London interbank market to make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage”:  For any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor thereto) for determining the maximum reserve requirement
(including, without limitation, any basic, emergency, supplemental, marginal or
other reserve requirements) with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term of one month.

 

“Excepted Persons”:  Defined in Section 13.13(a).

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”:  (a) Any amount received in the Concentration Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Related Property and (b) any
amount received in the Collection Account or other Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to taxes, insurance and other amounts in connection with Loans which
are held in an escrow account for the benefit of the Obligor and the secured
party pursuant to escrow arrangements under the Underlying Instruments,
(iii) any amount received in the Collection Account with respect to any Loan
retransferred or substituted for upon the occurrence of a Warranty Event or that
is otherwise replaced by a Substitute Loan, or that is otherwise sold by the
Borrower pursuant to Section 2.18, Section 2.19 or Section 2.20, to the extent
such amount is attributable to a time after the effective date of such
replacement or sale and (iv) any amounts paid in respect of Attached Equity.

 

22

--------------------------------------------------------------------------------


 

“Facility Amount”:  The lesser of (a) $225,000,000, as such amount may vary from
time to time upon the written agreement of the parties hereto, and (b) the
Advances Outstanding.

 

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

 

“Federal Funds Rate”:  For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if for any reason such rate is not available on any day, the rate
determined, in the sole discretion of the Administrative Agent, to be the rate
at which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. on such day.

 

“Finance Charges”:  With respect to any Loan, any interest or finance charges
payable by an Obligor pursuant to or with respect to such Loan.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor”:  Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Loan”:  Except as otherwise designated by the Administrative Agent
on the Thirteenth Amendment Effective Date or the applicable Cut-Off Date and
set forth on Schedule IV, any Term Loan that (i) is secured by a valid and
perfected first priority Lien on all of the Obligor’s assets constituting
Related Property for the Loan, subject to such exceptions that are generally
acceptable to lending institutions in connection with their regular commercial
lending activities, and such other exceptions to which similar Related Property
is commonly subject and which do not individually, or in the aggregate,
materially and adversely affect the benefits of the security intended to be
provided by the related Underlying Instruments and UCC financing statements,
(ii) has a Loan-to-Value Ratio not greater than 60%, and (iii) provides that the
payment obligation of the Obligor on such Loan is either senior to, or pari
passu with, all other Indebtedness of such Obligor.

 

“Fitch”:  Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loan”:  A Loan other than a Floating Rate Loan.

 

“Floating Rate Loan”:  A Loan under which the interest rate payable by the
Obligor thereof is based on the Ares Prime Rate or Ares LIBOR Rate, plus some
specified interest percentage in addition thereto, and which provides that such
interest rate will reset immediately upon any change in the related Ares Prime
Rate or Ares LIBOR Rate.

 

“Funding Date”: With respect to any Advance prior to the Thirteenth Amendment
Effective Date, the Business Day following the Business Day of receipt by the
Administrative

 

23

--------------------------------------------------------------------------------


 

Agent, the Trustee and each Purchaser Agent of a Borrowing Notice and other
required deliveries in accordance with Section 2.3.

 

“Funding Request”:  Prior to the Thirteenth Amendment Effective Date, a
Borrowing Notice requesting an Advance and including the items required by
Section 2.3.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

“Governmental Authority”:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“Group I Country”:  Any of The Netherlands, the United Kingdom, Australia and
New Zealand.

 

“Group II Country”:  Any of Germany, Ireland, Sweden and Switzerland.

 

“Group III Country”:  Any of Austria, Belgium, Denmark, Finland, France,
Iceland, Liechtenstein, Luxembourg, Norway and Spain.

 

“Guaranteed Obligations”:  Defined in Section 14.1.

 

“Guarantor”:  Defined in Preamble.

 

“Guaranty”:  The guaranty of the Guarantor set forth in Article XIV.

 

“H.15”:  Federal Reserve Statistical Release H.15.

 

“Hazardous Materials”: All materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Amount”:  On any day that (a) the Weighted Average Coupon is less than
LIBOR Rate plus 5.0%, the Hedge Amount shall be an amount as determined by the
Administrative Agent in its sole discretion and (b) the Weighted Average Coupon
is greater than or equal to the LIBOR Rate plus 5.0%, the Hedge Amount shall be
$0.  The Hedge Amount for Floating Rate Loans is $0.

 

“Hedge Breakage Costs”:  For any Hedge Transaction, any amount payable by the
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

24

--------------------------------------------------------------------------------


 

“Hedge Collateral”:  Defined in Section 5.3(b).

 

“Hedge Counterparty”:  Means, to the extent of any Hedging Agreement entered
into in connection with this Agreement, (1) Wachovia and (2) any other entity,
to the extent that such other entity (a) on the date of entering into a Hedging
Agreement (i) is an interest rate swap dealer that has been approved in writing
by the Administrative Agent, and (ii) has a long-term unsecured debt rating of
not less than “A” by S&P, not less than “A2” by Moody’s and not less than “A-”
by Fitch (if such entity is rated by Fitch) (the “Long-term Rating Requirement”)
and a short-term unsecured debt rating of not less than “A-1” by S&P, not less
than “P-1” by Moody’s and not less than “F-1” by Fitch (if such entity is rated
by Fitch) (the “Short-term Rating Requirement”), and (b) in a Hedging Agreement
(i) consents to the assignment of the Borrower’s rights under the Hedging
Agreement to the Trustee on behalf of the Secured Parties pursuant to
Section 5.3(b) and (ii) agrees that in the event that Moody’s, S&P or Fitch
reduces its long-term unsecured debt rating below the Long-term Rating
Requirement, or reduces its short-term unsecured debt rating below the
Short-term Rating Requirement, it shall either collateralize its obligations in
a manner satisfactory to the Administrative Agent or transfer its rights and
obligations under each Hedge Transaction to another entity that meets the
requirements of clause (a) and (b) hereof which has entered into a Hedging
Agreement with the Borrower on or prior to the date of such transfer.

 

“Hedge Notional Amount”:  For any Advance, the aggregate notional amount in
effect on any day under all Hedge Transactions entered into pursuant to
Section 5.3(a) for that Advance.

 

“Hedge Transaction”:  Each interest rate swap transaction, Interest Rate Cap
Transaction, Interest Rate Floor Transaction or other derivative transaction
approved in writing by the Administrative Agent, between the Borrower and a
Hedge Counterparty that is entered into pursuant to Section 5.3(a) and is
governed by a Hedging Agreement.

 

“Hedging Agreement”:  Each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.3(a), which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto
substantially in the form of Exhibit D hereto or such other form as the
Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction;
provided that, the “Schedule” to any Hedging Agreement with respect to any Hedge
Counterparty other than Wachovia shall be subject to the written approval of the
Administrative Agent.

 

“Highest Required Investment Category”:  (i)  With respect to ratings assigned
by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

25

--------------------------------------------------------------------------------


 

“Increased Costs”:  Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.15.

 

“Indebtedness”:

 

(i) with respect to any Obligor under any Loan, for the purposes of the
definition of the Interest Coverage Ratio and the Net Leverage Ratio, the
meaning of “Indebtedness” or any comparable definition in the Underlying
Instruments for each such Loan, and in any case that “Indebtedness” or such
comparable definition is not defined in such Underlying Instruments, without
duplication, (a) all obligations of such entity for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such entity
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (d) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such entity
of indebtedness of others, (g) all Capital Lease Obligations of such entity,
(h) all obligations, contingent or otherwise, of such entity as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers’ acceptances; and

 

(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

 

“Indemnified Amounts”:  Defined in Section 11.1.

 

“Indemnified Parties”:  Defined in Section 11.1.

 

“Indorsement”:  The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance”:  The first Advance hereunder.

 

26

--------------------------------------------------------------------------------


 

“Insolvency Event”:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days, (b) the commencement
by such Person of a voluntary case under any applicable Insolvency Law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, (c) the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or (d) the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Institutional Purchaser”:  Each financial institution other than a Conduit
Purchaser which may from time to time become a Purchaser hereunder in the sole
discretion of the Administrative Agent by executing and delivering a Joinder
Supplement to the Administrative Agent and the Borrower.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy”:  With respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Related Property.

 

“Insurance Proceeds”:  Any amounts received on or with respect to a Loan under
any Insurance Policy or with respect to any condemnation proceeding or award in
lieu of condemnation which is neither required to be used to restore, improve or
repair the related real estate nor required to be paid to the Obligor under the
Underlying Instruments.

 

“Intercreditor Agreement”:  The Concentration Account and Intercreditor
Agreement, dated as of November 3, 2004 among the Servicer, the Trustee, the
Concentration Account Bank, the Administrative Agent and each securitization
agent that from time to time executes a joinder thereto, as amended, modified,
waived, supplemented or restated from time to time.

 

“Interest”:  For each Accrual Period and each Advance outstanding, the sum of
the products (for each day during such Accrual Period) of:

 

 

IR x P x

1

 

 

D

 

27

--------------------------------------------------------------------------------


 

where:

 

IR

 

=

 

the Interest Rate applicable on such day;

 

 

 

 

 

P

 

=

 

the principal amount of such Advance on such day; and

 

 

 

 

 

D

 

=

 

360 or, to the extent the Interest Rate is the Base Rate, 365 or 366 days, as
applicable.

 

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections”:  Any and all amounts of collections received with
respect to the Collateral other than Principal Collections that are deposited
into the Collection Account, or received by or on behalf of the Borrower by the
Servicer or the Originator in respect of a Loan, including, without limitation,
Insurance Proceeds, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

 

“Interest Collections Account”:  Defined in Section 6.4(h).

 

“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Interest Coverage Ratio” or any comparable definition in
the Underlying Instruments for each such Loan, and in any case that “Interest
Coverage Ratio” or such comparable definition is not defined in such Underlying
Instruments, the ratio of (a) EBITDA to (b) Interest Obligations.

 

“Interest Obligations”: With respect to any period and any Loan, for the Obligor
on such Loan and, to the extent included in the corresponding calculation of
EBITDA, any of its parents or Subsidiaries that are obligated pursuant to the
Underlying Instruments for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest Obligations” or
any comparable definition in the Underlying Instruments for each such Loan, and
in any case that “Interest Obligations” or such comparable definition is not
defined in such Underlying Instruments, all cash interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued during such period (whether or not actually
paid during such period).

 

“Interest Rate”:  For any Accrual Period and for each Advance outstanding for
each day during such Accrual Period:

 

(i)            to the extent the applicable Conduit Purchaser funded such
Advance through the issuance of commercial paper, a rate equal to the applicable
CP Rate; or

 

(ii)           to the extent the applicable Conduit Purchaser or Institutional
Purchaser did not fund such Advance through the issuance of commercial paper, a
rate equal to the Alternative Rate;

 

28

--------------------------------------------------------------------------------


 

provided, however, the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance as to which a Conduit Purchaser has funded the making or
maintenance thereof by a sale of an interest therein to any Liquidity Bank under
the applicable Liquidity Agreement on any day other than the first day of such
Accrual Period and without giving such Liquidity Bank(s) at least two Business
Days’ prior notice of such assignment.

 

“Interest Rate Cap Transaction” means any Hedge Transaction with respect to
which the related Hedge Counterparty is required to make periodic payments to
the Borrower in an amount equal to the excess, if any, of the applicable
floating rate of interest over a fixed strike rate multiplied by a specified
notional amount, provided that the fixed strike rate of any such transaction
shall be no greater than the then current coupon rate of the applicable Fixed
Rate Loan minus 5.5%.

 

“Interest Rate Floor Transaction” means any Hedge Transaction acceptable to the
Administrative Agent with respect to which the Borrower is required to make
periodic payments to the related Hedge Counterparty in an amount equal to the
excess, if any, of a fixed strike rate over the applicable floating rate of
interest multiplied by a specified notional amount.

 

“Interests in Real Property”:  A fee simple interest, a financeable estate for
years or a leasehold interest in each case in real property.

 

“Investment”:  With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans pursuant to the Sale Agreement.

 

“ISDA Definitions”:  The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.

 

“Joinder Supplement”:  An agreement among the Borrower, a Purchaser, a Purchaser
Agent and the Administrative Agent in the form of Exhibit M to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Purchaser hereunder after the Closing Date.

 

“Large Obligor Coverage Amount”:  As of any Measurement Date, an amount equal to
the sum of the Outstanding Loan Balances of all Eligible Loans (excluding
Charged-Off Loans and Delinquent Loans) attributable to the five Obligors having
the largest aggregate Outstanding Loan Balance (excluding Charged-Off Loans and
Delinquent Loans) included in the Borrowing Base on such date.

 

“Last-Out First Lien Loan”:  Except as otherwise designated by the
Administrative Agent on the Thirteenth Amendment Effective Date or the
applicable Cut-Off Date and set forth on Schedule IV, any Term Loan that (i) is
secured by a valid and perfected first priority Lien on all of the Obligor’s
assets constituting Related Property for the Loan, subject to such exceptions
that are generally acceptable to lending institutions in connection with their
regular commercial lending activities, and such other exceptions to which
similar Related Property is commonly subject and which do not individually, or
in the aggregate, materially and adversely affect the benefits of the security
intended to be provided by the related Underlying Instruments and UCC

 

29

--------------------------------------------------------------------------------


 

financing statements, and (ii) is not by its terms (and is not expressly
permitted by its terms to become) subordinate in right of payment to any other
obligation for borrowed money of the Obligor of such Loan, other than with
respect to the liquidation of such Obligor or such Related Property.

 

“LIBOR Rate”:  For any day during the Accrual Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Page 3750 of
the Bridge Telerate Service (formerly Dow Jones Market Service) (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, as the rate for dollar deposits
with a one-month maturity; (b) if for any reason the rate specified in clause
(a) of this definition does not so appear on Page 3750 of the Bridge Telerate
Service (or any successor or substitute page or any such successor to or
substitute for such service), the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (c) if the rate specified
in clause (a) of this definition does not so appear on Page 3750 of the Bridge
Telerate Service (or any successor or substitute page or any such successor to
or substitute for such service) and if no rate specified in clause (b) of this
definition so appears on Reuters Screen LIBOR01 Page (or any successor or
substitute page), the interest rate per annum at which dollar deposits of
$5,000,000 and for a one-month maturity are offered by the principal London
office of WBNA in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, for such day.

 

“Lien”:  Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

 

“Lien Release Dividend”:  Defined in Section 2.21(a).

 

“Lien Release Dividend Date”:  The date specified by the Borrower, which date
may be any Business Day, provided written notice is given in accordance with
Section 2.21(a).

 

“Liquidation Expenses”:  With respect to any Loan, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) in accordance with the Servicer’s customary procedures
in connection with the repossession, refurbishing and disposition of any related
assets securing such Loan upon or after the expiration or earlier termination of
such Loan, and other out-of-pocket costs related to the liquidation of any such
assets, including the attempted collection of any amount owing under such Loan
if it is a Charged-Off Loan, as documented by the Servicer and the Originator
upon the request of the Administrative Agent, in writing providing a breakdown
of the Liquidation Expenses for such Loan, along with any supporting
documentation therefor.

 

30

--------------------------------------------------------------------------------


 

“Liquidity Agreement”:  Means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity support for such Conduit Purchaser’s Advances hereunder, which in the
case of the agreement entered into by Wachovia for the benefit of VFCC shall
have an initial term of 364 days.

 

“Liquidity Bank”:  The Person or Persons who provide liquidity support to any
Conduit Purchaser pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Purchaser of Commercial Paper Notes.

 

“Loan”:  Any First Lien Loan, Last-Out First Lien Loan, Second Lien Loan or
Subordinated Loan originated or acquired by the Originator in the ordinary
course of its business, which loan includes, without limitation, (i) the
Required Loan Documents and Loan File, and (ii) all right, title and interest of
the Originator in and to the loan and any Related Property, but excluding, in
each case, the Retained Interest, any Attached Equity and Excluded Amounts and
which loan was purchased by the Borrower under the Sale Agreement and owned by
the Borrower on the initial Funding Date (as set forth on the Loan List
delivered on the initial Funding Date) or acquired by the Borrower after the
initial Funding Date pursuant to the delivery of a Loan Assignment (as defined
in the Sale Agreement) and listed on a schedule to such Loan Assignment.

 

“Loan Checklist”:  The list delivered by or on behalf of the Borrower to the
Trustee that identifies each of the items contained in the related Loan File
which constitute Required Loan Documents.

 

“Loan File”:  With respect to any Loan and the Related Security, copies of each
of the Required Loan Documents and duly executed originals (to the extent
required by the Credit Policy and the Servicing Standard) and copies of any
other Records relating to such Loan and Related Security.

 

“Loan List”:  The Loan List provided by the Borrower to the Administrative Agent
and the Trustee, in the form of Schedule IV hereto, as such list may be amended,
supplemented or modified from time to time in accordance with this Agreement.

 

“Loan Register”:  Defined in Section 5.4(n).

 

“Loan-to-Liquidation Value Ratio” or “LLV”: With respect to any Loan as of any
date of determination, the percentage equivalent of a fraction, (i) the
numerator of which is equal to the maximum availability (as provided in the
applicable Underlying Instruments) of such Loan and (ii) the denominator of
which is equal to the liquidation value of the Related Property securing such
Loan that is subject to a valid and first priority perfected security interest
in favor of the Originator (as determined by the Servicer in accordance with the
Credit Policy and the Servicing Standard).

 

“Loan-to-Value Ratio” or “LTV”:  With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the commitment amount as provided in the applicable Underlying
Instruments of such Loans plus the commitment amount of any other senior or pari
passu Indebtedness of the related Obligor

 

31

--------------------------------------------------------------------------------


 

(including, in the case of revolving loans and delayed draw loans, the maximum
availability thereof) and (ii) the denominator of which is equal to the
enterprise value of the Related Property securing such Loan (as determined by
the Originator in accordance with the Credit Policy and the Servicing Standard
unless the Administrative Agent in its sole discretion disagrees with such
determination, in which case the decision of the Administrative Agent as to the
enterprise value of the Related Property shall be conclusive and binding on the
parties hereto absent manifest error).

 

“MAI”:  Member of the Appraisal Institute.

 

“Management Agreement”:  The Investment Advisory and Management Agreement, dated
as of September 30, 2004, between Ares Capital Corporation and Ares Capital
Management LLC.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U.

 

“Material Adverse Effect”:  With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Originator, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Trustee, the Administrative Agent, the
Purchasers, the Purchaser Agents and the Secured Parties with respect to matters
arising under this Agreement or any other Transaction Document, (d) the ability
of each of the Borrower, the Servicer, to perform their respective obligations
under this Agreement or any other Transaction Document, or (e) the status,
existence, perfection, priority or enforceability of the Administrative Agent’s,
each Purchaser Agent’s, or the other Secured Parties’ lien on the Collateral.

 

“Material Modification”:  Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan executed or effected on
or after (i) the date on which the Originator originated or acquired such Loan,
in the case of a Loan purchased by the Borrower from the Originator, or (ii) the
date on which the Borrower acquired such Loan, in the case of a Loan purchased
by the Borrower from any Person other than the Originator, that:

 

(a)           reduces or forgives any or all of the principal amount due under
such Loan;

 

(b)           delays or extends the required or scheduled amortization in any
way that increases the Average Life of such Loan; provided, however, that the
Average Life of such Loan may be increased by not more than 20% from its Average
Life on the related Cut-Off Date if the Net Leverage Ratio of such Loan is not
more than 85% of the maximum established in the Net Leverage Ratio covenant of
such Loan;

 

(c)           waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan (other than any deferral or capitalization already allowed by the terms of
the Underlying Instruments of any PIK Loan), or reduces the spread or coupon
with respect to such Loan; provided, however, that such spread or coupon may be
reduced a maximum of one time and by not more than 20% from the spread

 

32

--------------------------------------------------------------------------------


 

or coupon on the related Cut-Off Date; provided that the Interest Coverage Ratio
of such Loan is greater than 2.0:1 at the time of such reduction;

 

(d)           contractually or structurally subordinates such Loan by operation
of a priority of payments, turnover provisions, the transfer of assets in order
to limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Related Property securing such Loan;

 

(e)           substitutes, alters or releases the Related Property securing such
Loan, and each such substitution, alteration or release, as determined in the
sole reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Loan;

 

(f)            provides additional funds to the Obligor of such Loan with the
intent of keeping that Loan current; or

 

(g)           amends, waives, forbears, supplements or otherwise modifies
(i) the meaning of “Net Leverage Ratio” or “Interest Coverage Ratio” or any
respective comparable definitions in the Underlying Instruments for such Loan or
(ii) any term or provision of such Underlying Instruments referenced in or
utilized in the calculation of the “Net Leverage Ratio” or “Interest Coverage
Ratio” or any respective comparable definitions for such Loan, in either case in
a manner that, in the sole reasonable judgment of the Administrative Agent, is
materially adverse to the Secured Parties.

 

“Materially Modified Loan”:  Any Loan subject to a Material Modification, unless
otherwise deemed not to constitute a Materially Modified Loan by the
Administrative Agent in its sole discretion.

 

“Material Mortgage Loan”:  Any Loan for which the underlying Related Property
consisting of real property owned by the Obligor (i) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (a) the original commitment for such Loan or
(b) the fair value of the underlying Obligor and the Related Property as a whole
and (ii) is material to the operations of the related business; provided,
however, that parcels of real property which the Obligor is in the process of
disposing shall not be considered in determining whether a Loan is a Material
Mortgage Loan.

 

“Maximum Availability”:  At any time, an amount equal to the least of: (i) the
Facility Amount; (ii)(A) the product of the Borrowing Base and the Weighted
Average Advance Rate plus (B) the amount on deposit in the Principal Collections
Account received in reduction of the Outstanding Loan Balance of any Loan; and
(iii)(A) the Borrowing Base minus (B) the Large Obligor Coverage Amount plus
(C) the amount on deposit in the Principal Collections Account received in
reduction of the Outstanding Loan Balance of any Loan.

 

“Measurement Date”:  Each of the following:  (i) the Closing Date; (ii) each
Determination Date; (iii) each Reporting Date, (iv) each Cut-Off Date, (v) the
date of any Borrowing Notice or any Repayment Notice; (vi) the date on which an
Assigned Value for any Eligible Loan is changed; (vii) any Optional Sale Date;
(viii) the date as of which any Loan becomes a Delinquent Loan or a Charged-Off
Loan; (ix) any Discretionary Sale Date; (x) any

 

33

--------------------------------------------------------------------------------


 

Defaulted Loan Sale Date; and (xi) any other date that the Administrative Agent
reasonably requests.

 

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

 

“Mortgage”:  The mortgage, deed of trust or other instrument creating a first or
second Lien on an Interest in Real Property securing a Loan subject to this
Agreement, including the Assignment of Leases and Rents related thereto.

 

“Mortgaged Property”:  The underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan, consisting of Interests
in Real Property in a parcel or parcels of land, at least one of which parcels
is improved by a commercial building or facility, together with Interests in
Real Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related Mortgage.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

 

“NAICS Codes”:  The North American Industry Classification System codes by four
digits.

 

“Net Leverage Ratio”: With respect to any Loan for any Relevant Test Period, the
meaning of “Net Leverage Ratio” or any comparable definition in the Underlying
Instruments for each such Loan, and in any case that “Net Leverage Ratio” or
such comparable definition is not defined in such Underlying Instruments, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Nonrecoverable Advance”:  Any Servicer Advance which, if made by the Servicer
in respect of a Loan, in the reasonable good faith judgment of the Servicer
would not be ultimately recoverable by the Servicer from the net proceeds and
collections received solely with respect to such Loan, and/or the Related
Property, including any escrowed amounts.

 

“Noteless Loan”: A Loan with respect to which the Underlying Instruments (i) do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan or (ii) require any holder of the
indebtedness created under such Loan to affirmatively request a promissory note
from the related Obligor.

 

“Obligor”:  With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.

 

“Officer’s Certificate”:  A certificate signed by a Responsible Officer of the
Borrower or the Servicer, as the case may be, and delivered to the Trustee.

 

“Opinion of Counsel”:  A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

 

34

--------------------------------------------------------------------------------


 

“Optional Sale”:  Defined in Section 2.19(a).

 

“Optional Sale Date”:  Any Business Day, provided 45 days’ prior written notice
is given in accordance with Section 2.19(a).

 

“Originator”:  Defined in the Preamble of this Agreement.

 

“Other Costs”:  Defined in Section 13.9(c).

 

“Other Parties”:  Defined in Section 14.7(c).

 

“Outstanding Loan Balance”:  As of any Measurement Date, with respect to any
Loan, the lesser of (a) the Assigned Value of such Loan as of the end of the
most recent date of determination and (b) the outstanding principal balance of
such Loan (exclusive of any interest and Accreted Interest).  The Outstanding
Loan Balance of (x) any Prepaid Loan which has been prepaid in full or (y) any
Equity Security shall equal $0.  For the avoidance of doubt, any principal
amount previously covered by a Servicer Advance will be excluded from the
principal amounts outstanding for purposes of this definition.

 

“Participating Member States”:  Means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Participation”:  A participation interest in all or a portion of a loan.

 

“Payment Date”:  The 15th day of each April, July, October and January or, if
such day is not a Business Day, the next succeeding Business Day, commencing in
January, 2005.

 

“Payment Duties”:  Defined in Section 8.2(b).

 

“Pension Plans”:  Defined in Section 4.3(p).

 

“Permitted Investments”:  Means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence:

 

(a)           direct obligations of, and obligations fully guaranteed as to full
and timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(b)           demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository

 

35

--------------------------------------------------------------------------------


 

institution authorities; provided, however, that at the time of the Borrower’s
investment or contractual commitment to invest therein, the commercial paper, if
any, and short-term unsecured debt obligations (other than such obligation whose
rating is based on the credit of a Person other than such institution or trust
company) of such depository institution or trust company shall have a credit
rating from Fitch and each Rating Agency in the Highest Required Investment
Category granted by Fitch and such Rating Agency;

 

(c)           commercial paper, or other short term obligations, having, at the
time of the Borrower’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating Agency
and Fitch;

 

(d)           demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;

 

(e)           notes that are payable on demand or bankers’ acceptances issued by
any depository institution or trust company referred to in clause (b) above;

 

(f)            investments in taxable money market funds or other regulated
investment companies having, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category from each Rating Agency and Fitch (if rated by Fitch);

 

(g)           time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by each Rating Agency and Fitch; or

 

(h)           Eligible Repurchase Obligations with a rating acceptable to the
Rating Agencies and Fitch, which in the case of S&P, shall be “A-1” and in the
case of Fitch shall be “F-1+”.

 

The Trustee may pursuant to the direction of the Servicer or the Administrative
Agent, as applicable, purchase or sell to itself or an Affiliate, as principal
or agent, the Permitted Investments described above.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable or if a Person shall currently be contesting the validity
thereof in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of such Person,
(b) Liens imposed by law, such as materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith, (c) Liens granted pursuant to or
by the Transaction Documents and (d) with respect to any Subordinated Loan,
Liens in favor of senior lenders with respect to the related Obligor, its
property and assets.

 

36

--------------------------------------------------------------------------------


 

“Permitted Refinancing”:  Any refinancing transaction undertaken by the
Originator, the Borrower or an Affiliate of the Originator that is secured,
directly or indirectly, by any Loan currently or formerly included in the
Collateral or any portion thereof or any interest therein released from the Lien
of this Agreement.

 

“Permitted Securitization”:  Any private or public term or conduit
securitization transaction (a) undertaken by the Originator, the Borrower or an
Affiliate of the Originator, that is secured, directly or indirectly, by any
Loan currently or formerly included in the Collateral or any portion thereof or
any interest therein released from the Lien of this Agreement, including,
without limitation, any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization and (b) in the case of a term
securitization in which the Originator or an Affiliate thereof or underwriter or
placement agent has agreed to purchase or place 100% of the equity and
non-investment grade tranches of notes issued in such term securitization
transaction.  For the avoidance of doubt, notwithstanding any agreement by the
Originator or an Affiliate to purchase or place 100% of the equity in such term
securitization transaction, any such party agreeing to so purchase or place may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase or
place in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 

“Person”:  An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan”:  A Loan which provides for a portion of the interest that accrues
thereon to be added to the principal amount of such Loan for some period of the
time prior to such Loan requiring the current cash payment of such previously
capitalized interest, which cash payment shall be treated as an Interest
Collection at the time it is received.

 

“Pledge Date”:  With respect to any additional Eligible Loan pledged pursuant to
Section 2.6(a), the Business Day following the Business Day of receipt by the
Administrative Agent, the Trustee and each Purchaser Agent of a Repayment Notice
and other required deliveries in accordance with Section 2.6(b).

 

“Prepaid Loan”:  Any Loan (other than a Charged-Off Loan) that has been
terminated or has been prepaid in full or in part prior to its scheduled
expiration date.

 

“Prepayment Amount”:  Defined in Section 6.4(b).

 

“Prepayments”:  Any and all partial or full prepayments on or with respect to a
Loan (including, with respect to any Loan and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will satisfy such Scheduled Payment on such due
date).

 

37

--------------------------------------------------------------------------------


 

“Priced Loan”:  Any Loan that has an observable quote from LoanX Mark-It
Partners or Loan Pricing Corporation, or from another pricing service selected
by the Administrative Agent in its sole discretion.

 

“Prime Rate”:  The rate announced by Wachovia from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia or any other specified financial institution in connection
with extensions of credit to debtors.

 

“Principal Collections”:  Any and all amounts of Collections received in respect
of any principal due and payable under the Loans, from or on behalf of Obligors
that are deposited into the Collection Account (including, without limitation,
the principal portion of any Scheduled Payment or of any repurchase amount paid
by the Originator to repurchase a Loan pursuant to Section 6.1 of the Sale
Agreement), or received by or on behalf of the Borrower by the Servicer or the
Originator in respect of a Loan and all Recoveries, whether in the form of cash,
checks, wire transfers, electronic transfers or any other form of cash payment.

 

“Principal Collections Account”:  Defined in Section 6.4(h).

 

“Proceeds”:  With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

“Program Fee”:  With respect to any Purchaser, the “program fee” set forth in
the applicable Purchaser Fee Letter.

 

“Pro Rata Share”:  With respect to a Purchaser, the percentage set forth next to
such Lender’s name on Annex B hereto, which schedule may be updated by the
Administrative Agent (with notice to the Borrower) from time to time.

 

“Purchaser”:  Any Conduit Purchaser or Institutional Purchaser.

 

“Purchaser Agent”:  With respect to (i) VFCC, the VFCC Agent, (ii) each Conduit
Purchaser which may from time to time become party hereto, the Person designated
as the “Purchaser Agent” with respect to such Purchaser in the applicable
Joinder Supplement (iii) each Institutional Purchaser which may from time to
time become a party hereto, each shall be deemed to be its own Purchaser Agent.

 

“Purchaser Agent’s Account”:  With respect to (i) VFCC, a special account
(number 2000002391825) at Wachovia and (ii) each Purchaser which may become a
party hereto after the Closing Date, a special account having the account number
and located at the financial institution specified in the applicable Joinder
Supplement.

 

“Purchaser Fee Letter”:  Each fee letter agreement that shall be entered into by
and among the Borrower, the Servicer, the applicable Purchaser and its related
Purchaser Agent in connection with the transactions contemplated by this
Agreement, as amended, modified, waived, supplemented, restated or replaced from
time to time.

 

38

--------------------------------------------------------------------------------


 

“Qualified Institutional Buyer”: The meaning given in Rule 144A.

 

“Qualified Institution”:  A depository institution or trust company acceptable
to the Administrative Agent and a depository institution organized under the
laws of the United States of America or any one of the States thereof or the
District of Columbia (or any domestic branch of a foreign bank), (i)(a) that has
either (1) a long-term unsecured debt rating of “A” or better by S&P, “A2” or
better by Moody’s and “A” or better by Fitch, if rated by Fitch, or (2) a
short-term unsecured debt rating or certificate of deposit rating of “A-1” or
better by S&P, “P-1” or better by Moody’s or “A-1” or better by Fitch, if rated
by Fitch, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P, “A2” or better by Moody’s and “A”
or better by Fitch, if rated by Fitch, or (2) a short-term unsecured debt rating
or certificate of deposit rating of “A-1” or better by S&P, “P-1” or better by
Moody’s and “A-1” or better by Fitch, if rated by Fitch, or (c) is otherwise
acceptable to the Administrative Agent and (ii) the deposits of which are
insured by the Federal Deposit Insurance Corporation.

 

“Rating Agency”:  Each of S&P, Moody’s, Fitch and any other rating agency that
has been requested to issue a rating with respect to the commercial paper notes
issued by any Conduit Purchaser.

 

“Records”:  All documents relating to the Loans, including books, records and
other information executed in connection with the origination or acquisition of
the Collateral or maintained with respect to the Collateral and the related
Obligors that the Borrower, the Originator or the Servicer have generated, in
which the Borrower, the Originator or the Servicer have acquired an interest
pursuant to the Sale Agreement or in which the Borrower, the Originator or the
Servicer have otherwise obtained an interest.

 

“Recoveries”:  As of the time any Related Property with respect to any
Charged-Off Loan is sold, discarded or abandoned (after a determination by the
Servicer that such Related Property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit Policy and the Servicing Standard, the proceeds from the sale of the
Related Property, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Charged-Off Loan, the Related Property, and
amounts representing late fees and penalties, net of Liquidation Expenses and
amounts, if any, received that are required under such Charged-Off Loan to be
refunded to the related Obligor.

 

“Registered”: With respect to any debt obligation, a debt obligation that was
issued after July 18, 1984 and that is in registered form for purposes of the
Code.

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

 

“Related Property”:  With respect to a Loan, any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan, including, without limitation, Mortgaged Property and/or a pledge of the
stock, membership or other ownership interests in the related Obligor and all
Proceeds from any sale or other disposition of such property or other assets.

 

39

--------------------------------------------------------------------------------


 

“Related Security”:  As used in (1) the Sale Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d) and (i) hereof, and (2) this Agreement, all of the Borrower’s right, title
and interest in and to:

 

(a)           any Related Property securing a Loan and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

 

(b)           all Required Loan Documents, Loan Files related to any Loan, any
Records, and the documents, agreements, and instruments included in the Loan
File or Records;

 

(c)           all Insurance Policies with respect to any Loan;

 

(d)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(e)           the Accounts and the Concentration Account, to the extent amounts
on deposit therein or credited thereto relate to the Collateral, together with
all cash and investments in each of the foregoing other than amounts earned on
investments therein (excluding any Excluded Amounts that may be on deposit
therein);

 

(f)            any Hedging Agreement and all payments from time to time due
thereunder;

 

(g)           the Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Originator) and the assignment to the
Trustee, for the benefit of the Secured Parties, of all UCC financing statements
filed by the Borrower against the Originator under or in connection with the
Sale Agreement;

 

(h)           the Sale Agreement and the assignment to the Trustee of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Sale Agreement;

 

(i)            all records (including computer records) with respect to the
foregoing; and

 

(j)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Leverage Ratio or Interest Coverage Ratio, as applicable,
for such Loan in the Underlying Instruments or, if no such period is provided
for therein, for Obligors delivering monthly financing statements, each period
of the last twelve consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided, however, that with respect to any Loan for which the relevant test
period is not provided for in the Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period

 

40

--------------------------------------------------------------------------------


 

from the date of formation of such Obligor to the end of the twelfth calendar
month or fourth fiscal quarter (as the case may be) from the date of formation,
and shall subsequently include each period of the last twelve consecutive
reported calendar months or four consecutive reported fiscal quarters (as the
case may be) of such Obligor.

 

“Repayment Notice”:  Each written notice required to be delivered by the
Borrower in respect of (a) any repayment of Advances or any pledge of additional
Eligible Loans, in each case to pay any Required Advance Reduction Amount
pursuant to Section 2.6(b), in the form of Exhibit A-2, or (b) any reduction of
the Advances Outstanding pursuant to Section 2.4(b), in the form of Exhibit A-2.

 

“Replaced Loan”:  Defined in Section 2.18(a)(i).

 

“Reporting Date”:  The date that is two Business Days prior to the 15th of each
calendar month (unless in such month a Payment Date occurs, in which case two
Business Days prior to such Payment Date), commencing December 13, 2004.

 

“Required Advance Reduction Amount”:  As of any Measurement Date, an amount
equal to the positive difference, if any, of (a) Advances Outstanding on such
day over (b) the Maximum Availability on such day.

 

“Required Loan Documents”:  For each Loan, originals (except as otherwise
indicated) of the following documents or instruments:

 

(a)           (i) other than in the case of a Noteless Loan, the original or, if
accompanied by a “lost note” affidavit and indemnity, a copy of, the underlying
promissory note, endorsed by the Borrower or the prior holder of record either
in blank or to the Trustee (and evidencing an unbroken chain of endorsements
from each prior holder thereof evidenced in the chain of endorsements to the
Trustee), with any endorsement to the Trustee to be in the following form: “U.S.
Bank National Association, as Trustee for the Secured Parties”, and (ii) in the
case of a Noteless Loan, (x) a copy of each transfer document or instrument
relating to such Noteless Loan evidencing the assignment of such Noteless Loan
to the Originator, from the Originator to the Borrower and from the Borrower
either to the Trustee or in blank, and (y) a copy of the Loan Register with
respect to such Noteless Loan;

 

(b)           originals or copies of each of the following, to the extent
applicable to the related Loan: any related loan agreement, credit agreement,
note purchase agreement, security agreement (if separate from any Mortgage),
sale and servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Checklist;

 

(c)           if any Loan is secured by a Mortgage:

 

(i)            either (i) the original Mortgage, the original Assignment of
Leases and Rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and Assignments of Leases and Rents with evidence of
recording thereon,

 

41

--------------------------------------------------------------------------------


 

(ii) copies thereof certified by the Servicer, by Closing Counsel or by a title
company or escrow company to be true and complete copies thereof where the
originals have been transmitted for recording until such time as the originals
are returned by the public recording office or (iii) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and

 

(ii)           an Assignment of Mortgage and of any other material recorded
security documents (including any Assignment of Leases and Rents) in recordable
form, executed by the Borrower or the prior holder of record, in blank or to the
Trustee (and evidencing an unbroken chain of assignments from the prior holder
of record to the Trustee), with any assignment to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee for the Secured
Parties”;

 

(d)           with respect to any Loan originated by the Originator and with
respect to which the Originator acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 Financing Statements, if any, and any
related continuation statements, each showing the Obligor as debtor and the
Trustee as total assignee or showing the Obligor, as debtor and the Originator
as secured party and each with evidence of filing thereon, or (ii) copies of any
such financing statements certified by the Servicer to be true and complete
copies thereof in instances where the original financing statements have been
sent to the appropriate public filing office for filing.

 

“Required Purchasers”:  The Conduit Purchasers and/or Institutional Purchasers
representing an aggregate of more than 66.67% of the aggregate Commitments of
the Conduit Purchasers and the Institutional Purchasers then in effect;
provided, however, that for the purposes of determining the Required Purchasers,
in the event that an Institutional Purchaser or a Conduit Purchaser (or its
related Liquidity Bank on its behalf) fails to provide funding for an Advance
hereunder for which all conditions precedent have been satisfied, such
Institutional Purchaser or Conduit Purchaser, as applicable, shall not
constitute a Required Purchaser hereunder (and the Commitment of such
Institutional Purchaser or Conduit Purchaser, as applicable, shall be
disregarded for purposes of determining whether the consent of the Required
Purchasers has been obtained).

 

“Required Reports”:  Collectively, the Servicing Report required pursuant to
Section 6.10(b), the Servicer’s Certificate required pursuant to
Section 6.10(c), the financial statements of the Servicer required pursuant to
Section 6.10(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.10(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.10(f), the annual statements as to
compliance required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.

 

“Responsible Officer”:  With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

42

--------------------------------------------------------------------------------


 

“Restricted Junior Payment”:  (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend paid solely in interests of that class
of membership interests or in any junior class of membership interests of the
Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for reasonable management
fees to the Originator or its Affiliates in reimbursement of actual management
services performed).  For the avoidance of doubt, (x) payments and
reimbursements due to the Servicer in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and
(y) distributions by the Borrower to holders of its membership interests of
Loans or of cash or other proceeds relating thereto which have been repurchased
or substituted by the Borrower in accordance with this Agreement shall not
constitute Restricted Junior Payments.

 

“Retained Interest”:  With respect to any Agented Note that is transferred by
the Originator to the Borrower and by the Borrower to the Purchasers, (i) all of
the obligations, if any, of the agent(s) under the documentation evidencing such
Agented Note and (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Agented Note that relate to
such portion(s) of the indebtedness that is owned by another lender.

 

“Retransfer Date”:  Defined in Section 2.18(b).

 

“Retransfer Price”:  Defined in Section 2.18(b).

 

“Review Criteria”:  Defined in Section 8.2(b).

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“S&P Rating”:  With respect to any Loan, as of any date of determination, if
such Loan is rated by S&P, such S&P rating.

 

“Sale Agreement”:  The Purchase and Sale Agreement, dated as of the date hereof,
between the Originator and the Borrower, as amended, modified, waived,
supplemented, restated or replaced from time to time.

 

“Scheduled Payment”:  Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Required Loan Documents.

 

“Second Lien Loan”:  Except as otherwise designated by the Administrative Agent
on the Thirteenth Amendment Effective Date or the applicable Cut-Off Date and
set forth on Schedule

 

43

--------------------------------------------------------------------------------


 

IV, any Term Loan that (i) is secured by a valid and perfected second priority
security interest on all of the Obligor’s assets constituting Related Property
for the Loan (whether or not there is also a security interest of a higher or
lower priority in additional collateral), (ii) with respect to priority of
payment obligations is pari passu with the indebtedness of the holder with the
first priority security interest except after an event of default thereunder,
(iii) pursuant to an intercreditor agreement between the Borrower and the holder
of such first priority security interest, the amount of the indebtedness covered
by such first priority security interest is limited (in terms of aggregate
dollar amount or percent of outstanding principal or both), and (iv) has a
Loan-to-Value Ratio of not greater than 70%.

 

“Secured Party”:  (i) Each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, (iii) Wachovia Bank, National Association, to the extent any
payments are owed thereto in connection with the Borrower Guaranty, and
(iv) each Hedge Counterparty that at the time of entering into a Hedging
Agreement is either a Purchaser or an Affiliate of the VFCC Agent if that
Affiliate is a Hedge Counterparty that executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party.

 

“Securities Account”:  The meaning specified in Section 8-501 of the UCC.

 

“Securities Account Control Agreement”:  The Securities Account Control
Agreement, dated as of the date hereof, among Ares Capital Corporation, as the
debtor, the Servicer, U.S. Bank, as the Trustee and as the Securities
Intermediary, as the same may be amended, modified, waived, supplemented or
restated from time to time.

 

“Securities Act”:  The U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securities and Exchange Commission”:  The U.S. Securities and Exchange
Commission.

 

“Securities Intermediary”:  (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 

“Security”:  The meaning specified in Section 9-102(a)(15) of the UCC.

 

“Security Certificate”:  The meaning specified in Section 8-102(a)(16) of the
UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Servicer”: Ares Capital Corporation and each successor appointed as Successor
Servicer pursuant to Section 6.16(a).

 

“Servicer Advance”:  An advance of Scheduled Payments made by the Servicer with
respect to a Loan pursuant to Section 6.5.

 

“Servicer Default”:  Defined in Section 6.15.

 

44

--------------------------------------------------------------------------------


 

“Servicer Termination Notice”:  Defined in Section 6.15.

 

“Servicer’s Certificate”:  Defined in Section 6.10(c).

 

“Servicing Fee”:  The fee payable to the Servicer on each Payment Date in
arrears in respect of each Collection Period, which fee shall be equal to the
product of (i) 0.50% (or, if the Backup Servicer is the successor Servicer,
1.00%), (ii) the numerical mean of the Aggregate Outstanding Loan Balance on the
first day and on the last day of the related Collection Period and (iii) the
actual number of days in such Collection Period divided by 360.

 

“Servicing File”:  For each Loan, the following documents or instruments:

 

(a)           copies of each of the Required Loan Documents;

 

(b)           with respect to any Material Mortgage Loan:

 

(i)       the original or a copy of the lender’s title insurance policy or a
written commitment to issue such title insurance policy issued on or about the
date of the origination of such Loan, together with all endorsements or riders
(or copies thereof) that were issued with or subsequent to the issuance of such
policy or commitment, or, with respect to each Loan not covered by a lender’s
title insurance policy to the extent customary in the applicable jurisdiction,
an attorney’s opinion of title given by an attorney licensed to practice law in
the jurisdiction where the related Mortgaged Property is located, or, if such
policy or commitment has not been issued and if the related Loan was funded
through a title insurance company or other comparable closing agent pursuant to
escrow instructions or lender’s closing instructions precluding the title
insurance company or such agent from funding until the title insurance company
is prepared to issue the required title insurance coverage, a copy of such
escrow instructions or lender’s closing instructions;

 

(ii)           the originals or copies of any environmental indemnity agreement;

 

(iii)          each Appraisal of the related Mortgaged Property;

 

(iv)          any Environmental Site Assessment in the possession of the
Servicer relating to the related Mortgaged Property;

 

(c)           any other portion of the Loan File which is not part of the
Required Loan Documents.

 

“Servicing Report”:  Defined in Section 6.10(b).

 

“Servicing Standard”:  Shall mean, with respect to any Loans included in the
Collateral, to service and administer such Loans on behalf of the Secured
Parties in accordance with Applicable Law, the terms of this Agreement, the
Underlying Instruments, all customary and usual servicing practices for loans
like the Loans and, to the extent consistent with the foregoing, (a)(i) if the
Servicer is the Originator or an Affiliate thereof, the higher of: (A) the
customary and

 

45

--------------------------------------------------------------------------------


 

usual servicing practices that a prudent loan investor or lender would use in
servicing loans like the Loans for its own account, and (B) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (ii) if the Servicer
is not the Originator or an Affiliate thereof, the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others; (b) with a view to maximize the value of
the Loans; and (c) without regard to: (i) any relationship that the Servicer or
any Affiliate of the Servicer may have with any Obligor or any Affiliate of any
Obligor, (ii) the Servicer’s obligations to incur servicing and administrative
expenses with respect to a Loan, (iii) the Servicer’s right to receive
compensation for its services hereunder or with respect to any particular
transaction, (iv) the ownership by the Servicer or any Affiliate thereof of any
Loans, (v) the ownership, servicing or management for others by the Servicer of
any other loans or property by the Servicer or (vi) any relationship that the
Servicer or any Affiliate of the Servicer may have with any holder of other
loans of the Obligor with respect to such Loans.

 

“Shareholders’ Equity”: At any date, the amount determined on a consolidated
basis, without duplication, in accordance with GAAP, of shareholders equity for
the Servicer and its Subsidiaries at such date.

 

“Solvent”:  As to any Person at any time, having a state of affairs such that
all of the following conditions are met:  (a) the fair value of the property of
such Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“Sterling”:  The lawful currency of the United Kingdom.

 

“Subordinated Loan”:  Except as otherwise designated by the Administrative Agent
on the Thirteenth Amendment Effective Date or the applicable Cut-Off Date and
set forth on Schedule IV, any Term Loan that (i) may or may not be secured by a
Lien on the Obligor’s assets constituting Related Property for the Loan,
(ii) has a Loan-to-Value Ratio not greater than 75%, and (iii) contains terms
which, upon the occurrence of an event of default under the Underlying
Instruments or in the case of any liquidation or foreclosure on the Related
Property, provide that the Borrower’s portion of such Loan would be paid only
after the other creditors to such Obligor (including any lender party making any
First Lien Loan, Last-Out First Lien Loan, Second Lien Loan or Subordinated Loan
whose right to payment is contractually senior to the Borrower) is paid in full.

 

46

--------------------------------------------------------------------------------


 

“Subsidiary”:  As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

“Substitute Loan”:  Defined in Section 2.18(a).

 

“Substitution Date”:  Defined in Section 2.18(a).

 

“Successor Servicer”:  Defined in Section 6.16(a).

 

“Tape”:  Defined in Section 7.2(b)(ii).

 

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Period”:  The period commencing on the Thirteenth Amendment Effective Date
and ending on the day preceding the Termination Date.

 

“Term Loan”:  A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.

 

“Term Securitization”:  A Permitted Securitization which is a term
securitization transaction.

 

“Termination Date”:  The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.4(b), (b) the Business Day designated
by the Borrower to the Administrative Agent and each Purchaser Agent as the
Termination Date at any time following two Business Days prior written notice
thereof to the Administrative Agent and each Purchaser Agent, (c) May 7, 2012 or
such later date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent and the Purchaser Agents, and (d) the date of the
declaration of the Termination Date or the date of the automatic occurrence of
the Termination Date pursuant to Section 10.2(a).

 

“Termination Event”:  Defined in Section 10.1.

 

“Thirteenth Amendment Effective Date”:  May 7, 2009.

 

“Title Policy”:  An ALTA lender’s title insurance policy.

 

“Transaction”:  Described in Section 3.2.

 

“Transaction Documents”:  This Agreement, the Sale Agreement, each Hedging
Agreement, the Intercreditor Agreement, the Securities Account Control
Agreement, each

 

47

--------------------------------------------------------------------------------


 

Variable Funding Certificate, each Purchaser Fee Letter, any Joinder Supplement,
any Transferee Letter, the Backup Servicer Fee Letter, the Trustee Fee Letter,
and any additional document the execution of which is necessary or incidental to
carrying out the terms of the foregoing documents.

 

“Transferee Letter”:  Defined in Section 13.16.

 

“Transition Expenses”:  The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer, in an amount not to exceed $100,000.

 

“Trustee”:  U.S. Bank, not in its individual capacity, but solely as Trustee,
its successor in interest pursuant to Section 8.3 or such Person as shall have
been appointed Trustee pursuant to Section 8.5.

 

“Trustee Fee”:  The fee set forth as such in the Trustee Fee Letter.

 

“Trustee Fee Letter”:  The Trustee Fee Letter, dated as of the date hereof, by
and among the Servicer, the Administrative Agent and the Trustee, as such letter
may be amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Termination Notice”:  Defined in Section 8.5.

 

“UCC”:  The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(l8) of the
UCC.

 

“Underlying Instruments”:  The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.

 

“United States”:  The United States of America.

 

“Unmatured Termination Event”:  Any event (other than events described in
Section 10.1(c) and 10.1(d) (in the case of Section 10.1(d), due to the
occurrence of an event described in Section 6.15(d)) that, with the giving of
notice or the lapse of time, or both, would become a Termination Event.

 

“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments).

 

48

--------------------------------------------------------------------------------


 

“Variable Funding Certificate” or “VFC”:  Defined in Section 2.1(a).

 

“VFCC”:  Variable Funding Capital Company LLC, a Delaware limited liability
company, as a Purchaser, together with its successors and assigns in such
capacity.

 

“VFCC Agent”:  WCM or any other entity that has been appointed as the
administrator for VFCC.

 

“Wachovia”:  Wachovia Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

 

“Warranty Event”:  As to any Loan, the discovery that as of the related Cut-Off
Date for such Loan there existed a breach of any representation or warranty
relating to such Loan (other than any representation or warranty that the Loan
satisfies the criteria of the definition of Eligible Loan) and the failure of
Borrower to cure such breach, or cause the same to be cured, within 30 days
after the earlier occur of the Borrower’s receipt of notice thereof from the
Administrative Agent or the Borrower becoming aware thereof.

 

“Warranty Loan”:  Any Loan that fails to satisfy any criteria of the definition
of Eligible Loan as of the applicable Cut-Off Date for such Loan or any Loan
with respect to which a Warranty Event has occurred; provided that, any Loan
approved by the Administrative Agent in accordance with clause (ll) of the
definition of Eligible Loan on the Thirteenth Amendment Effective Date or any
subsequent Cut-Off Date (as applicable) shall not be a Warranty Loan due to the
failure of such Loan to satisfy the requirements of clause (ll) of the
definition of Eligible Loan on any date thereafter.

 

“Weighted Average Advance Rate”:  For the Advances Outstanding on any day, the
weighted average of the Advance Rates applicable to all Eligible Loans on such
day, weighted according to the proportion of the Aggregate Outstanding Loan
Balance that each type of Loan forming a part of the Collateral represents;
provided, however, that notwithstanding anything to the contrary contained
herein, the Weighted Average Advance Rate may not exceed 40%.

 

“Weighted Average Coupon”:  As of any Determination Date, a fraction (expressed
as a percentage and rounded up to the next 0.001%), (a) the numerator of which
is the sum of the products determined by multiplying the Outstanding Loan
Balance of each Fixed Rate Loan (excluding Charged-Off Loans and Delinquent
Loans) in the Collateral as of such Determination Date by the interest rate
payable by the Obligor thereof, and (b) the denominator of which is the sum of
the Outstanding Loan Balances of all Fixed Rate Loans (excluding Charged-Off
Loans and Delinquent Loans) in the Collateral as of such Determination Date;
provided that for purposes of this definition: (i) no contingent payment of
interest will be included in such calculation; and (ii) any stated coupon shall
exclude any portion of the interest that is currently being deferred.

 

“Weighted Average Life”:  As of any Measurement Date, the number determined as
follows:  (i) for each Loan included in the Borrowing Base as of such date, by
multiplying the amount of each Scheduled Payment of principal to be paid after
such Measurement Date by the number of years (rounded to the nearest hundredth)
from such Measurement Date until such Scheduled Payment of principal is due;
(ii) summing all of the products calculated pursuant to

 

49

--------------------------------------------------------------------------------


 

clause (i); and (iii) dividing the sum calculated pursuant to clause (ii) by the
sum of all Scheduled Payments of principal due on all the Loans included in the
Borrowing Base as of such date.

 

Section 1.2.                                Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.3.                                Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4.                                Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)           the singular number includes the plural number and vice versa;

 

(b)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(c)           reference to any gender includes each other gender;

 

(d)           reference to day or days without further qualification means
calendar days;

 

(e)           reference to any time means Charlotte, North Carolina time;

 

(f)            reference to the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(g)           reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(h)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

50

--------------------------------------------------------------------------------


 

ARTICLE II

THE VARIABLE FUNDING CERTIFICATES

 

Section 2.1.                                The Variable Funding Certificates.

 

(a)           On the terms and conditions hereinafter set forth, the Borrower
shall deliver (i) on the Closing Date, to each Purchaser Agent at the applicable
address set forth on Annex A to this Agreement, and (ii) on the effective date
of any Joinder Supplement, to each additional Purchaser Agent, at the address
set forth in the applicable Joinder Supplement, a duly executed variable funding
certificate in substantially the form of Exhibit B (each, a “Variable Funding
Certificate” or “VFC”), dated as of the date of this Agreement, each in a face
amount equal to the applicable Purchaser’s Commitment as of the Closing Date or
the effective date of any Joinder Supplement, as applicable, and otherwise duly
completed.  Each Variable Funding Certificate shall evidence an undivided
ownership interest in the Collateral purchased by a Purchaser in an amount
equal, at any time, to the percentage equivalent of a fraction, (i) the
numerator of which is the outstanding Advances by such Purchaser under the
applicable VFC on such day and (ii) the denominator of which is the Advances
Outstanding on such day.  Interest shall accrue, and each VFC shall be payable,
as described herein.  Each Purchaser hereby represents and warrants that such
Purchaser is a Qualified Institutional Buyer.

 

(b)           Prior to the Thirteenth Amendment Effective Date, the Borrower
could, at its option, request the Conduit Purchasers and the Institutional
Purchasers to make advances and pre-funded advances of funds (each, an
“Advance”) under the VFCs pursuant to a Funding Request, in an aggregate amount
not to exceed the availability of funds then in effect under this Agreement as
of the proposed Funding Date of the Advance.  Following the receipt of a Funding
Request, subject to the terms and conditions hereinafter set forth, prior to the
Thirteenth Amendment Effective Date, the Conduit Purchasers and the
Institutional Purchasers funded such Advance. Notwithstanding anything to the
contrary herein, no Purchaser was obligated to provide the Borrower with
aggregate funds in connection with an Advance that would have exceeded the least
of (i) such Purchaser’s unused Commitment then in effect, (ii) the aggregate
unused Commitments then in effect and (iii) the availability of funds then in
effect under this Agreement on the proposed Funding Date of such Advance.

 

(c)           [Reserved].

 

(d)           The Borrower may, within 60 days but not less than 45 days prior
to the date set forth in clause (c) of the definition of Termination Date, by
written notice to each Purchaser Agent, make a request for each Purchaser Agent
to extend the date set forth in clause (c) of the definition of Termination Date
for an additional period of up to 364 days.  Each Purchaser Agent will give
prompt notice to the applicable Purchaser of its receipt of such request, and
each Purchaser shall make a determination, in their sole discretion, not less
than 15 days prior to the expiration of the date set forth in clause (c) of the
definition of Termination Date as to whether or not it will agree to the
applicable extension requested.  The failure of a Purchaser Agent to provide
timely notice of its decision to the Borrower shall be deemed to constitute a
refusal by such Purchaser to extend the date set forth in clause (c) of the
definition of Termination Date.  The Borrower confirms that each Purchaser, in
its sole and absolute

 

51

--------------------------------------------------------------------------------


 

discretion, without regard to the value or performance of the Loans or any other
factor, may elect not to extend the date set forth in clause (c) of the
definition of Termination Date.

 

(e)           [Reserved].

 

(f)            Notwithstanding anything contained in this Section 2.1 or
elsewhere in this Agreement to the contrary, upon and after the Thirteenth
Amendment Effective Date, no Advances shall be made hereunder.

 

Section 2.2.                                [Reserved].

 

Section 2.3.                                Procedures for Advances by Conduit
Purchasers and Institutional Purchasers.

 

(a)           Prior to the Thirteenth Amendment Effective Date, subject to the
limitations set forth in Section 2.1(b), the Borrower could request an Advance
from the Conduit Purchasers and the Institutional Purchasers by delivering to
the Purchaser Agents at certain times the information and documents set forth in
this Section 2.3.

 

(b)           No later than 2:00 p.m. on the Business Day prior to the proposed
Funding Date, the Borrower (or the Servicer on its behalf) shall deliver:

 

(i)            to the Administrative Agent and the Trustee, written notice of
such proposed Funding Date (including a duly completed Borrowing Base
Certificate updated to the date such Advance is requested and giving pro forma
effect to the Advance requested and the use of the proceeds thereof);

 

(ii)           to the Administrative Agent, a description of the Obligor and the
Loan or Loans to be funded by the proposed Advance;

 

(iii)          to the Administrative Agent, a wire disbursement and
authorization form, to the extent not previously delivered;

 

(iv)          to the Administrative Agent and the Trustee, a duly completed
Funding Request which shall (a) specify the desired amount of such Advance,
which amount must be at least equal to $500,000, to be allocated to each Conduit
Purchaser and each Institutional Purchaser in accordance with its Pro Rata
Share, (b) specify the proposed Funding Date of such Advance, (c) specify the
Loans to be financed on such Funding Date (including the appropriate file
number, Outstanding Loan Balance for each Loan and identifying each Loan by type
and proposed Advance Rate applicable to each such Loan and any other information
reasonably requested by the Trustee to permit it to properly account for such
Loan) and (d) include a representation that all conditions precedent for an
Advance described in Article III hereof have been satisfied.

 

Each Funding Request shall be irrevocable.  If any Funding Request is received
by the Administrative Agent and each Purchaser Agent after 2:00 p.m. on the
Business Day prior to the Business Day for which such Advance is requested or on
a day that is not a Business Day, such

 

52

--------------------------------------------------------------------------------


 

Funding Request shall be deemed to be received by the Administrative Agent and
each Purchaser Agent at 9:00 a.m. on the next Business Day.

 

(c)           On the proposed Funding Date, subject to the limitations set forth
in Section 2.1(b) and upon satisfaction of the applicable conditions set forth
in Article III, each Conduit Purchaser and each Institutional Purchaser shall
make available to the Borrower in same day funds, at such bank or other location
reasonably designated by Borrower in the Funding Request given pursuant to this
Section 2.3, an amount equal to such Purchaser’s Pro Rata Share of the least of
(i) the amount requested by the Borrower for such Advance, (ii) the aggregate
unused Commitments then in effect and (iii) an amount equal to the availability
of funds under this Agreement on such Funding Date.

 

(d)           On each Funding Date related to an Advance, the obligation of each
Conduit Purchaser and each Institutional Purchaser to remit its Pro Rata Share
of any such Advance shall be several from that of each other Purchaser and the
failure of any Conduit Purchaser or Institutional Purchaser to so make such
amount available to the Borrower shall not relieve any other Purchaser of its
obligation hereunder.

 

(e)           Notwithstanding anything contained in this Section 2.3 or
elsewhere in this Agreement to the contrary, on and after the Thirteenth
Amendment Effective Date, no additional Advances shall be made by the
Purchasers.

 

Section 2.4.                                Reduction of the Facility Amount;
Optional and Mandatory Repayments of Advances.

 

(a)           [Reserved].

 

(b)           The Borrower shall be entitled at its option, at any time prior to
the occurrence of a Termination Event, to reduce the Advances Outstanding;
provided that (i) in the case of any such reduction relating to Advances, the
Borrower shall deliver to the Administrative Agent and each Purchaser Agent
(with a copy to the Trustee and the Backup Servicer) a Repayment Notice one
Business Day prior to any such reduction, (ii) any reduction of the Advances
Outstanding (other than with respect to repayments of Advances Outstanding made
by the Borrower to reduce Advances Outstanding such that the Advances
Outstanding does not exceed the Maximum Availability) shall be in a minimum
amount of $500,000 and in integral multiples of $100,000 in excess thereof, and
(iii) in the case of a prepayment of all or substantially all of the Advances
Outstanding (calculated immediately prior to giving effect to such prepayment)
to zero on or prior to May 7, 2010, the Borrower shall pay to the Administrative
Agent the Call Premium; provided, however, that no Call Premium shall be payable
by the Borrower to the extent the Advances Outstanding are equal to or greater
than $1,000,000 after giving effect to such prepayment.  In connection with any
such reduction of Advances Outstanding, the Borrower shall deliver to each
Purchaser Agent (i) instructions to reduce such Advances Outstanding and
(ii) funds sufficient to repay such Advances Outstanding, together with all
accrued Interest, Breakage Costs, Hedge Breakage Costs and any Call Premium;
provided that, no such reduction shall be given effect unless (x) the Borrower
has complied with the terms of any Hedging Agreement requiring that one or more
Hedge Transactions be terminated in whole or in part as the result of any such
reduction of the

 

53

--------------------------------------------------------------------------------


 

Advances Outstanding, and has paid in full all Hedge Breakage Costs owing to the
relevant Hedge Counterparty for any such termination and (y) sufficient funds
have been remitted to pay all such amounts in the succeeding sentence in full. 
The Administrative Agent shall apply amounts received from the Borrower pursuant
to this Section 2.4(b) to the payment of any Hedge Breakage Costs, to the pro
rata reduction of the Advances Outstanding, to the payment of accrued Interest
on the amount of the Advances Outstanding to be repaid and to the payment of any
Breakage Costs.  Any Repayment Notice relating to any repayment pursuant to this
Section 2.4(b) shall be irrevocable.

 

Section 2.5.                                Determination of Interest.

 

Each applicable Purchaser Agent shall determine the CP Rate and the Interest, as
applicable, for its related Purchaser (including unpaid Interest related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower with respect to each Advance on each Payment Date for the related
Accrual Period and shall advise the Servicer thereof on the third Business Day
prior to such Payment Date.

 

Section 2.6.                                Required Advance Reduction Amount
Payments.

 

(a)                                          In addition to any other obligation
of the Borrower to pay any Required Advance Reduction Amount pursuant to the
terms of this Agreement, if, on any day prior to the Collection Date, any
Required Advance Reduction Amount is outstanding, the Borrower shall, within
five (5) Business Days, pay such Required Advance Reduction Amount in its
entirety by effecting one or more of the following actions in order to eliminate
such condition as of such date of determination: (i) repay Advances in the
amount necessary, after giving effect to any pledge pursuant to clause (ii), to
pay in full such Required Advance Reduction Amount, and/or (ii) subject to the
approval of the Administrative Agent in its sole discretion (and the
Administrative Agent will use reasonable efforts to give such approval in a
timely fashion), pledge additional Eligible Loans, which shall be included in
the Collateral and added to the Loan List, in the amount necessary to pay in
full such Required Advance Reduction Amount.

 

(b)                                         No later than 2:00 p.m. on the
Business Day prior to the proposed repayment of Advances or pledge of additional
Eligible Loans pursuant to Section 2.6(a), the Borrower (or the Servicer on its
behalf) shall deliver (i) to the Administrative Agent and each Purchaser Agent
(with a copy to the Trustee and the Backup Servicer), a Repayment Notice
(including a duly completed Borrowing Base Certificate, updated to the date such
repayment or pledge is being made and giving pro forma effect to such repayment
or pledge), and (ii) to the Administrative Agent, a description of any Loan and
each Obligor of such Loan to be pledged and added to the Loan List.  Any
Repayment Notice relating to any repayment or any pledge pursuant to this
Section 2.6(b) shall be irrevocable.  For the avoidance of doubt, no Advances
shall be made pursuant to the repayment of Advances or pursuant to the pledge of
additional Eligible Loans.

 

Section 2.7.                                Notations on Variable Funding
Certificates.

 

Each Purchaser Agent is hereby authorized to enter on a schedule attached to the
VFC with respect to each Conduit Purchaser and each Institutional Purchaser a
notation (which may

 

54

--------------------------------------------------------------------------------


 

be computer generated) or to otherwise record in its internal books and records
or computer system with respect to each Advance under the VFC made by the
applicable Purchaser of (a) the date and principal amount thereof and (b) each
payment and repayment of principal thereof.  Any such recordation shall, absent
manifest error, constitute prima facie evidence of the outstanding Advances
under each VFC.  The failure of any Purchaser Agent to make any such notation on
the schedule attached to the applicable VFC shall not limit or otherwise affect
the obligation of the Borrower to repay the Advances in accordance with the
terms set forth herein.

 

Section 2.8.                                Principal Repayments.

 

(a)                                          Advances Outstanding shall be
repaid as and when necessary to cause the Advances Outstanding not to exceed the
Maximum Availability.

 

(b)                                         [Reserved].

 

(c)                                          All repayments of any Advance or
any portion thereof shall be made together with payment of (i) all Interest
accrued and unpaid on the amount repaid to (but excluding) the date of such
repayment, (ii) all Breakage Costs, (iii) all Hedge Breakage Costs, and (iv) any
Call Premium.

 

Section 2.9.                                Settlement Procedures During the
Term Period.

 

(a)                                 On each Payment Date during the Term Period,
the Servicer shall direct the Trustee to pay pursuant to the Servicing Report
(and the Trustee shall make payment from the Interest Collections in the
Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Servicing Report and without any independent
verification of such information) to the following Persons, the following
amounts in the following order of priority:

 

(1)                                  pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(2)                                  pro rata in accordance with the amounts due
under this clause, to the extent not paid by the Originator, to the Backup
Servicer and the Trustee, (a) in an amount equal to any accrued and unpaid
Backup Servicing Fees, Trustee Fees and Transition Expenses, (b) to the
Administrative Agent, for the benefit of each Purchaser or the Administrative
Agent, as applicable, all accrued and unpaid fees and expenses (including
attorneys’ fees, costs and expenses) payable by Borrower to the Administrative
Agent or such Purchaser under the Transaction Documents, and (c) incurred but
unreimbursed reasonable third-party, out-of-pocket expenses relating to their
respective duties as Backup Servicer or Trustee hereunder, in respect of which
the Backup Servicer or the Trustee, as applicable, has provided prior written
notice to the Servicer and the Administrative Agent, for the payment thereof;
provided that amounts payable pursuant to this clause (c) shall not exceed
$15,000 for any Payment Date;

 

55

--------------------------------------------------------------------------------


 

(3)                                  to the Servicer, in an amount equal to any
unreimbursed Servicer Advances (but solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);

 

(4)                                  to the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;

 

(5)                                  pro rata in accordance with the amounts due
under this clause, to each Purchaser Agent, in an amount equal to any accrued
and unpaid Interest, Program Fee and Breakage Costs;

 

(6)                                  [Reserved];

 

(7)                                  pro rata in accordance with the amounts due
under subclauses (a) and (b) of this clause (7), (a)(i) on and after the Payment
Date in October 2009 (or such later Payment Date agreed to in writing between
the Borrower, the Servicer, the Administrative Agent and each Purchaser) if the
CP Funding II Financing has not closed, to each Purchaser Agent for the account
of the applicable Purchaser, in an amount necessary to reduce the Advances
Outstanding and Aggregate Unpaids to zero, otherwise (ii) to each Purchaser
Agent for the account of the applicable Purchaser, if the Required Advance
Reduction Amount is greater than zero, an amount necessary to reduce the
Required Advance Reduction Amount to zero, pro rata in accordance with the
amount of Advances Outstanding hereunder, and (b) pro rata in accordance with
the amounts due under this subclause (b), to each Hedge Counterparty, any Hedge
Breakage Costs owing to that Hedge Counterparty under its respective Hedging
Agreement (not caused by any default of the Hedge Counterparty or any of its
Affiliates under such Hedging Agreement);

 

(8)                                  pro rata in accordance with the amounts due
under this clause, to the Administrative Agent, each Purchaser Agent, any
applicable Purchaser, the Backup Servicer, the Trustee, the Affected Parties,
the Indemnified Parties or the Secured Parties, all other amounts, including,
without duplication, any Hedge Breakage Costs owing to each Hedge Counterparty
under its respective Hedging Agreement (caused by any default of the Hedge
Counterparty or any of its Affiliates under such Hedging Agreement), Increased
Costs, Taxes or Indemnified Amounts, but other than the principal of Advances
Outstanding, then due under this Agreement;

 

(9)                                  to the Servicer, in an amount equal to the
sum of (i) any unreimbursed Servicer Advances, to the extent not paid pursuant
to clause 2 above, and (ii) any Nonrecoverable Advance;

 

(10)                            to Wachovia Bank, National Association, on
account of any due and payable “Obligations” under and as defined in the CP
Funding II Financing, to the extent a claim has been made therefor under the
Borrower Guaranty; and

 

(11)                            any remaining amount shall be distributed to the
Borrower.

 

56

--------------------------------------------------------------------------------


 

(b)                                On each Payment Date during the Term Period,
the Servicer shall direct the Trustee to pay pursuant to the Servicing Report
(and the Trustee shall make payment from the Principal Collections in the
Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Servicing Report and without any independent
verification of such information) to the following Persons, the following
amounts in the following order of priority:

 

(1)                                  to those parties in respect of the payments
to be made pursuant to Section 2.9(a)(1)-(5) in the priority set forth therein,
to the extent not paid in full pursuant to the Interest Collections;

 

(2)                                  pro rata in accordance with the amounts due
under subclauses (a) and (b) of this clause (2), (a) to each Purchaser Agent for
the account of the applicable Purchaser, an amount necessary to reduce the
Advances Outstanding and Aggregate Unpaids to zero, and (b) pro rata in
accordance with the amounts due under this subclause (b), to each Hedge
Counterparty, any Hedge Breakage Costs owing to that Hedge Counterparty under
its respective Hedging Agreement (not caused by any default of the Hedge
Counterparty or any of its Affiliates under such Hedging Agreement);

 

(3)                                  pro rata in accordance with the amounts due
under this clause, to the Administrative Agent, each Purchaser Agent, any
applicable Purchaser, the Backup Servicer (including in its capacity as the
successor Servicer), the Trustee, the Affected Parties, the Indemnified Parties
or the Secured Parties, all other amounts, including, without duplication, any
Hedge Breakage Costs (caused by any default of the Hedge Counterparty or any of
its Affiliates under such Hedging Agreement), Increased Costs, Taxes or
Indemnified Amounts then due under this Agreement; and

 

(4)                                  any remaining amount shall be distributed
to the Borrower.

 

Section 2.10.                         Settlement Procedures During the
Amortization Period.

 

(a)                                 On each Payment Date during the Amortization
Period, the Servicer shall direct the Trustee to pay pursuant to the Servicing
Report (and the Trustee shall make payment from the Collection Account to the
extent of Available Funds, in reliance on the information set forth in such
Servicing Report and without any independent verification of such information)
to the following Persons, the following amounts in the following order of
priority:

 

(1)                                  pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(2)                                  pro rata in accordance with the amounts due
under this clause, to the extent not paid by the Originator, to the Backup
Servicer and the Trustee, (a) in an amount equal to any accrued and unpaid
Backup Servicing Fees, Trustee Fees and Transition Expenses, (b) to the
Administrative Agent, for the benefit of each Purchaser or the Administrative
Agent, as applicable, all accrued and unpaid fees and expenses (including
attorneys’ fees, costs and expenses) payable by Borrower to the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent or such Purchaser under the Transaction Documents, and
(c) incurred but unreimbursed reasonable third-party, out-of-pocket expenses
relating to their respective duties as Backup Servicer or Trustee hereunder, in
respect of which the Backup Servicer or the Trustee, as applicable, has provided
prior written notice to the Servicer and the Administrative Agent, for the
payment thereof; provided that amounts payable pursuant to this clause (c) shall
not exceed $15,000 for any Payment Date;

 

(3)                                  to the Servicer, in an amount equal to any
unreimbursed Servicer Advances (but solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);

 

(4)                                  to the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;

 

(5)                                  pro rata in accordance with the amounts due
under this clause, to each Purchaser Agent, in an amount equal to any accrued
and unpaid Interest, Program Fee and Breakage Costs;

 

(6)                                  [Reserved];

 

(7)                                  pro rata in accordance with the amounts due
under subclauses (a) and (b) of this clause (7), (a) to each Purchaser Agent for
the account of the applicable Purchaser, in an amount necessary to reduce the
Advances Outstanding and Aggregate Unpaids to zero, and (b) pro rata in
accordance with the amounts due under this subclause (b), to each Hedge
Counterparty, any Hedge Breakage Costs owing to that Hedge Counterparty under
its respective Hedging Agreement (not caused by any default of the Hedge
Counterparty or any of its Affiliates under such Hedging Agreement);

 

(8)                                  pro rata in accordance with the amounts due
under this clause, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Trustee, the Affected Parties,
the Indemnified Parties, or the Secured Parties, all other amounts, including,
without duplication, any Hedge Breakage Costs owing to each Hedge Counterparty
under its respective Hedging Agreement (caused by any default of the Hedge
Counterparty or any of its Affiliates under such Hedging Agreement), Increased
Costs, Taxes or Indemnified Amounts then due under this Agreement;

 

(9)                                  to the Servicer, in an amount equal to the
sum of (i) any unreimbursed Servicer Advances, to the extent not paid pursuant
to clause (2) above, and (ii) any Nonrecoverable Advance;

 

(10)                            to Wachovia Bank, National Association, on
account of any due and payable “Obligations” under and as defined in the CP
Funding II Financing, to the extent a claim has been made therefor under the
Borrower Guaranty; and

 

(11)                            any remaining amounts shall be distributed to
the Borrower.

 

58

--------------------------------------------------------------------------------


 

Section 2.11.                         Collections and Allocations.

 

(a)                                          Collections.  The Servicer shall
promptly identify any collections received as being on account of Interest
Collections, Principal Collections or other Collections and shall transfer, or
cause to be transferred, all Collections received in the Concentration Account
or received directly by it to the Collection Account by the close of business on
the second Business Day after such Collections are received.  Upon the transfer
of Collections to the Collection Account, the Servicer shall segregate Principal
Collections and Interest Collections and transfer the same to the Principal
Collections Account and the Interest Collections Account, respectively.  The
Servicer shall further include a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collections
Account and the Interest Collections Account on each Reporting Date in the
Servicing Report delivered pursuant to Section 6.10(b).

 

(b)                                         Initial Deposits.  On the Cut-Off
Date with respect to any Loan, the Servicer will deposit into the Collection
Account all Collections received in respect of Eligible Loans being transferred
to and included as part of the Collateral on such date.

 

(c)                                          Excluded Amounts.  With the prior
written consent of the Administrative Agent (a copy of which will be provided by
the Servicer to the Backup Servicer), the Servicer may withdraw from the
Collection Account any deposits thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the
Administrative Agent and each Purchaser Agent a report setting forth the
calculation of such Excluded Amounts in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent in their sole discretion.

 

(d)                                         Investment of Funds.  Until the
occurrence of a Termination Event, to the extent there are uninvested available
amounts deposited in the Collection Account on or before 3:00 p.m., all such
amounts shall be invested in Permitted Investments selected by the Servicer in
written instructions delivered to the Trustee and the Administrative Agent
(which may be in the form of standing instructions) that mature no later than
the Business Day immediately preceding the next Payment Date; to the extent that
there are uninvested available funds deposited after 3:00 p.m. but prior to
4:00 p.m., such funds shall be swept into an overnight funds investment which
shall be a Permitted Investment selected by the Servicer in written instructions
delivered to the Trustee and the Administrative Agent (which may be in the form
of standing instructions).  From and after the occurrence of a Termination
Event, to the extent there are uninvested amounts in the Collection Account (net
of losses and investment expenses), all amounts may be invested in Permitted
Investments selected by the Trustee, or the Administrative Agent on its behalf,
that mature no later than the Business Day immediately preceding the next
Payment Date.  All earnings (net of losses and investment expenses) thereon
shall be retained or deposited into the Collection Account and shall be applied
on each Payment Date pursuant to the provisions of Section 2.9 and
Section 2.10.  All investments shall be subject to availability.  Absent receipt
of instructions as contemplated herein, the Trustee shall have no obligation to
invest any funds.

 

Section 2.12.                         Payments, Computations, Etc.

 

(a)                                          Unless otherwise expressly provided
herein, all amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the

 

59

--------------------------------------------------------------------------------


 

terms hereof no later than 11:00 a.m. on the day when due in lawful money of the
United States in immediately available funds and any amount not received before
such time shall be deemed received on the next Business Day.  The Borrower or
the Servicer, as applicable, shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
at 2.0% per annum above the Base Rate, payable on demand; provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by Applicable Law.  Such interest shall be for the account of, the applicable
Secured Party.  All computations of interest and other fees hereunder shall be
made on the basis of a year consisting of 360 days (other than calculations with
respect to the Base Rate which shall be based on a year consisting of 365 or 366
days, as applicable) for the actual number of days elapsed.

 

(b)                                         Whenever any payment hereunder shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of Interest or any fee
payable hereunder, as the case may be.  For avoidance of doubt, to the extent
that Available Funds are insufficient on any Payment Date to satisfy the full
amount of any Increased Costs pursuant to Section 2.9(a)(8) or
Section 2.10(a)(8), such unpaid amounts shall remain due and owing and shall
accrue interest as provided in this Section 2.12 until repaid in full.

 

(c)                                          Prior to the Thirteenth Amendment
Effective Date, if any Advance requested by the Borrower and approved by the
applicable Purchaser pursuant to Section 2.3 is not, for any reason made or
effectuated, as the case may be, on the date specified therefor, the Borrower
shall indemnify the applicable Purchaser against any reasonable loss, cost or
expense incurred by the applicable Purchaser including, without limitation, any
loss (including loss of anticipated profits, net of anticipated profits in the
redeployment of such funds in the manner determined by each Purchaser), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the applicable Purchaser to fund or maintain such
Advance.

 

(d)                                         If the Administrative Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or the Servicer hereunder, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Trustee in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved, the determination of the Administrative Agent as to such
amounts shall be conclusive and binding on the parties hereto absent manifest
error.  Upon receipt of written notice from the Administrative Agent of such
disagreement, the Trustee shall comply with the Administrative Agent’s written
instructions with respect to the holding back (pending resolution), payment or
deposit of any such amounts as so determined by the Administrative Agent.  The
Trustee shall be protected in acting upon the written instructions of the
Administrative Agent and shall have no responsibility to verify, reconcile or
recompute any determination of the Administrative Agent.

 

Section 2.13.                         [Reserved].

 

60

--------------------------------------------------------------------------------


 

Section 2.14.                         Fees.

 

(a)                                          The Servicer on behalf of the
Borrower shall pay in accordance with Section 2.9(a)(5), Section 2.9(b)(1) and
Section 2.10(a)(5), as applicable, to each applicable Purchaser Agent, monthly
in arrears, the applicable Program Fee.

 

(b)                                         The Servicer shall be entitled to
the Servicing Fee in accordance with Section 2.9(a)(4), Section 2.9(b)(1) and
Section 2.10(a)(4), as applicable.

 

(c)                                          The Backup Servicer shall be
entitled to receive the Backup Servicing Fee and Transition Expenses, if
applicable, in accordance with Section 2.9(a)(2), Section 2.9(b)(1) and
Section 2.10(a)(2), as applicable.

 

(d)                                         The Trustee shall be entitled to
receive the Trustee Fee in accordance with Section 2.9(a)(2),
Section 2.9(b)(1) and Section 2.10(a)(2), as applicable.

 

(e)                                          The Borrower shall pay to Dechert
LLP, as counsel to the Administrative Agent, on the Thirteenth Amendment
Effective Date, its reasonable estimated fees and out-of-pocket expenses and
shall pay all additional reasonable fees and out-of-pocket expenses of Dechert
LLP within 30 Business Days after receiving an invoice for such amounts.

 

Section 2.15.                         Increased Costs; Capital Adequacy;
Illegality.

 

(a)                                          If either (i) the introduction of
or any change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any Applicable
Law or (ii) the compliance by an Affected Party with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), shall (a) subject an Affected Party to any Tax (except for Taxes
on the overall net income of such Affected Party), duty or other charge with
respect to any ownership interest in the Collateral, or any right or obligation
to make Advances hereunder, or on any payment made hereunder, (b) impose, modify
or deem applicable any reserve requirement (including, without limitation, any
reserve requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve requirement, if any, included in the
determination of Interest), special deposit or similar requirement against
assets of, deposits with or for the amount of, or credit extended by, any
Affected Party or (c) impose any other condition affecting the ownership
interest in the Collateral conveyed to the Purchasers hereunder or any Affected
Party’s rights hereunder or under any other Transaction Document or any
Liquidity Agreement, the result of which is to increase the cost to any Affected
Party or to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, under any other Transaction Document or any
Liquidity Agreement, then within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost incurred or such reduction suffered.

 

(b)                                         If either (i) the introduction of or
any change in or in the interpretation of any law, guideline, rule, regulation,
directive or request or (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
governmental authority or agency (whether or not having the force of law),
including, without

 

61

--------------------------------------------------------------------------------


 

limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Party as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy) by an amount deemed by such Affected Party to be
material, then from time to time, within ten days after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), the  Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.  For the avoidance of doubt, if the issuance of Interpretation No. 46
(and/or any amendment or supplement thereto or to Statement of Financial
Accounting Standards No. 140) by the Financial Accounting Standards Board or any
other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Originator or Borrower or any
Purchaser with the assets and liabilities of the Administrative Agent, any
Purchaser Agent, any Purchaser or any Liquidity Bank or shall otherwise impose
any loss, cost, expense, reduction of return on capital or other loss, such
event shall constitute a circumstance on which such Affected Party may base a
claim for reimbursement under this Section 2.15.

 

(c)                                          If as a result of any event or
circumstance similar to those described in clause (a) or (b) of this
Section 2.15, any Affected Party is required to compensate a bank or other
financial institution providing liquidity support, credit enhancement or other
similar support to such Affected Party in connection with this Agreement or the
funding or maintenance of Advances hereunder, then within ten days after demand
by such Affected Party, the Borrower shall pay to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts payable or paid by it.

 

(d)                                         In determining any amount provided
for in this Section 2.15, the Affected Party may use any reasonable averaging
and attribution methods.  Any Affected Party making a claim under this
Section 2.15 shall submit to the Servicer a written description as to such
additional or increased cost or reduction and the calculation thereof, which
written description shall be conclusive absent manifest error.

 

(e)                                          If the (a) Purchaser shall notify
its Purchaser Agent that a Eurodollar Disruption Event as described in clause
(a) of the definition of “Eurodollar Disruption Event” has occurred, the
applicable Purchaser Agent or the Administrative Agent shall in turn so notify
the Borrower, whereupon all Advances Outstanding of the affected Purchaser in
respect of which Interest accrues at the LIBOR Rate or Adjusted Eurodollar Rate,
as applicable, shall immediately be converted into Advances Outstanding in
respect of which Interest accrues at the Base Rate.

 

(f)                                            Failure or delay on the part of
any Affected Party to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Affected Party’s right to demand or receive such
compensation.

 

62

--------------------------------------------------------------------------------


 

Section 2.16.                         Taxes.

 

(a)                                          All payments made by an Obligor in
respect of a Loan and all payments made by the Borrower or made by the Servicer
on behalf of the Borrower under this Agreement will be made free and clear of
and without deduction or withholding for or on account of any Taxes.  If any
Taxes are required to be withheld from any amounts payable to any Indemnified
Party, then the amount payable to such Person will be increased (the amount of
such increase, the “Additional Amount”) such that every net payment made under
this Agreement after withholding for or on account of any Taxes (including,
without limitation, any Taxes on such increase) is not less than the amount that
would have been paid had no such deduction or withholding been made.  The
foregoing obligation to pay Additional Amounts with respect to payments required
to be made by the Borrower or Servicer under this Agreement will not, however,
apply with respect to net income or franchise taxes imposed on any Indemnified
Party by a taxing jurisdiction in which any such Person is organized, conducts
business or is paying taxes (as the case may be).

 

(b)                                         The Servicer will indemnify (and to
the extent the indemnification provided by the Servicer is insufficient the
Borrower will indemnify) each Indemnified Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  All payments in respect of this indemnification shall be made within
10 days from the date a written invoice therefor is delivered to the Borrower.

 

(c)                                          Within 30 days after the date of
any payment by the Borrower or by the Servicer on behalf of the Borrower of any
Taxes, the Borrower or the Servicer, as applicable, will furnish to the
Administrative Agent and each of the Purchaser Agents at the applicable address
set forth on Annex A to this Agreement, appropriate evidence of payment thereof.

 

(d)                                         If a Purchaser is not created or
organized under the laws of the United States or a political subdivision
thereof, such Purchaser shall deliver to the Borrower, with a copy to the
Administrative Agent, (i) within 15 days after the date hereof, two (or such
other number as may from time to time be prescribed by Applicable Law) duly
completed copies of IRS Form W-8BEN or Form W-8ECI (or any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law), as appropriate, to
permit the Borrower to make payments hereunder for the account of such Purchaser
without deduction or withholding of United States federal income or similar
Taxes and (ii) upon the obsolescence of or after the occurrence of any event
requiring a change in, any form or certificate previously delivered pursuant to
this Section 2.16(d), copies (in such numbers as may from time to time be
prescribed by Applicable Law or regulations) of such additional, amended or
successor forms, certificates or statements as may be required under Applicable
Law to permit the Borrower or the Servicer to make payments hereunder for the
account of such Purchaser without deduction or withholding of United States
federal income or similar Taxes.

 

(e)                                          If, in connection with an agreement
or other document providing liquidity support, credit enhancement or other
similar support to the Purchasers in connection with this Agreement or the
funding or maintenance of Advances hereunder, the Purchasers are required to
compensate a bank or other financial institution in respect of Taxes under
circumstances similar to those described in this Section 2.16, then, within ten
days after demand by each

 

63

--------------------------------------------------------------------------------


 

applicable Purchaser, the Servicer shall pay (or to the extent the Servicer does
not make such payment the Borrower shall pay) to each applicable Purchaser such
additional amount or amounts as may be necessary to reimburse each such
Purchaser for any amounts paid by them.

 

(f)                                            Without prejudice to the survival
of any other agreement of the Borrower and the Servicer hereunder, the
agreements and obligations of the Borrower and the Servicer contained in this
Section 2.16 shall survive the termination of this Agreement.

 

Section 2.17.                         Assignment of the Sale Agreement.

 

The Borrower hereby assigns to the Trustee, for the benefit of the Secured
Parties hereunder, all of the Borrower’s right, title and interest in and to
(but none of its obligations) under the Sale Agreement and any UCC financing
statements filed under or in connection therewith.  In furtherance and not in
limitation of the foregoing, the Borrower hereby assigns to the Trustee, for the
benefit of the Secured Parties, its right to indemnification under Article IX of
the Sale Agreement.  The Borrower confirms that the Trustee on behalf of the
Secured Parties shall have the sole right to enforce the Borrower’s rights and
remedies under the Sale Agreement and any UCC financing statements filed under
or in connection therewith for the benefit of the Secured Parties.

 

Section 2.18.                         Substitution and Repurchase of Loans.

 

(a)                                          Substitution of Loans.  On any day
the Borrower may, subject to the conditions set forth in this Section 2.18 and
subject to the other restrictions contained herein, and subject to the prior
written approval of the Administrative Agent (in its sole discretion), replace
any Loan with one or more Eligible Loans (each, a “Substitute Loan”); provided
that no such replacement shall occur unless each of the following conditions is
satisfied as of the date of such replacement and substitution (as certified to
the Trustee by the Borrower):

 

(i)                                     the Borrower has recommended to the
Administrative Agent (with a copy to the Trustee) in writing that the Loan to be
replaced should be replaced (each a “Replaced Loan”);

 

(ii)                                  each Substitute Loan is an Eligible Loan
on the date of substitution;

 

(iii)                               after giving effect to any such
substitution, the Advances Outstanding shall not exceed the Maximum
Availability;

 

(iv)                              the sum of the Outstanding Loan Balances of
such Substitute Loans shall be equal to or greater than the sum of the
Outstanding Loan Balances of the Replaced Loans;

 

(v)                                 [Reserved];

 

(vi)                              all representations and warranties of the
Borrower contained in Section 4.1 and Section 4.2 shall be true and correct as
of the date of substitution of any such Substitute Loan;

 

64

--------------------------------------------------------------------------------


 

(vii)                           the substitution of any Substitute Loan does not
cause a Termination Event or Unmatured Termination Event to occur;

 

(viii)                        the sum of (1) the Outstanding Loan Balances of
all Loans that are Substitute Loans plus (2) the Outstanding Loan Balances of
all Loans that have been sold pursuant to Discretionary Sales, in each case
excluding Warranty Loans, shall not exceed 20% of the Facility Amount as of the
Thirteenth Amendment Effective Date for any month during the 12-month period
immediately preceding such date of determination (or such lesser number of
months as shall have elapsed as of such date);

 

(ix)                                the sum of the Outstanding Loan Balances of
all Substitute Loans substituted for Delinquent Loans and Charged-Off Loans
shall not exceed 10% of the Facility Amount as of the Thirteenth Amendment
Effective Date for any month during the 12-month period immediately preceding
such date of determination (or such lesser number of months as shall have
elapsed as of such date);

 

(x)                                   the Borrower shall deliver to the
Administrative Agent on the date of such substitution a certificate of a
Responsible Officer certifying that each of the foregoing is true and correct as
of such date;

 

(xi)                                each Loan that is replaced pursuant to the
terms of this Section 2.18 shall be substituted only with another Loan that
meets the foregoing conditions; and

 

(xii)                             No selection procedure adverse to the
interests of the Administrative Agent, the Purchaser Agents or the Secured
Parties was utilized by the Borrower in the selection of the Loan to be replaced
or the Substitute Loan.

 

In addition, the Borrower shall in connection with such substitution deliver to
the Trustee the related Required Loan Documents.  On the date any such
substitution is completed (the “Substitution Date”), the Trustee, for the
benefit of the Secured Parties, shall, automatically and without further action,
release and transfer to the Borrower, free and clear of any Lien created
pursuant to this Agreement, all of the right, title and interest of the Trustee,
for the benefit of the Secured Parties, in, to and under such Replaced Loan, but
without any representation and warranty of any kind, express or implied.
Notwithstanding any provision contained in this Section 2.18(a) to the contrary,
upon receipt by the Borrower of the right, title and interest in, to and under
such Replaced Loan from the Trustee, the Borrower shall not, and the Originator
agrees not to cause the Borrower to, transfer any such Replaced Loan that is not
a Warranty Loan to the Originator except: (i)(1) at the then-current fair market
value determined by the Borrower employing a valuation procedure substantially
similar to one that it would employ in a similar sale to an independent third
party and substantially consistent with the value of such Replaced Loan as
determined in the most recent periodic portfolio review conducted by the
Borrower, but taking into account relevant market or other changes affecting the
value of such Replaced Loan since such periodic portfolio review, and (2) with
the consent of the independent director of the Borrower; or (ii) as a
distribution to the Originator to the extent such Replaced Loan was initially
contributed by the Originator to the Borrower.

 

65

--------------------------------------------------------------------------------


 

(b)                                         Repurchase or Substitution of
Warranty Loans.  If on any day a Loan is (or becomes) a Warranty Loan, no later
than 10 Business Days following the earlier of knowledge by the Borrower of such
Loan becoming a Warranty Loan or receipt by the Borrower from the Administrative
Agent or the Servicer of written notice thereof, the Borrower shall either:

 

(i)                                     make a deposit to the Collection Account
(for allocation pursuant to Section 2.9 or Section 2.10, as applicable) in
immediately available funds in an amount equal to the sum of (a) the Outstanding
Loan Balance of such Loan, (b) any outstanding Servicer Advances thereon,
(c) any accrued and unpaid interest thereon, (d) all Hedge Breakage Costs
arising as a result thereof and owed to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement and (e) any costs and damages incurred by
the Administrative Agent or by any Purchaser in connection with any violation by
such Loan of any predatory or abusive lending law which is an Applicable Law
(collectively, the “Retransfer Price”); or

 

(ii)                                  subject to the satisfaction of the
conditions in Section 2.18(a), substitute for such Warranty Loan a Substitute
Loan.  The Borrowing Base shall be reduced by the Outstanding Loan Balance of
each such Warranty Loan and, if applicable, increased by the Outstanding Loan
Balance of each Substitute Loan.  Upon confirmation of the deposit of such
Retransfer Price into the Collection Account or the delivery by the Borrower of
a Substitute Loan for each Warranty Loan (the date of such confirmation or
delivery, the “Retransfer Date”), such Warranty Loan shall be removed from the
Collateral and, as applicable, the Substitute Loan shall be included in the
Collateral and added to the Loan List.  On the Retransfer Date of each Warranty
Loan, the Trustee, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to transfer, assign and set-over to the
Borrower, without recourse, representation or warranty, all the right, title and
interest of the Trustee, for the benefit of the Secured Parties in, to and under
such Warranty Loan and all future monies due or to become due with respect
thereto, the Related Property, all Proceeds of such Warranty Loan, and
Recoveries relating thereto, all rights to security for any such Warranty Loan,
and all Proceeds and products of the foregoing.  The Trustee, for the benefit of
the Secured Parties, shall at the sole expense of the Servicer, execute such
documents and instruments of transfer as may be prepared by the Servicer on
behalf of the Borrower and take other such actions as shall reasonably be
requested by the Borrower to effect the transfer of such Warranty Loan pursuant
to this Section 2.18

 

(c)                                          Sale of Delinquent Loans or
Charged-Off Loans.

 

(i)                                     In the event a Loan becomes either a
Delinquent Loan or a Charged-Off Loan, the Servicer, on behalf of the Borrower,
may, prior to the occurrence of an Unmatured Termination Event or a Termination
Event, seek to liquidate such defaulted assets by selling any such Loan (any
such sale a “Defaulted Loan Sale”); provided that such sale is in accordance
with the Servicing Standard and on arms-length terms, fair market terms.  For
the avoidance of doubt, any substitution of a Delinquent Loan or a Charged-Off
Loan under Section 2.18(a) shall not constitute a

 

66

--------------------------------------------------------------------------------


 

Defaulted Loan Sale.  All proceeds of any such sale, net of reasonable selling
expenses of the Servicer, shall be deposited into the Collection Account in
immediately available funds and shall be available to repay Advances Outstanding
on the next Payment Date in accordance with Section 2.9 or Section 2.10, as
applicable.  Each Defaulted Loan Sale shall be subject to the following terms
and conditions:

 

(1)                                  At least one Business Day prior to such
Defaulted Loan Sale Date, the Borrower shall have recommended to the
Administrative Agent in writing that the related Loan should be sold and shall
have given the Administrative Agent (with a copy to the Trustee) written notice
of its intent to effect a Defaulted Loan Sale (each such notice, a “Defaulted
Loan Sale Notice”), specifying the Defaulted Loan Sale Date, including a list of
all Delinquent Loans and/or Charged-Off Loans to be sold and assigned pursuant
to such Defaulted Loan Sale, and the purchase price therefor, and attaching a
completed Borrowing Base Certificate; provided, however, that if the sale price
of any such Delinquent Loan or Charged-Off Loan is less than the Assigned Value
thereof, then such Defaulted Loan Sale shall require the written consent of the
Administrative Agent (in its sole discretion), a copy of which shall also be
delivered to the Trustee;

 

(2)                                  Any Defaulted Loan Sale shall be made by
the Borrower to an unaffiliated third party purchaser in a transaction in which
the Borrower makes no representations, warranties or covenants and provides no
indemnification for the benefit of any other party to the Defaulted Loan Sale
(other than any representations, warranties or covenants relating to the
Borrower’s ownership of or title to the Loan that is the subject of the
Defaulted Loan Sale that are standard and customary in connection with such a
sale or for which the Originator has agreed to fully indemnify the Borrower);
and

 

(3)                                  After giving effect to the Defaulted Loan
Sale and the assignment to the Borrower of the Collateral on any Defaulted Loan
Sale Date, (a) the Advances Outstanding shall not exceed the Maximum
Availability, (b) the representations and warranties contained in Section 4.1
hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date, and (c) neither an Unmatured Termination
Event nor a Termination Event shall have resulted.

 

(ii)                                  In connection with any Defaulted Loan
Sale, following receipt into the Collection Account of the amounts referred to
in paragraph (i) above and receipt by the Trustee of a certificate of the
Servicer that such amounts have been paid and all conditions precedent herein to
such Defaulted Loan Sale have been satisfied, there shall be sold and assigned
to the Borrower (for further sale to a third-party unaffiliated with the
Borrower, the Originator or the Servicer) without recourse, representation or
warranty all of the right, title and interest of the Administrative Agent, the
Trustee, the Purchaser Agents, the Purchasers and the Secured Parties in, to and
under the portion of the Collateral so retransferred and such portion of the
Collateral so retransferred shall be released from the Lien of this Agreement
(subject to the requirements of clause (3) above).

 

67

--------------------------------------------------------------------------------


 

(iii)                              The Originator hereby agrees to pay the
reasonable legal fees and expenses of the Administrative Agent, the Trustee,
each Purchaser Agent and the Secured Parties in connection with any Defaulted
Loan Sale (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Administrative Agent, the Trustee, the Secured
Parties and any other party having an interest in the Collateral in connection
with such Defaulted Loan Sale).

 

(iv)                              In connection with any Defaulted Loan Sale, on
the related Defaulted Loan Sale Date, the Trustee shall, at the expense of the
Borrower (i) execute such instruments of release with respect to the portion of
the Collateral to be retransferred to the Borrower, in recordable form if
necessary, in favor of the Borrower as the Borrower may reasonably request,
(ii) deliver any portion of the Collateral to be retransferred to the Borrower
in its possession to the Borrower and (iii) otherwise take such actions as the
Borrower or the Administrative Agent may determine are necessary and appropriate
to release the Lien of the Trustee and the Secured Parties on the portion of the
Collateral to be retransferred to the Borrower and release and deliver to the
Borrower such portion of the Collateral to be retransferred to the Borrower.

 

(v)                                 Unless and until a Charged-Off Loan is sold
pursuant to this Section 2.18(c), the Servicer shall pursue such other
resolution strategies available hereunder with respect to such Charged-Off Loan,
including, without limitation, workout and foreclosure, as the Servicer may deem
appropriate and consistent with the Credit Policy and the Servicing Standard, in
each case with a view towards the maximization of the recovery on such Loan to
the Secured Parties (as a collective whole) on a present value basis.

 

(vi)                              The Servicer shall act on behalf of the
Secured Parties in negotiating and taking any other action necessary or
appropriate in connection with any Defaulted Loan Sale, including the collection
of all amounts payable in connection therewith.

 

(vii)                           A Delinquent Loan or Charged-Off Loan may be
sold by or on behalf of the Borrower only on the terms and subject to the
conditions set forth in this Section 2.18.

 

(d)                                         Notwithstanding anything in this
Section 2.18, Section 2.19 or Section 2.20, the Borrower shall not, and the
Servicer shall not on the Borrower’s behalf, purchase, sell or substitute any
Loan with the primary purpose of recognizing gain or decreasing losses on such
Loan or in any manner that would cause the Borrower not to be in compliance with
the requirements of Rule 3a-7 under the Investment Company Act of 1940, as
amended.

 

Section 2.19.                         Optional Sales.

 

(a)                                          Prior to the occurrence of an
Unmatured Termination Event or a Termination Event, on any Optional Sale Date
the Borrower shall have the right, subject to the payment of any Call Premium
owed pursuant to Section 2.4(b), to prepay all or a portion of the Advances

 

68

--------------------------------------------------------------------------------


 

Outstanding in connection with the sale and assignment to the Borrower by the
Trustee, on behalf of the Secured Parties, of all or a portion of the Loans, as
the case may be in connection with a Permitted Securitization or a Permitted
Refinancing (each, an “Optional Sale”), subject to the following terms and
conditions:

 

(i)                                    The Borrower shall have given the
Administrative Agent (with a copy to the Trustee) at least 45 Business Days’
prior written notice of its intent to effect an Optional Sale in connection with
a Permitted Securitization or a Permitted Refinancing, and the Administrative
Agent shall have delivered to the Borrower its prior written consent (in its
sole discretion) to such Optional Sale, unless such notice and/or consent
requirement, as applicable, is waived or reduced by the Administrative Agent;
provided that no such consent will be required for any Optional Sale of any Loan
at a price equal to or greater than the Assigned Value of such Loan as of the
date of the Optional Sale;

 

(ii)                                 Any Optional Sale shall be in connection
with a Permitted Securitization or a Permitted Refinancing;

 

(iii)                              Unless an Optional Sale is to be effected on
a Payment Date (in which case the relevant calculations with respect to such
Optional Sale shall be reflected on the applicable Servicing Report), the
Servicer shall deliver to the Administrative Agent (with a copy to the Trustee)
a certificate and evidence to the reasonable satisfaction of the Administrative
Agent (which evidence may consist solely of a certificate from the Servicer)
that the Borrower shall have sufficient funds on the related Optional Sale Date
to effect the contemplated Optional Sale in accordance with this Agreement.  In
effecting an Optional Sale, the Borrower may use the Proceeds of sales of the
Loans to repay all or a portion of the Aggregate Unpaids;

 

(iv)                              After giving effect to the Optional Sale and
the assignment to the Borrower of all or a portion of the Loans, as the case may
be, on any Optional Sale Date, (a) the Advances Outstanding shall not exceed the
Maximum Availability, (b) the representations and warranties contained in
Section 4.1 hereof shall continue to be correct, except to the extent relating
to an earlier date and (c) neither an Unmatured Termination Event nor a
Termination Event shall have resulted from the Optional Sale;

 

(v)                                 On the related Optional Sale Date, the
Administrative Agent, each Purchaser Agent on behalf of the applicable
Purchaser, the Hedge Counterparties, the Trustee and the Backup Servicer, as
applicable, shall have received, as applicable, in immediately available funds,
an amount equal to the sum of (a) the portion of the Advances Outstanding to be
repaid (that are attributable to the Collateral to be sold by the Borrower in
connection with such Optional Sale) plus (b) an amount equal to all unpaid
Interest to the extent reasonably determined by the Administrative Agent and the
Purchaser Agents to be attributable to that portion of the Advances Outstanding
to be repaid in connection with the Optional Sale plus (c) an aggregate amount
equal to the sum of all other amounts due and owing to the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent, the Trustee, the Backup Servicer, the Purchaser Agents,
each applicable Purchaser, the Affected Parties, the Indemnified Parties and the
Hedge Counterparties, as applicable, under this Agreement and the other
Transaction Documents, to the extent accrued to such date and to accrue
thereafter to the next Payment Date and attributed to that portion of the
Advances Outstanding to be repaid in connection with the Optional Sale; provided
that the Trustee, the Administrative Agent and each Purchaser Agent shall have
the right solely in connection with a Permitted Securitization or Permitted
Refinancing to determine whether the amount paid (or proposed to be paid) by the
Borrower on the Optional Sale Date is sufficient to satisfy the requirements of
clauses (a) through (c) and is sufficient to reduce the Advances Outstanding to
the extent requested by the Borrower in connection with the Optional Sale;

 

(vi)                              On or prior to each Optional Sale Date, the
Borrower shall have delivered to the Administrative Agent a list specifying all
Loans to be sold and assigned pursuant to such Optional Sale; and

 

(vii)                           No selection procedure adverse to the interests
of the Administrative Agent, the Purchaser Agents or the Secured Parties shall
have been utilized by the Borrower in the selection of the Loan to be sold and
assigned pursuant to such Optional Sale.

 

(b)                                         In connection with any Optional
Sale, upon receipt by the Administrative Agent, the Purchaser Agents, the Hedge
Counterparties, the Trustee and the Backup Servicer, as applicable, of the
amounts referred to in clause (a)(v) above, there shall be sold and assigned to
the Borrower without recourse, representation or warranty all of the right,
title and interest of the Trustee, for the benefit of the Secured Parties, in,
to and under the portion of the Collateral so retransferred and such portion of
the Collateral so retransferred shall be released from the Lien of this
Agreement.

 

(c)                                          The Originator hereby agrees to pay
the reasonable legal fees and expenses of the Administrative Agent, each
Purchaser Agent and the other Secured Parties in connection with any Optional
Sale (including, but not limited to, expenses incurred in connection with the
release of the Lien of the Trustee on behalf of the Secured Parties and any
other party having an interest in the Collateral in connection with such
Optional Sale).

 

(d)                                         In connection with any Optional
Sale, on the related Optional Sale Date, the Trustee, on behalf of the Secured
Parties, shall, at the expense of the Borrower (i) execute such instruments of
release in favor of the Borrower with respect to the portion of the Collateral
to be retransferred to the Borrower, as the Borrower may reasonably request (in
recordable form if necessary and, in each case, without recourse), (ii) deliver
any portion of the Collateral to be retransferred to the Borrower in its
possession to the Borrower and (iii) otherwise take such actions, and cause or
permit the Trustee to take such actions, as are necessary and appropriate to
release the Lien of the Trustee and the Secured Parties on the portion of the
Collateral to be retransferred to the Borrower and release and deliver to the
Borrower such portion of the Collateral to be retransferred to the Borrower.

 

70

--------------------------------------------------------------------------------


 

Section 2.20.                         Discretionary Sales.

 

(a)                                          Prior to the occurrence of an
Unmatured Termination Event or a Termination Event, on any Discretionary Sale
Date the Borrower shall have the right, subject to the payment of any Call
Premium owed pursuant to Section 2.4(b), to prepay all or a portion of the
Advances Outstanding in connection with the sale and assignment to the Borrower
by the Trustee, for the benefit of the Secured Parties, of one or more Loans
(each, a “Discretionary Sale”), subject to the following terms and conditions:

 

(i)                                     At least one Business Day prior to such
Discretionary Sale Date, the Borrower shall have recommended to the
Administrative Agent in writing that the related Loan should be sold and shall
have given the Administrative Agent (with a copy to the Trustee) written notice
of its intent to effect a Discretionary Sale (each such notice, a “Discretionary
Sale Notice”), specifying the Discretionary Sale Date, including a list of all
Loans to be sold and assigned pursuant to such Discretionary Sale and the
Administrative Agent shall have delivered to the Borrower its prior written
consent (in its sole discretion) to such Discretionary Sale; provided that no
such consent will be required for any Discretionary Sale of any Loan at a price
equal to or greater than the Assigned Value of such Loan as of the date of the
Discretionary Sale;

 

(ii)                                  Any Discretionary Sale shall be made by
the Borrower to an unaffiliated third party purchaser in a transaction (w) in
accordance with the Servicing Standard, (x) reflecting arms-length market terms,
(y) in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to the
Discretionary Sale (other than any representations, warranties or covenants
relating to the Borrower’s ownership of or title to the Loan that is the subject
of the Defaulted Loan Sale that are standard and customary in connection with
such a sale or for which the Originator has agreed to fully indemnify the
Borrower) and (z) the primary purpose of which is other than to maximize gain or
minimize loss on the Borrower’s assets and such purpose of the transaction shall
be set forth in writing by Borrower in the notice delivered pursuant to
sub-clause (i) above;

 

(iii)                               The Servicer shall deliver to the
Administrative Agent (with a copy to the Trustee) a completed Borrowing Base
Certificate and other evidence to the reasonable satisfaction of the
Administrative Agent that the Borrower shall have sufficient funds on the
related Discretionary Sale Date to effect the contemplated Discretionary Sale in
accordance with this Agreement (unless a Discretionary Sale is to be effected on
a Payment Date, in which case there must be sufficient Available Funds to effect
the contemplated Discretionary Sale in accordance with the terms of this
Agreement);

 

(iv)                              After giving effect to the Discretionary Sale
and the assignment to the Borrower of the related Collateral on any
Discretionary Sale Date, (a) the Advances Outstanding shall not exceed the
Maximum Availability, (b) the representations and warranties contained in
Section 4.1 hereof shall continue to be

 

71

--------------------------------------------------------------------------------


 

correct in all material respects, except to the extent relating to an earlier
date, and (c) neither an Unmatured Termination Event nor a Termination Event
shall have resulted; and

 

(v)                                         On the related Discretionary Sale
Date, the Trustee on behalf of the Secured Parties shall have received, into the
Collection Account, in immediately available funds, an amount equal to the sum
of (a) the portion of the Advances Outstanding to be prepaid that are
attributable to the Collateral to be sold by the Borrower pursuant to this
Section 2.20 plus (b) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative Agent and the Purchaser Agents to be
attributable to that portion of the Advances Outstanding to be paid in
connection with the Discretionary Sale plus (c) an aggregate amount equal to the
sum of all other amounts due and owing to the Administrative Agent, the Trustee
and the Backup Servicer, the Purchaser Agents, the applicable Purchaser, any
other Affected Parties and the Hedge Counterparties, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date and to accrue to the next Payment Date (including, without limitation,
Breakage Costs, Hedge Breakage Costs and any other payments owing to the Hedge
Counterparties in respect of the termination of any Hedge Transaction) in each
case, to the extent attributable to the Collateral to be sold by the Borrower
pursuant to this Section 2.20; provided that the Trustee, the Administrative
Agent and each Purchaser Agent shall have the right to determine whether the
amount paid (or proposed to be paid) by the Borrower on the Discretionary Sale
Date is sufficient to satisfy such requirements and is sufficient to reduce the
Advances Outstanding to the extent requested by the Borrower in connection with
the Discretionary Sale; provided, further, that any proceeds of such
Discretionary Sale in excess of the amount so deposited into the Collection
Account also shall be deposited into the Collection Account and used to prepay
Advances Outstanding on such Discretionary Sale Date.

 

(b)                                         In connection with any Discretionary
Sale, following receipt by the Purchaser Agents of the amounts referred to in
clause (v) above, there shall be sold and assigned to the Borrower (for further
sale to a third-party unaffiliated with the Borrower, the Originator or the
Servicer) without recourse, representation or warranty all of the right, title
and interest of the Administrative Agent, the Trustee, the Purchaser Agents, the
Purchasers and the Secured Parties in, to and under the portion of the
Collateral subject to such Discretionary Sale and such portion of the Collateral
so transferred shall be released from the Lien of this Agreement (subject to the
requirements of clauses (iii) and (iv) above).

 

(c)                                          The Originator hereby agrees to pay
the reasonable legal fees and expenses of the Administrative Agent, the Trustee,
each Purchaser Agent and the Secured Parties in connection with any
Discretionary Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Administrative Agent, the
Trustee, the Secured Parties and any other party having an interest in the
Collateral in connection with such Discretionary Sale).

 

72

--------------------------------------------------------------------------------


 

(d)                                         In connection with any Discretionary
Sale, on the related Discretionary Sale Date, the Trustee shall, at the expense
of the Borrower (i) execute such instruments of release with respect to the
portion of the Collateral to be retransferred to the Borrower, in recordable
form if necessary, in favor of the Borrower as the Borrower may reasonably
request, (ii) deliver any portion of the Collateral to be retransferred to the
Borrower in its possession to the Borrower and (iii) otherwise take such
actions, and cause or permit the Trustee to take such actions, as are necessary
and appropriate to release the Lien of the Trustee and the Secured Parties on
the portion of the Collateral to be retransferred to the Borrower and release
and deliver to the Borrower such portion of the Collateral to be retransferred
to the Borrower.

 

Section 2.21.                         Lien Release Dividend.

 

(a)                                          Notwithstanding any provision
contained in this Agreement to the contrary, provided there is not then existing
an Unmatured Termination Event, a Termination Event or a Servicer Default, on a
Lien Release Dividend Date, the Borrower may dividend to the Originator a
portion of those Loans that were contributed to the Borrower from the
Originator, or portions thereof (each, a “Lien Release Dividend”), subject to
the following terms and conditions, as certified by the Borrower and the
Originator to the Administrative Agent (with a copy to the Trustee):

 

(i)                                     The Borrower and the Originator shall
have given the Administrative Agent and each Purchaser, with a copy to the
Trustee and the Backup Servicer, at least five Business Days prior written
notice requesting that the Purchasers consent to the effectuation of a Lien
Release Dividend, in the form of Exhibit O hereto (a “Notice and Request for
Consent”), which consent shall be given in the sole and absolute discretion of
each Purchaser; provided that, if a Purchaser shall not have responded to the
Notice and Request for Consent by 11:00 A.M. on the day that is one Business Day
prior to the proposed Lien Release Dividend Date, such Purchaser shall be deemed
not to have given its consent;

 

(ii)                                  on any Lien Release Dividend Date, no more
than four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;

 

(iii)                               with respect to any Lien Release Dividend,
the sum of the Outstanding Loan Balances of all Loans which were Delinquent
Loans, Charged-Off Loans or Loans subject to a Warranty Event which were
(x) included in all Lien Release Dividends or (y) replaced by the Borrower
pursuant to Section 2.18, in each case during the 12-month period immediately
preceding the proposed Lien Release Dividend Date, does not exceed 10% of the
highest Aggregate Outstanding Loan Balance of any month during such 12-month
period;

 

(iv)                              After giving effect to the Lien Release
Dividend on the Lien Release Dividend Date, (A) the Advances Outstanding shall
not exceed the Maximum Availability, (B) the representations and warranties
contained in Sections 4.1 and 4.2 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan remaining as part of the

 

73

--------------------------------------------------------------------------------


 

Collateral after the Lien Release Dividend will be redetermined as of the Lien
Release Dividend Date, (D) neither an Unmatured Termination Event, a Termination
Event nor a Servicer Default shall have resulted, (E) no claim has been asserted
or proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents, (F) there shall have been no material adverse change as
to the Servicer or the Borrower, and (G) the Weighted Average Life of the Loans
included in the Collateral (weighted based on Outstanding Loan Balances) will
not exceed six years;

 

(v)                                 Such Lien Release Dividend must be in
compliance with Applicable Law and may not (A) be made with the intent to
hinder, delay or defraud any creditor of the Borrower or (B) leave the Borrower,
immediately after giving effect to the Lien Release Dividend, (i) insolvent,
(ii) with insufficient funds to pay its obligations as and when they become due
or (iii) with inadequate capital for its present and anticipated business and
transactions;

 

(vi)                              On or prior to the Lien Release Dividend Date,
the Borrower shall have (A) delivered to the Administrative Agent, with a copy
to the Trustee and the Backup Servicer, a list specifying all Loans or portions
thereof to be transferred pursuant to such Lien Release Dividend and the
Administrative Agent shall have approved same in its sole discretion and
(B) obtained all authorizations, consents and approvals required to effectuate
the Lien Release Dividend;

 

(vii)                           A portion of a Loan may be transferred pursuant
to a Lien Release Dividend provided that (A) such transfer does not have an
adverse effect on the portion of such Loan remaining as a part of the
Collateral, any other Collateral, the Purchasers, the Administrative Agent or
any other Secured Party and (B) a new promissory note (other than with respect
to a Noteless Loan) for the portion of the Loan remaining as a part of the
Collateral has been executed, and the original thereof has been endorsed to the
Administrative Agent and delivered to the Trustee;

 

(viii)                        Each Loan, or portion thereof, as applicable,
shall be transferred at a value equal to the Outstanding Loan Balance thereof,
exclusive of any accrued and unpaid interest or Accreted Interest thereon;

 

(ix)                                The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Administrative Agent; and

 

(x)                                   The Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Purchasers, the Trustee, the Backup Servicer and any
Hedge Counterparty, as applicable, under this Agreement and the other
Transaction Documents, to the extent accrued to such date (including, without
limitation, Breakage Costs and Hedge Breakage Costs) with respect to the Loans
to be transferred pursuant to such Lien Release Dividend and incurred in
connection with the transfer of such Loans pursuant to such Lien Release

 

74

--------------------------------------------------------------------------------


 

Dividend and the termination of any Hedge Transactions that may be required to
be terminated, in whole or in part, in connection therewith.

 

(b)                                         In connection with the Lien Release
Dividend, there shall be sold and assigned to the Borrower, without recourse,
representation or warranty, all of the right, title and interest of the Trustee,
on behalf of the Secured Parties, in, to and under the Loans or portions thereof
so transferred (together with any related Collateral (provided that in the case
of a transfer of a portion of a Loan, a pro rata interest in the Related
Property and other related Collateral shall be released)) and such Loans or
portions thereof so transferred (together with any related Collateral (provided
that in the case of a transfer of a portion of a Loan, a pro rata interest in
the Related Property and other related Collateral shall be released)) shall be
released from the Lien of this Agreement (subject to the requirements of
Section 2.21(a) above).

 

(c)                                          The Borrower hereby agrees to pay
the reasonable legal fees and expenses of the Administrative Agent, the Trustee
and the other Secured Parties in connection with any Lien Release Dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Administrative Agent, on behalf of the Secured Parties, and
any other party having an interest in the Loans in connection with such Lien
Release Dividend).

 

(d)                                         In connection with any Lien Release
Dividend, on the related Lien Release Dividend Date, the Trustee, on behalf of
the Secured Parties, shall, at the request of the Administrative Agent and the
expense of the Borrower (1) execute such instruments of release with respect to
the Loans or portions thereof to be transferred to the Borrower (together with,
in the case of the transfer of the Loans but not portions thereof, any related
Collateral), in recordable form if necessary, in favor of the Borrower as the
Borrower may reasonably request, (2) deliver any portion of the Loans or
portions thereof to be transferred to the Borrower (together with, in the case
of the transfer of the Loans but not portions thereof, any related Collateral)
in its possession to the Borrower and (3) otherwise take such actions, and cause
or permit the Trustee to take such actions, as are necessary and appropriate to
release the Lien of the Trustee on behalf of the Secured Parties on the Loans or
portions thereof to be transferred to the Borrower (together with, in the case
of the transfer of the Loans but not portions thereof, any related Collateral)
and release and deliver to the Borrower such Loans or portions thereof to be
transferred to the Borrower (together with, in the case of the transfer of the
Loans but not portions thereof, any related Collateral).

 

75

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS TO CLOSING; ADVANCES

 

Section 3.1.                                Conditions to Closing and Initial
Advance.

 

No Purchaser shall be obligated to make any Advance hereunder on the occasion of
the Initial Advance, nor shall any Purchaser, the Administrative Agent, the
Purchaser Agents, the Backup Servicer or the Trustee be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Administrative Agent and each Purchaser Agent:

 

(a)                                          Each Transaction Document shall
have been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent and each Purchaser Agent shall have received such other
documents, instruments, agreements and legal opinions as the Administrative
Agent and each Purchaser Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, including, without limitation, all
those specified in the schedule of condition precedent documents attached hereto
as Schedule I, each in form and substance satisfactory to the Administrative
Agent and each Purchaser Agent;

 

(b)                                         The Administrative Agent and each
Purchaser Agent shall have received (i) satisfactory evidence that the Borrower,
the Originator and the Servicer have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which each is a party and the consummation of the
transactions contemplated hereby or thereby or (ii) an Officer’s Certificate
from each of the Borrower, the Originator and the Servicer in form and substance
satisfactory to the Administrative Agent and each Purchaser Agent affirming that
no such consents or approvals are required; it being understood that the
acceptance of such evidence or Officer’s Certificate shall in no way limit the
recourse of the Administrative Agent, each Purchaser Agent or any Secured Party
against the Originator, the Servicer, or the Borrower for a breach of the
Originator’s, the Borrower’s, and the Servicer’s representation or warranty that
all such consents and approvals have, in fact, been obtained;

 

(c)                                          The Borrower, the Servicer and the
Originator shall each be in compliance in all material respects with all
Applicable Law and shall have delivered to the Administrative Agent and each
Purchaser Agent as to this and other closing matters a certification in the form
of Exhibits F-1 and F-2, as applicable;

 

(d)                                         The Borrower and the Servicer shall
have delivered to the Administrative Agent, the Trustee and each Purchaser Agent
duly executed Powers of Attorney in the form of Exhibits G-1 and G-2, as
applicable;

 

(e)                                          The Borrower and the Servicer shall
each have delivered to the Administrative Agent and each Purchaser Agent a
certificate as to Solvency in the form of Exhibits E-1 and E-2, as applicable;

 

76

--------------------------------------------------------------------------------


 

(f)                                            On or prior to the date of the
Initial Advance, each applicable Purchaser Agent shall have received a duly
executed copy of its Variable Funding Certificate, in a principal amount equal
to the Commitment of the related Purchaser; and

 

(g)                                         On or prior to the date of the
Initial Advance, the Administrative Agent shall have approved the Credit Policy.

 

Section 3.2.                                Conditions Precedent to Repayments.

 

(a)                                          Each reduction in Advances
Outstanding pursuant to Section 2.4(b), and each repayment of Advances or each
pledge of additional Eligible Loans, in each case to pay any Required Advance
Reduction Amount pursuant to Section 2.6(b) (each, a “Transaction”) shall be
subject to the further conditions precedent that:

 

(i)                                     with respect to any reduction in
Advances Outstanding pursuant to Section 2.4(b), the Servicer shall have
delivered to the Administrative Agent and each Purchaser Agent (with a copy to
the Trustee and the Backup Servicer) at least one Business Day prior to any
reduction of Advances Outstanding a Repayment Notice in the form of Exhibit A-2
and a Borrowing Base Certificate; and

 

(ii)                                  with respect to any repayment of Advances
or any pledge of additional Eligible Loans pursuant to Section 2.6(b), the
Servicer shall have delivered to the Administrative Agent and each Purchaser
Agent (with a copy to the Trustee and the Backup Servicer) no later than
2:00 p.m. on the Business Day prior to the related repayment or pledge a
Repayment Notice in the form of Exhibit A-2 and a Borrowing Base Certificate.

 

(b)                                         On the date of such Transaction the
following shall be true and correct and the Borrower and the Servicer shall have
certified in the related Repayment Notice that all conditions precedent to such
Transaction have been satisfied and shall be deemed to have certified that:

 

(i)                                     The representations and warranties
contained in Section 4.1, Section 4.2 and Section 4.3 are true and correct in
all material respects on and as of such day as though made on and as of such day
and shall be deemed to have been made on such day (other than any representation
and warranty that is made as of a specific date);

 

(ii)                                  No event has occurred, or would result
from such Transaction, that constitutes a Termination Event or Unmatured
Termination Event;

 

(iii)                               On and as of such day, after giving effect
to such Transaction, the Advances Outstanding shall not exceed the Maximum
Availability;

 

(iv)                              On and as of such day, the Borrower and the
Servicer each has performed all of the covenants and agreements contained in
this Agreement to be performed by such Person on or prior to such day;

 

77

--------------------------------------------------------------------------------


 

(v)                                 No Applicable Law shall prohibit or enjoin
the proposed reduction of Advances Outstanding, the proposed pledge of
additional Eligible Loans or any other transaction contemplated herein;

 

(c)                                          The Borrower shall have delivered
to the Trustee (with a copy to the Backup Servicer and the Administrative Agent)
in the case of any pledge of additional Eligible Loans, no later than 2:00 p.m.
one Business Day prior to the related Pledge Date, a faxed or e-mailed copy of
the duly executed original promissory notes of the Loans (other than in the case
of Noteless Loans) and if any Loans are closed in escrow, a certificate (in the
form of Exhibit L) from the closing attorneys of such Loans certifying the
possession of the Required Loan Documents, provided, however, that,
notwithstanding the foregoing, the Borrower shall cause the Required Loan
Documents to be in the possession of the Trustee within two Business Days of the
related Pledge Date;

 

(d)                                         The Amortization Period shall not
have commenced;

 

(e)                                          On the date of such Transaction,
the Administrative Agent and each Purchaser Agent shall have received such other
approvals, opinions or documents as the Administrative Agent and each Purchaser
Agent may reasonably require;

 

(f)                                            The Administrative Agent shall
have received from the Borrower all hedging confirmations required in connection
with such Transaction;

 

(g)                                         The Borrower and Servicer shall have
delivered to the Administrative Agent and each Purchaser Agent all reports
required to be delivered as of the date of such Transaction;

 

(h)                                         The Borrower shall have paid all
fees required to be paid, including all fees required hereunder and under the
applicable Purchaser Fee Letters and shall have reimbursed the Purchasers, the
Administrative Agent and each Purchaser Agent for all fees, costs and expenses
of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the reasonable attorney fees and any other
legal and document preparation costs incurred by the Purchasers, the
Administrative Agent and each Purchaser Agent; and

 

(i)                                             The Borrower shall have
delivered to the Administrative Agent and each Purchaser Agent (with a copy to
the Trustee) an Officer’s Certificate (which may be part of the Repayment
Notice) in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent certifying that each of the foregoing conditions
precedent has been satisfied.

 

Section 3.3.                                Custodianship; Transfer of Loans and
Permitted Investments.

 

(a)                                          The Trustee shall hold all
Certificated Securities (whether Loans or Permitted Investments) and Instruments
in physical form at the office of the Trustee in Boston, Massachusetts or the
office of the Trustee in Florence, South Carolina at the addresses specified in
Schedule III hereto.  Any successor Trustee shall be a state or national bank or
trust company which is not an Affiliate of the Borrower and which is a Qualified
Institution.

 

78

--------------------------------------------------------------------------------


 

(b)                                         Each time that the Borrower (or the
Servicer on behalf of the Borrower) shall direct or cause the acquisition of any
Permitted Investment, the Borrower shall (or the Servicer on behalf of the
Borrower), if such Permitted Investment has not already been transferred in
accordance with its Underlying Instruments (including obtaining any necessary
consents) to the Collection Account, cause the transfer of such Permitted
Investment in accordance with its Underlying Instruments (including obtaining
any necessary consents) to the Trustee to be held in the Collection Account for
the benefit of the Secured Parties in accordance with the terms of this
Agreement.  The security interest of the Trustee in the funds or other property
utilized in connection with such acquisition shall, immediately and without
further action on the part of the Trustee, be released.  The security interest
of the Trustee shall nevertheless come into existence and continue in the
Permitted Investment so acquired, including all rights of the Borrower in and to
any contracts related to and proceeds of such Permitted Investment.

 

(c)                                          The Borrower (or the Servicer on
behalf of the Borrower) shall cause all Permitted Investments acquired by the
Borrower to be transferred to the Trustee for credit to the appropriate Account,
in each case for the benefit of the Secured Parties, and shall cause all Loans
acquired by the Borrower to be delivered to the Trustee, for the benefit of the
Secured Parties, by one of the following means (and shall take any and all other
actions necessary to create in favor of the Trustee, for the benefit of the
Secured Parties, a valid, perfected, first priority security interest in each
Loan and Permitted Investment granted to the Administrative Agent under laws and
regulations (including without limitation Articles 8 and 9 of the UCC, as
applicable) in effect at the time of such grant):

 

(i)                                    in the case of an Instrument or a
Certificated Security represented by a Security Certificate in registered form
by having it specially Indorsed to the Trustee or in blank by an effective
Indorsement or registered in the name of the Trustee and by (A) delivering such
Instrument or Security Certificate to the Trustee in the State of Massachusetts
or South Carolina and (B) causing the Trustee to maintain (on behalf of the
Secured Parties) continuous possession of such Instrument or Security
Certificate in the State of Massachusetts or South Carolina;

 

(ii)                                 in the case of an Uncertificated Security,
by (A) causing the Trustee, for the benefit of the Secured Parties, to become
the registered owner of such Uncertificated Security and (B) causing such
registration to remain effective;

 

(iii)                              in the case of any Security Entitlement, by
causing the Trustee, for the benefit of the Secured Parties, to become the
Entitlement Holder of such Security Entitlement; and

 

(iv)                              in the case of general intangibles (including
any loan not evidenced by an Instrument) by (A) notifying the related Obligor
thereunder of the transfer and (B) filing, maintaining and continuing the
effectiveness of, a financing statement naming the Borrower as debtor and the
Trustee as secured party and describing the Loan or Permitted Investment (as the
case may be) as the collateral at the filing office of the Secretary of State
for the State of Delaware.

 

79

--------------------------------------------------------------------------------


 

ARTICLE IV



REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                Representations and Warranties of
the Borrower.

 

The Borrower represents and warrants as follows as of the Closing Date, the
Thirteenth Amendment Effective Date, each applicable Cut-Off Date, each date
that Advances Outstanding are reduced pursuant to Section 2.4(b), each date that
Advances are repaid pursuant to Section 2.6(b), each date as of which any
Servicing Report, as provided for in Section 6.10(b), is calculated, and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made:

 

(a)                                          Organization and Good Standing. 
The Borrower has been duly organized, and is validly existing as a limited
liability company in good standing, under the laws of the State of Delaware,
with all requisite limited liability company power and authority to own or lease
its properties and conduct its business as such business is presently conducted,
and had at all relevant times, and now has all necessary power, authority and
legal right to acquire, own and sell the Collateral.

 

(b)                                         Due Qualification.  The Borrower is
duly qualified to do business and is in good standing as a limited liability
company, and has obtained all necessary qualifications, licenses and approvals,
in all jurisdictions in which the ownership or lease of property or the conduct
of its business requires such qualifications, licenses or approvals.

 

(c)                                          Power and Authority; Due
Authorization; Execution and Delivery.  The Borrower (i) has all necessary
limited liability company power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability company
action, the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the sale and assignment of an
ownership and security interest in the Collateral on the terms and conditions
herein provided.  This Agreement and each other Transaction Document to which
the Borrower is a party have been duly executed and delivered by the Borrower.

 

(d)                                         Binding Obligation.  This Agreement
and each other Transaction Document to which the Borrower is a party constitutes
a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as such enforceability
may be limited by Insolvency Laws and by general principles of equity (whether
considered in a suit at law or in equity).

 

(e)                                          No Violation.  The consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Borrower’s certificate of formation, operating agreement or
any Contractual Obligation of the

 

80

--------------------------------------------------------------------------------


 

Borrower, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Borrower’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.

 

(f)                                            No Proceedings.  There is no
litigation, proceeding or investigation pending or, to the best knowledge of the
Borrower, threatened against the Borrower, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Borrower is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Borrower is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.

 

(g)                                         All Consents Required.  All
approvals, authorizations, consents, orders, licenses or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Borrower of this Agreement and any other
Transaction Document to which the Borrower is a party have been obtained.

 

(h)                                         Bulk Sales.  The execution, delivery
and performance of this Agreement and the transactions contemplated hereby do
not require compliance with any “bulk sales” act or similar law by Borrower.

 

(i)                                             Solvency.  The Borrower is not
the subject of any Insolvency Proceedings or Insolvency Event.  The transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower not Solvent and the Borrower
shall deliver to the Administrative Agent and each Purchaser Agent on the
Closing Date a certification in the form of Exhibit E-1.

 

(j)                                             Selection Procedures.  No
procedures adverse to the interests of the Purchasers were utilized by the
Borrower in identifying and/or selecting the Loans in the Collateral.

 

(k)                                          Taxes.  The Borrower has filed or
caused to be filed all tax returns that are required to be filed by it and has
paid or made adequate provisions for the payment of all Taxes and all
assessments made against it or any of its property (other than any amount of Tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower), and no tax lien has been filed and, to
the Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.

 

(l)                                             Exchange Act Compliance;
Regulations T, U and X.  None of the transactions contemplated herein or in the
other Transaction Documents (including, without limitation, the use of the
proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.

 

81

--------------------------------------------------------------------------------


 

(m)                                       Security Interest.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Collateral in favor of the Trustee, on behalf of the Secured Parties, which
security interest is prior to all other Liens (except for Permitted Liens), and
is enforceable as such against creditors of and purchasers from the Borrower;

 

(ii)                                  the Collateral is comprised of
“instruments”, “security entitlements”, “general intangibles”, “tangible chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities” or
“securities accounts” (each as defined in the applicable UCC) and/or such other
category of collateral under the applicable UCC as to which the Borrower has
complied with its obligations under this Section 4.1(m));

 

(iii)                               with respect to Collateral that constitute
“security entitlements”:

 

(1)                                  all of such security entitlements have been
credited to one of the Accounts and the securities intermediary for each Account
has agreed to treat all assets credited to such Account as “financial assets”
within the meaning of the applicable UCC;

 

(2)                                  the Borrower has taken all steps necessary
to cause the securities intermediary to identify in its records the Trustee, for
the benefit of the Secured Parties, as the Person having a security entitlement
against the securities intermediary in each of the Accounts; and

 

(3)                                  the Accounts are not in the name of any
Person other than the Borrower, subject to the lien of the Trustee, for the
benefit of the Secured Parties.  The Borrower has not authorized or allowed the
securities intermediary of any Account to comply with the entitlement order of
any Person other than the Trustee, for the benefit of the Secured Parties,
provided that, until the Trustee delivers a notice of exclusive control under
the Securities Account Control Agreement, the Borrower and the Servicer may
cause cash in the Accounts to be invested in Permitted Investments.

 

(iv)                              all Accounts constitute “securities accounts”
as defined in the applicable UCC;

 

(v)                                 the Borrower owns and has good and
marketable title to the Collateral free and clear of any Lien (other than
Permitted Liens) of any Person;

 

(vi)                              the Borrower has received all consents and
approvals required by the terms of any Loan to the granting of a security
interest in the Loans hereunder to the Trustee, on behalf of the Secured
Parties;

 

(vii)                           the Borrower has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral and that portion of the Loans in which a security interest may be
perfected by filing granted to the Trustee, on behalf of the Secured Parties,
under this Agreement;

 

 

82

--------------------------------------------------------------------------------


 

(viii)                        other than the security interest granted to the
Trustee, on behalf of the Secured Parties, pursuant to this Agreement, the
Borrower has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Collateral.  The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Collateral other than any
financing statement (A) relating to the security interest granted to the
Borrower under the Sale Agreement, or (B) relating to the closing of a Permitted
Securitization contemplated by Section 2.19, or (C) that has been terminated
and/or fully and validly assigned to the Trustee on or prior to the date hereof
or (D) relating to the Collateral related to a Subordinated Loan.  The Borrower
is not aware of the filing of any judgment or tax lien filings against the
Borrower;

 

(ix)                                all original executed copies of each
underlying promissory note or copies of each Loan Register, as applicable, that
constitute or evidence each Loan has been, or subject to the delivery
requirements contained herein, will be delivered to the Trustee;

 

(x)                                   other than in the case of Noteless Loans,
the Borrower has received, or subject to the delivery requirements contained
herein will receive, a written acknowledgment from the Trustee that the Trustee
or its bailee is holding the underlying promissory notes that constitute or
evidence the Loans solely on behalf of and for the benefit of the Secured
Parties;

 

(xi)                                none of the underlying promissory notes, or
Loan Registers, as applicable, that constitute or evidence the Loans has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, on behalf of the Secured Parties;

 

(xii)                            with respect to Collateral that constitutes a
“certificated security,” such certificated security has been delivered to the
Trustee, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Trustee, for the benefit of the Secured Parties, or in
blank by an effective Indorsement or has been registered in the name of the
Trustee, for the benefit of the Secured Parties, upon original issue or
registration of transfer by the Borrower of such certificated security; and

 

(xiii)                         with respect to Collateral that constitutes an
“uncertificated security”, that the Borrower of such uncertificated security has
registered the Administrative Agent as the registered owner of such
uncertificated security.

 

(n)                                         Reports Accurate.  All Servicing
Reports (if prepared by the Borrower, or to the extent that information
contained therein is supplied by the Borrower), information, exhibits, financial
statements, documents, books, records or reports furnished by the Borrower to
the Administrative Agent, the Trustee, each Purchaser Agent or any Purchaser in
connection with this Agreement are, as of their date, true, complete and
correct.

 

83

--------------------------------------------------------------------------------


 

(o)                                         Location of Offices.  The Borrower’s
location (within the meaning of Article 9 of the UCC) is Delaware.  The office
where the Borrower keeps all the Records is at the address of the Borrower
referred to in Section 13.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 5.2(g) shall have been
satisfied).  The Borrower’s Federal Employee Identification Number is correctly
set forth on Exhibit F-1.  The Borrower has not changed its name (whether by
amendment of its certificate of formation, by reorganization or otherwise) or
its jurisdiction of organization and has not changed its location within the
four months preceding the Closing Date.

 

(p)                                         Concentration Account.  The name and
address of the Concentration Account Bank, together with the account number of
the Concentration Account of the Originator at such Concentration Account Bank
is specified in Schedule II.  The Concentration Account is the only account to
which Obligors send Collections on the Collateral.  Except as contemplated by
the Intercreditor Agreement, the Borrower has not granted any Person other than
the Administrative Agent and the Trustee an interest in the Concentration
Account.

 

(q)                                         Tradenames.  The Borrower has no
trade names, fictitious names, assumed names or “doing business as” names or
other names under which it has done or is doing business.

 

(r)                                            Sale Agreement.  The Sale
Agreement is the only agreement pursuant to which the Borrower purchases
Collateral.

 

(s)                                          Value Given.  The Borrower shall
have given reasonably equivalent value to the Originator in consideration for
the transfer to the Borrower of the Collateral under the Sale Agreement, no such
transfer has been made for or on account of an antecedent debt owed by the
Originator to the Borrower, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

(t)                                            Accounting.  Other than for tax
and consolidated accounting purposes, the Borrower will not account for or treat
(whether in financial statements or otherwise) the transactions contemplated
hereby in any manner other than as a sale of the Collateral by the Borrower to
the Secured Parties. Other than for tax and consolidated accounting purposes,
the Borrower will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by the Sale Agreement in any manner
other than as a sale of the Collateral by the Originator to the Borrower.

 

(u)                                         Special Purpose Entity.  The
Borrower has not and shall not:

 

(i)                                     engage in any business or activity other
than the purchase and receipt of Collateral and related assets from the
Originator under the Sale Agreement, the sale and pledge of Collateral under the
Transaction Documents, the execution of the Borrower Guaranty and such other
activities as are incidental thereto;

 

(ii)                                  acquire or own any material assets other
than (a) the Collateral and related assets from the Originator under the Sale
Agreement and (b) incidental property as may be necessary for the operation of
the Borrower and the performance of its obligations under the Transaction
Documents;

 

84

--------------------------------------------------------------------------------


 

(iii)                              merge into or consolidate with any Person or
dissolve, terminate or liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure,
or jurisdiction of formation, without in each case first obtaining the consent
of the Administrative Agent and each Purchaser Agent;

 

(iv)                              fail to preserve its existence as an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, or without the prior written
consent of the Administrative Agent and each Purchaser Agent, amend, modify,
terminate or fail to comply with the provisions of its operating agreement, or
fail to observe limited liability company formalities;

 

(v)                                 own any Subsidiary or make any Investment in
any Person without the consent of the Administrative Agent and each Purchaser
Agent;

 

(vi)                              except as permitted by this Agreement and the
Intercreditor Agreement, commingle its assets with the assets of any of its
Affiliates, or of any other Person;

 

(vii)                           incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation (other than with respect to
the Borrower Guaranty)), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances owed to the
Purchasers, except for trade payables in the ordinary course of its business;
provided that, such debt is not evidenced by a note and is paid when due;

 

(viii)                       become insolvent or fail to pay its debts and
liabilities from its assets as the same shall become due;

 

(ix)                               fail to maintain its records, books of
account and bank accounts separate and apart from those of any other Person;

 

(x)                                  enter into any contract or agreement with
any Person (other than with respect to the Borrower Guaranty), except upon terms
and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;

 

(xi)                               seek its dissolution or winding up in whole
or in part;

 

(xii)                            fail to correct any known misunderstandings
regarding the separate identity of Borrower and the Originator or any principal
or Affiliate thereof or any other Person;

 

(xiii)                         guarantee, become obligated for, or hold itself
out to be responsible for the debt of another Person (other than with respect to
the Borrower Guaranty);

 

85

--------------------------------------------------------------------------------


 

(xiv)                         make any loan or advances to any third party,
including any principal or Affiliate, or hold evidence of indebtedness issued by
any other Person (other than the Loans, cash and Permitted Investments);

 

(xv)                            fail to file its own separate tax return, or
file a consolidated federal income tax return with any other Person, except as
may be required by the Code and regulations;

 

(xvi)                         fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not (a) to mislead others as to the
identity with which such other party is transacting business, or (b) to suggest
that it is responsible for the debts of any third party (including any of its
principals or Affiliates);

 

(xvii)                      fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(xviii)                   file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors;

 

(xix)                          except as may be required by the Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or Affiliates, (b) any
Affiliate of a principal or (c) any other Person;

 

(xx)                              permit any transfer (whether in any one or
more transactions) of any direct or indirect ownership interest in the Borrower
to the extent it has the ability to control the same, unless the Borrower
delivers to the Administrative Agent and each Purchaser Agent an acceptable
non-consolidation opinion and the Administrative Agent consents to such
transfer;

 

(xxi)   fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;

 

(xxii)                       fail to pay its own liabilities and expenses only
out of its own funds;

 

(xxiii)                    fail to pay the salaries of its own employees, if
any, in light of its contemplated business operations;

 

(xxiv)                    acquire the obligations or securities of its
Affiliates or stockholders;

 

(xxv)                       guarantee any obligation of any person, including an
Affiliate (other than with respect to the Borrower Guaranty);

 

86

--------------------------------------------------------------------------------


 

(xxvi)                    fail to allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including paying for office space
and services performed by any employee of an Affiliate;

 

(xxvii)                 fail to use separate invoices and checks bearing its own
name;

 

(xxviii)              pledge or permit the pledge of its assets or ownership
interests in the Borrower for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

 

(xxix)                      fail at any time to have at least one independent
manager (an “Independent Manager”) who is not currently a director, officer,
employee, trade creditor shareholder, manager or member (or spouse, parent,
sibling or child of the foregoing) of (a) the Servicer, (b) the Borrower,
(c) any principal of the Servicer, (d) any Affiliate of the Servicer, or (e) any
Affiliate of any principal of the Servicer; provided, however, such Independent
Manager may be an independent manager or an independent director of another
special purpose entity affiliated with the Servicer or fail to ensure that all
limited liability company action relating to the selection, maintenance or
replacement of the Independent Manager are duly authorized by the unanimous vote
of the board of managers (including the Independent Managers);

 

(xxx)                         fail to provide that the unanimous consent of all
members (including the consent of the Independent Manager) is required for the
Borrower to (a) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (b) institute or consent to
the institution of bankruptcy or insolvency proceedings against it, (c) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (d) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Borrower, (e) make any assignment for
the benefit of the Borrower’s creditors, (f) admit in writing its inability to
pay its debts generally as they become due, or (g) take any action in
furtherance of any of the foregoing; and

 

(xxxi)                      take or refrain from taking, as applicable, each of
the activities specified in the non-consolidation opinion of Latham & Watkins
LLP, dated as of the date hereof, upon which the conclusions expressed therein
are based.

 

(xxxii)                   The Borrower has received in writing from the
Originator confirmation that the Originator will not cause the Borrower to file
a voluntary petition under the Bankruptcy Code or Insolvency Laws.

 

(v)                                         Investment Company Act.  The
Borrower is exempt from the provisions of the 1940 Act.

 

(w)                                       ERISA.  The present value of all
benefits vested under all “employee pension benefit plans,” as such term is
defined in Section 3 of ERISA, maintained by the Borrower, or in which employees
of the Borrower are entitled to participate, as from time to time in effect (the
“Pension Plans”), does not exceed the value of the assets of the Pension Plan
allocable to

 

87

--------------------------------------------------------------------------------


 

such vested benefits (based on the value of such assets as of the last annual
valuation date).  No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Borrower to any material tax, penalty
or other liability.  No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

(x)                                           PUHCA.  The Borrower is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute.

 

(y)                                         Compliance with Law.  The Borrower
has complied in all respects with all Applicable Law to which it may be subject,
and no item of Collateral contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(z)                                           [Reserved].

 

(aa)                                    Collections.  The Borrower acknowledges
that all Collections received by it or its Affiliates with respect to the
Collateral sold hereunder are held and shall be held in trust for the benefit of
the Secured Parties until deposited into the Collection Account within two
Business Days after receipt as required herein.

 

(bb)                                  Set-Off, etc.  No Loan has been
compromised, adjusted, extended, satisfied, subordinated (other than
Subordinated Loans, and solely to the extent described and provided for in the
definition thereof), rescinded, set-off or modified by the Borrower, the
Originator or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower, the Originator or the Obligor with
respect thereto, except for amendments, extensions and modifications, if any, to
such Collateral otherwise permitted under Section 6.4(a) of this Agreement and
in accordance with the Credit Policy and the Servicing Standard.

 

(cc)                                    Full Payment.  As of the applicable
Cut-Off Date therefor, the Borrower has no knowledge of any fact which should
lead it to expect that any Loan will not be paid in full.

 

(dd)                                  Accuracy of Representations and
Warranties.  Each representation or warranty by the Borrower contained herein or
in any certificate or other document furnished by the Borrower pursuant hereto
or in connection herewith is true and correct in all material respects.

 

(ee)                                    [Reserved].

 

88

--------------------------------------------------------------------------------


 

(ff)                                        Reaffirmation of Representations and
Warranties by the Borrower.  On each day that any Advance is made hereunder, the
Borrower shall be deemed to have certified that all representations and
warranties described in Section 4.1 are correct on and as of such day as though
made on and as of such day, except for any such representations or warranties
which are made as of a specific date.

 

(gg)                                  [Reserved].

 

(hh)                                  Environmental.

 

(i)                                     With respect to each item of Related
Property as of the Cut-Off Date for the Loan related to such Related Property,
to the actual knowledge of a Responsible Officer of the Borrower: (a) the
related Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment.

 

(ii)                                  As of Cut-Off Date for the Loan related to
such Related Property, none of the Borrower, the Originator nor the Servicer has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.

 

(ii)                                          USA PATRIOT Act.  Neither the
Borrower nor any Affiliate of the Borrower is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(jj)                                          “Concentration Account”:  The
Concentration Account is the only account to which Obligors send Collections on
the Collateral.  The Concentration Account is subject only to the interests of
the parties to the Intercreditor Agreement.

 

The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement.

 

89

--------------------------------------------------------------------------------


 

Section 4.2.                                Representations and Warranties of
the Borrower Relating to the Agreement and the Collateral.

 

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Cut-Off Date:

 

(a)                                          Valid Transfer and Security
Interest.  This Agreement constitutes a valid transfer to the Trustee, for the
benefit of the Secured Parties, of all right, title and interest of the Borrower
in, to and under all of the Collateral, free and clear of any Lien of any Person
claiming through or under the Borrower or its Affiliates, except for Permitted
Liens.  If the conveyances contemplated by this Agreement are determined to be
transfers for security, then this Agreement constitutes a grant of a security
interest in all of the Collateral to the Trustee, for the benefit of the Secured
Parties, which upon the delivery of the Required Loan Documents to the Trustee,
the crediting of Loans to the Accounts and the filing of the financing
statements described in Section 4.1(m) and, in the case of Loans acquired after
the initial Funding Date, on the applicable Cut-Off Date, shall be a valid and
first priority perfected security interest in Agents the Loans forming a part of
the Collateral and in that portion of the Loans in which a security interest may
be perfected by filing subject only to Permitted Liens.  Neither the Borrower
nor any Person claiming through or under Borrower shall have any claim to or
interest in the Collection Account or any other Account and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of Borrower in such property as a debtor for purposes of the UCC.

 

(b)                                         Eligibility of Collateral.  As of
the Closing Date and each Cut-Off Date, (i) the Loan List and the information
contained in each Borrowing Notice or each Repayment Notice, as applicable,
delivered pursuant to Section 2.3 or Section 2.6, as applicable, is an accurate
and complete listing of all Collateral as of the related Cut-Off Date and the
information contained therein with respect to the identity of such Collateral
and the amounts owing thereunder is true and correct as of the related Cut-Off
Date, (ii) each such Loan included in the Borrowing Base is an Eligible Loan and
(iii) with respect to each such item of Collateral, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of an ownership interest or
security interest in such Collateral to the Trustee, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect.

 

(c)                                          No Fraud.  Each Loan was originated
without any fraud or material misrepresentation by the Originator or, to the
best of the Borrower’s knowledge, on the part of the Obligor.

 

90

--------------------------------------------------------------------------------


 

Section 4.3.                                Representations and Warranties of
the Servicer.

 

The Servicer represents and warrants as follows as of the Closing Date, the
Thirteenth Amendment Effective Date, each applicable Cut-Off Date, each date
that Advances Outstanding are reduced pursuant to Section 2.4(b), each date that
Advances are repaid pursuant to Section 2.6(b), each date as of which any
Servicing Report, as provided for in Section 6.10(b), is calculated, and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made:

 

(a)                                          Organization and Good Standing. 
The Servicer has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Maryland, with all requisite
corporate power and authority to own or lease its properties and to conduct its
business as such business is presently conducted and to enter into and perform
its obligations pursuant to this Agreement.

 

(b)                                         Due Qualification.  The Servicer is
duly qualified to do business as a corporation and is in good standing as a
corporation, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

 

(c)                                          Power and Authority; Due
Authorization; Execution and Delivery.  The Servicer (i) has all necessary
power, authority and legal right to (a) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (b) carry out the terms
of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party.  This Agreement and each other Transaction Document to which the
Servicer is a party have been duly executed and delivered by the Servicer.

 

(d)                                         Binding Obligation.  This Agreement
and each other Transaction Document to which the Servicer is a party constitutes
a legal, valid and binding obligation of the Servicer enforceable against the
Servicer in accordance with its respective terms, except as such enforceability
may be limited by Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

(e)                                          No Violation.  The consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Servicer’s articles of incorporation or by-laws or any
Contractual Obligation of the Servicer, (ii) result in the creation or
imposition of any Lien upon any of the Servicer’s properties pursuant to the
terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

 

(f)                                            No Proceedings.  There is no
litigation, proceeding or investigation pending or, to the best knowledge of the
Servicer, threatened against the Servicer, before any Governmental

 

91

--------------------------------------------------------------------------------


 

Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Servicer is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Servicer is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have Material
Adverse Effect.

 

(g)                                         All Consents Required.  All
approvals, authorizations, consents, orders, licenses or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Servicer of this Agreement and any other
Transaction Document to which the Servicer is a party have been obtained.

 

(h)                                         Reports Accurate.  All Servicer
Certificates, Servicing Reports, Borrowing Notices, Repayment Notices, Borrowing
Base Certificates and other written or electronic information, exhibits,
financial statements, documents, books, records or reports furnished by the
Servicer to the Administrative Agent, the Trustee, each Purchaser Agent or any
Purchaser in connection with this Agreement are, as of their date, accurate,
true and correct.

 

(i)                                             Credit Policy and Servicing
Standard.  The Servicer has complied in all material respects with (i) the
Credit Policy with regard to the origination and underwriting of the Loans and
(ii) the Servicing Standard with regard to the servicing of the Loans.

 

(j)                                             Collections.  The Servicer
acknowledges that all Collections received by it or its Affiliates with respect
to the Collateral transferred or pledged hereunder are held and shall be held in
trust for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)                                          Bulk Sales.  The execution,
delivery and performance of this Agreement do not require compliance with any
“bulk sales” act or similar law by the Servicer.

 

(l)                                             Solvency.  The Servicer is not
the subject of any Insolvency Proceedings or Insolvency Event.  The transactions
under this Agreement and any other Transaction Document to which the Servicer is
a party do not and will not render the Servicer not Solvent and the Servicer
shall deliver to the Administrative Agent and each Purchaser Agent on the
Closing Date a certification in the form of Exhibit E-2.

 

(m)                                       Taxes.  The Servicer has filed or
caused to be filed all tax returns that are required to be filed by it.  The
Servicer has paid or made adequate provisions for the payment of all Taxes and
all assessments made against it or any of its property (other than any amount of
Tax the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Servicer), and no tax lien has been
filed and, to the Servicer’s knowledge, no claim is being asserted, with respect
to any such Tax, assessment or other charge.

 

(n)                                         Exchange Act Compliance; Regulations
T, U and X.  None of the transactions contemplated herein or the other
Transaction Documents (including, without limitation, the use of the Proceeds
from the sale of the Collateral) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation,

 

92

--------------------------------------------------------------------------------


 

Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)                                         Security Interest.  The Servicer
will take all steps necessary to ensure that the Borrower has granted a security
interest (as defined in the UCC) to the Trustee, for the benefit of the Secured
Parties, in the Collateral, which is enforceable in accordance with Applicable
Law upon execution and delivery of this Agreement.  Upon the filing of UCC-1
financing statements naming the Trustee as secured party and the Borrower as
debtor, the Trustee, for the benefit of the Secured Parties, shall have a valid
and first priority perfected security interest in the Loans and that portion of
the Collateral in which a security interest may be perfected by filing (except
for any Permitted Liens).  All filings (including, without limitation, such UCC
filings) as are necessary for the perfection of the Secured Parties’ security
interest in the Loans and that portion of the Collateral in which a security
interest may be perfected by filing (or prior to the applicable Advance will be)
made.

 

(p)                                         ERISA.  The present value of all
benefits vested under all “employee pension benefit plans,” as such term is
defined in Section 3 of ERISA, maintained by the Servicer, or in which employees
of the Servicer are entitled to participate, as from time to time in effect (the
“Pension Plans”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date).  No prohibited transactions, accumulated funding
deficiencies, withdrawals or reportable events have occurred with respect to any
Pension Plans that, in the aggregate, could subject the Servicer to any material
tax, penalty or other liability.  No notice of intent to terminate a Pension
Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(q)                                         [Reserved].

 

(r)                                            Concentration Account.  The name
and address of the Concentration Account Bank, together with the account number
of the Concentration Account of the Originator at the Concentration Account
Bank, have been sent to the Trustee and the Administrative Agent.  Subject to
the terms of the Intercreditor Agreement, the Servicer has not granted and shall
not grant any Person other than the Trustee an interest in the Concentration
Account, other than any such interest that has been terminated or fully and
validly assigned to the Trustee on or prior to the date hereof.

 

(s)                                          USA PATRIOT Act.  Neither the
Servicer nor any Affiliate of the Servicer is (i) a country, territory,
organization, person or entity named on an OFAC list; (ii) a Person that resides
or has a place of business in a country or territory named on such lists or
which is designated as a “Non-Cooperative Jurisdiction” by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning
of the USA PATRIOT Act, i.e., a foreign bank that does not have a physical
presence in any country and that is not affiliated with a bank that has a
physical presence and an acceptable level of regulation and supervision; or
(iv) a person

 

93

--------------------------------------------------------------------------------


 

or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(t)                                            Environmental.

 

(i)                                     With respect to each item of Related
Property, to the actual knowledge of a Responsible Officer of the Servicer:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment.

 

(ii)                                  The Servicer has not received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Related Property, nor does the Servicer, have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(u)                                         Compliance with Law.  The Servicer
has complied in all material respects with all Applicable Law to which it may be
subject, and no Loan in the Collateral contravenes in any material respect any
Applicable Law (including, without limitation, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(v)                                         PUHCA.  The Servicer is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute.

 

Section 4.4.                                Representations and Warranties of
the Backup Servicer.

 

The Backup Servicer in its individual capacity and as Backup Servicer represents
and warrants as follows:

 

(a)                                          Organization; Power and Authority. 
It is a duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Backup Servicer under this Agreement.

 

(b)                                         Due Authorization.  The execution
and delivery of this Agreement and the consummation of the transactions provided
for herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Backup Servicer, as the case may
be.

 

94

--------------------------------------------------------------------------------


 

(c)                                          No Conflict.  The execution and
delivery of this Agreement, the performance of the transactions contemplated
hereby and the fulfillment of the terms hereof will not conflict with, result in
any breach of its articles of incorporation or bylaws or any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.

 

(d)                                         No Violation.  The execution and
delivery of this Agreement, the performance of the transactions contemplated
hereby and the fulfillment of the terms hereof will not conflict with or
violate, in any material respect, any Applicable Law.

 

(e)                                          All Consents Required.  All
approvals, authorizations, consents, orders or other actions of any Person or
Governmental Authority applicable to the Backup Servicer, required in connection
with the execution and delivery of this Agreement, the performance by the Backup
Servicer of the transactions contemplated hereby and the fulfillment by the
Backup Servicer of the terms hereof have been obtained.

 

(f)                                            Validity, Etc.  This Agreement
constitutes the legal, valid and binding obligation of the Backup Servicer,
enforceable against the Backup Servicer in accordance with its terms, except as
such enforceability may be limited by applicable Insolvency Laws or general
principles of equity (whether considered in a suit at law or in equity).

 

Section 4.5.                                Representations and Warranties of
the Trustee.

 

The Trustee in its individual capacity and as Trustee represents and warrants as
follows:

 

(a)                                          Organization; Power and Authority. 
It is a duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Trustee under this Agreement.

 

(b)                                         Due Authorization.  The execution
and delivery of this Agreement and the consummation of the transactions provided
for herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Trustee, as the case may be.

 

(c)                                          No Conflict.  The execution and
delivery of this Agreement, the performance of the transactions contemplated
hereby and the fulfillment of the terms hereof will not conflict with, result in
any breach of its articles of incorporation or bylaws or any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Trustee is a party or by which it or any
of its property is bound.

 

(d)                                         No Violation.  The execution and
delivery of this Agreement, the performance of the Transactions contemplated
hereby and the fulfillment of the terms hereof will not conflict with or
violate, in any material respect, any Applicable Law.

 

95

--------------------------------------------------------------------------------


 

(e)                                          All Consents Required.  All
approvals, authorizations, consents, orders or other actions of any Person or
Governmental Authority applicable to the Trustee, required in connection with
the execution and delivery of this Agreement, the performance by the Trustee of
the transactions contemplated hereby and the fulfillment by the Trustee of the
terms hereof have been obtained.

 

(f)                                            Validity, Etc.  The Agreement
constitutes the legal, valid and binding obligation of the Trustee, enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by applicable Insolvency Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

Section 4.6.                                Representations and Warranties of
the Purchasers.

 

Each Purchaser hereby represents and warrants that it is a “Qualified Purchaser”
within the meaning of Section 2(a)(51) of the 1940 Act, as amended.

 

Section 4.7.                                Representations and Warranties of
the Guarantor.

 

The Guarantor represents and warrants as follows as of the Thirteenth Amendment
Effective Date, each applicable Cut-Off Date, each date that Advances
Outstanding are reduced pursuant to Section 2.4(b), each date that Advances are
repaid pursuant to Section 2.6(b), each date as of which any Servicing Report,
as provided for in Section 6.10(b), is calculated, and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:

 

(a)                                          Organization and Good Standing. 
The Guarantor has been duly organized, and is validly existing as a limited
liability company in good standing, under the laws of the State of Delaware,
with all requisite limited liability company power and authority to own or lease
its properties and conduct its business as such business is presently conducted,
and had at all relevant times, and now has all necessary power, authority and
legal right to provide the Guaranty.

 

(b)                                         Due Qualification.  The Guarantor is
duly qualified to do business as a limited liability company and is in good
standing as a limited liability company, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals.

 

(c)                                          Power and Authority; Due
Authorization; Execution and Delivery.  The Guarantor (i) has all necessary
limited liability company power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability company
action, the execution, delivery and performance of this Agreement and the
Guaranty on the terms and conditions herein provided.  This Agreement and each
other Transaction Document to which the Guarantor is a party have been duly
executed and delivered by the Guarantor.

 

96

--------------------------------------------------------------------------------


 

(d)                                         Binding Obligation.  This Agreement
and each other Transaction Document to which the Guarantor is a party
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and by general principles of
equity (whether considered in a suit at law or in equity).

 

(e)                                          No Violation.  The consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Guarantor’s certificate of formation, limited liability
company agreement or any Contractual Obligation of the Guarantor, (ii) result in
the creation or imposition of any Lien (other than Permitted Liens) upon any of
the Guarantor’s properties pursuant to the terms of any such Contractual
Obligation, other than this Agreement, or (iii) violate any Applicable Law.

 

(f)                                            No Proceedings.  There is no
litigation, proceeding or investigation pending or, to the best knowledge of the
Guarantor, threatened against the Guarantor, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Guarantor is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Guarantor is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.

 

(g)                                         All Consents Required.  All
approvals, authorizations, consents, orders, licenses or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Guarantor of this Agreement and any other
Transaction Document to which the Guarantor is a party have been obtained.

 

(h)                                         Bulk Sales.  The execution, delivery
and performance of this Agreement and the transactions contemplated hereby do
not require compliance with any “bulk sales” act or similar law by Guarantor.

 

(i)                                             Investment Company Act.  The
Guarantor is not required to register as an investment company under the
provisions of the 1940 Act.

 

(j)                                             Solvency.  The Guarantor is not
the subject of any Insolvency Proceedings or Insolvency Event.

 

97

--------------------------------------------------------------------------------


 

ARTICLE V

GENERAL COVENANTS

 

Section 5.1.                                Affirmative Covenants of the
Borrower.

 

From the date hereof until the Collection Date:

 

(a)                                          Compliance with Laws.  The Borrower
will comply in all material respects with all Applicable Law, including those
applicable to the Borrower as a result of its interest in the Collateral or any
part thereof.

 

(b)                                         Preservation of Company Existence. 
The Borrower will preserve and maintain its company existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a limited liability company in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have, a
Material Adverse Effect.

 

(c)                                          Performance and Compliance with
Collateral.  The Borrower will, at its expense, timely and fully perform and
comply (or cause the Originator to perform and comply pursuant to the Sale
Agreement) in all material respects with all provisions, covenants and other
promises required to be observed by it under the Collateral and all other
agreements related to such Collateral.

 

(d)                                         Keeping of Records and Books of
Account.  The Borrower will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Collateral in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all or any
portion of the Collateral.

 

(e)                                          Protection of Interest in
Collateral.  With respect to the Collateral acquired by the Borrower, the
Borrower will (i) acquire such Collateral pursuant to and in accordance with the
terms of the Sale Agreement, (ii) (at the Servicer’s expense) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including, without limitation, (a) with respect
to the Loans and that portion of the Collateral in which a security interest may
be perfected by filing, filing and maintaining (at the Servicer’s expense),
effective financing statements against the Originator in all necessary or
appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) permit the
Administrative Agent or its agents or representatives to visit the offices of
the Borrower during normal office hours and upon reasonable notice examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters, and (iv) take all

 

98

--------------------------------------------------------------------------------


 

additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Collateral.

 

(f)                                            Deposit of Collections.  The
Borrower promptly (but in no event later than two Business Days after receipt)
deposit all Collections received by the Borrower in respect of the Collateral
into the Collection Account.

 

(g)                                         Special Purpose Entity.  The
Borrower shall be in compliance with the Special Purpose Entity requirements set
forth in Section 4.1(u).

 

(h)                                         [Reserved].

 

(i)                                             Termination Events.  The
Borrower will provide the Administrative Agent and each Purchaser Agent (with a
copy to the Trustee and the Backup Servicer) with immediate written notice of
the occurrence of each Termination Event and each Unmatured Termination Event of
which the Borrower has knowledge or has received notice.  In addition, no later
than two Business Days following the Borrower’s knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event, the Borrower
will provide to the Administrative Agent and each Purchaser Agent a written
statement of Responsible Officer of the Borrower setting forth the details of
such event and the action that the Borrower proposes to take with respect
thereto.

 

(j)                                             Taxes.  The Borrower will file
its tax returns and pay any and all Taxes imposed on it or its property as
required by the Transaction Documents.

 

(k)                                          Use of Proceeds.  The Borrower will
use the proceeds of the Advances only to acquire Collateral or to make
distributions to its members in accordance with the terms hereof.

 

(l)                                             Obligor Notification Forms.  The
Borrower shall furnish the Trustee and the Administrative Agent with an
appropriate power of attorney to send (at the Trustee’s discretion, or at the
Administrative Agent’s discretion on the Trustee’s behalf, after the occurrence
of a Termination Event) Obligor notification forms to give notice to the
Obligors of the Secured Parties’ interest in the Collateral and the obligation
to make payments as directed by the Trustee, or the Administrative Agent on its
behalf.

 

(m)                                       Adverse Claims.  Subject to the terms
of the Intercreditor Agreement, the Borrower will not create, or participate in
the creation of, or permit to exist, any Liens in relation to the Concentration
Account other than as disclosed to the Administrative Agent, the Trustee and
each Purchaser Agent and existing as of the date of this Agreement.

 

(n)                                         Protection of Interest in
Collateral.  With respect to each item of Collateral granted to the Trustee, for
the benefit of the Secured Parties, the Borrower will (i) take all action
necessary to perfect, protect and more fully evidence the Trustee’s, for the
benefit of the  Secured Parties, ownership of such Collateral, including,
without limitation, (a) with respect to the Loans and that portion of the
Collateral in which a Security Interest may be perfected by filing, by filing
and maintaining (at the Servicer’s expense), effective financing statements
against the Borrower in all necessary or appropriate filing offices, (including
any amendments thereto or assignments thereof) and filing continuation
statements, amendments or assignments

 

99

--------------------------------------------------------------------------------


 

with respect thereto in such filing offices, and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate
and (ii) take all additional action that the Administrative Agent or the Trustee
may reasonably request to perfect, protect and more fully evidence the
respective interests of the parties to this Agreement in such Collateral.

 

(o)                                 Notices.  The Borrower will furnish to the
Administrative Agent, the Trustee and each Purchaser Agent (with a copy to the
Backup Servicer):

 

(i)                                     Income Tax Liability.  Within ten
Business Days after the receipt of revenue agent reports or other written
proposals, determinations or assessments of the Internal Revenue Service or any
other taxing authority which propose, determine or otherwise set forth positive
adjustments to the Tax liability of any “affiliated group” (within the meaning
of Section 1504(a)(l) of the Code) which equal or exceed $1,000,000 in the
aggregate, telephonic or facsimile notice (confirmed in writing within five
Business Days) specifying the nature of the items giving rise to such
adjustments and the amounts thereof;

 

(ii)                                  Auditors’ Management Letters.  Promptly
after the receipt thereof, any auditors’ management letters are received by the
Borrower or by its accountants;

 

(iii)                               Representations and Warranties.  Forthwith
upon receiving knowledge of the same, the Borrower shall notify the
Administrative Agent and each Purchaser Agent if any representation or warranty
set forth in Section 4.1 or Section 4.2 was incorrect at the time it was given
or deemed to have been given and at the same time deliver to the Trustee, the
Administrative Agent and each Purchaser Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Administrative
Agent and each Purchaser Agent in the manner set forth in the preceding sentence
before any Pledge Date of any facts or circumstances within the knowledge of the
Borrower which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;

 

(iv)                              ERISA.  Promptly after receiving notice of any
“reportable event” (as defined in Title IV of ERISA) with respect to the
Borrower (or any Affiliate thereof), a copy of such notice;

 

(v)                                 Proceedings.  As soon as possible and in any
event within three Business Days after the Borrower receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Trustee’s, for
the benefit of the Secured Parties, interest in the Collateral, or the Borrower,
the Servicer or the Originator or

 

100

--------------------------------------------------------------------------------


 

any of their Affiliates; provided, however, that, notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral, the Transaction Documents, the Trustee’s,
for the benefit of the Secured Parties, interest in the Collateral, or the
Borrower, the Servicer or the Originator or any of their Affiliates in excess of
$1,000,000 or more shall be deemed to be material for purposes of this
Section 5.1(o);

 

(vi)                              Notice of Material Events.  Promptly upon
becoming aware thereof, notice of any other event or circumstances that, in the
reasonable judgment of the Borrower, is reasonably likely to have a Material
Adverse Effect; and

 

(vii)                           Accounting Changes.  As soon as possible and in
any event within three Business Days after the effective date thereof, notice of
any change in the accounting policies of the Borrower or the Servicer.

 

(p)                                         Other.  The Borrower will furnish to
the Administrative Agent and each Purchaser Agent promptly, from time to time,
such other information, documents, records or reports respecting the Collateral
or the condition or operations, financial or otherwise, of the Borrower or the
Originator as the Administrative Agent and each Purchaser Agent may from time to
time reasonably request in order to protect the interests of the Administrative
Agent, the Trustee, each Purchaser Agent or the Secured Parties under or as
contemplated by this Agreement.

 

Section 5.2.                                Negative Covenants of the Borrower.

 

From the date hereof until the Collection Date:

 

(a)                                          Other Business.  Borrower will not
(i) engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) incur any Indebtedness, obligation, liability or
contingent obligation of any kind other than pursuant to this Agreement or under
any Hedging Agreement required by Section 5.3(a), or (iii) form any Subsidiary
or make any Investment in any other Person.

 

(b)                                         Collateral Not to be Evidenced by
Instruments.  The Borrower will take no action to cause any Loan that is not, as
of the Closing Date or the related Cut-Off Date, as the case may be, evidenced
by an Instrument, to be so evidenced except in connection with the enforcement
or collection of such Loan.

 

(c)                                          Security Interests.  Except as
otherwise permitted herein and in respect of any Optional Sale in connection
with a Permitted Securitization or Permitted Refinancing, Defaulted Loan Sale,
Discretionary Sale or Replaced Loan, the Borrower will not sell, pledge, assign
or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on any Collateral, whether now existing or hereafter transferred
hereunder, or any interest therein, and the Borrower will not sell, pledge,
assign or suffer to exist any Lien (except for Permitted Liens) on its interest
in the Collateral.  The Borrower will promptly notify the Administrative Agent
and each Purchaser Agent of the existence of any Lien on any Collateral and the
Borrower shall defend the right, title and interest of the Trustee, for the
benefit of Secured Parties, in, to and under the Collateral against all claims
of third parties; provided,

 

101

--------------------------------------------------------------------------------


 

however, that nothing in this Section 5.2(c) shall prevent or be deemed to
prohibit the Borrower from suffering to exist Permitted Liens upon any of the
Collateral.

 

(d)                                         Mergers, Acquisitions, Sales, etc. 
The Borrower will not be a party to any merger or consolidation, or purchase or
otherwise acquire any of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or sell, transfer,
convey or lease any of its assets, or sell or assign with or without recourse
any Collateral or any interest therein (other than as permitted pursuant to this
Agreement or the Sale Agreement).

 

(e)                                          Deposits to Special Accounts. 
Except as otherwise contemplated by the Intercreditor Agreement, the Borrower
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to the Concentration Account cash or cash proceeds other than
Collections in respect of the Collateral.

 

(f)                                            Restricted Payments.  The
Borrower shall not make any Restricted Junior Payment, except that, so long as
no Termination Event or Unmatured Termination Event has occurred or would result
therefrom, the Borrower may declare and make distributions to its member on its
membership interests.

 

(g)                                         Change of Name or Location of Loan
Files.  The Borrower shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps the records from the location referred to in Section 13.2, or change
the jurisdiction of its organization, or (y) move, or consent to the Trustee or
Servicer moving, the Required Loan Documents and the Loan Files from the
location thereof on the initial Funding Date, unless the Borrower has given at
least 30 days’ written notice to the Administrative Agent and the Trustee and
has taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the Trustee,
for the benefit of the Secured Parties, in the Collateral.

 

(h)                                         Accounting of Purchases.  Other than
for tax and consolidated accounting purposes, the Borrower will not account for
or treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as a sale of the Collateral by the
Borrower to the Secured Parties. Other than for tax and consolidated accounting
purposes, the Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Sale Agreement in
any manner other than as a sale of the Collateral by the Originator to the
Borrower.

 

(i)                                             ERISA Matters.  The Borrower
will not (a) engage or permit any ERISA Affiliate to engage in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) permit to exist any
accumulated funding deficiency, as defined in Section 302(a) of ERISA and
Section 412(a) of the Code, or funding deficiency with respect to any Benefit
Plan other than a Multiemployer Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Benefit Plan so as to result in any
liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.

 

102

--------------------------------------------------------------------------------


 

(j)                                             Operating Agreement; Sale
Agreement.  The Borrower will not amend, modify, waive or terminate any
provision of its operating agreement or the Sale Agreement without the prior
written consent of the Administrative Agent and each Purchaser Agent.

 

(k)                                          Changes in Payment Instructions to
Obligors.  The Borrower will not add or terminate any bank as a Concentration
Account Bank or any Concentration Account listed in Schedule II or make any
change, or permit the Servicer to make any change, in its instructions to
Obligors regarding payments to be made with respect to the Collateral to the
Concentration Account Bank, unless the Administrative Agent has consented to
such addition, termination or change (which consent shall not be unreasonably
withheld) and has received duly executed copies of the Intercreditor Agreement
(incorporating appropriate amendments), with each new Concentration Account Bank
being a party thereto.

 

(l)                                             Extension or Amendment of
Collateral.  The Borrower will not, except as otherwise permitted in
Section 6.4(a), extend, amend or otherwise modify the terms of any Loan
(including the Related Security).

 

(m)                                       Revolving Loans and Delayed Draw
Loans. The Borrower will not own any Loan that requires the Borrower to make
future advances to such Obligor under the related Underlying Instruments.

 

(n)                                         Taxable Mortgage Pool Matters.  The
sum of the Outstanding Loan Balances of all Loans owned by the Borrower and that
are principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed
35% of the Aggregate Outstanding Loan Balance.

 

Section 5.3.                                Covenants of the Borrower Relating
to the Hedging of Fixed Rate Loans.

 

(a)                                          (i)                             At
any time during the Term Period, the Borrower may enter into one or more Hedge
Transactions with the prior written consent of the Administrative Agent in its
sole discretion.

 

(ii)                          At any time during the Amortization Period, the
Administrative Agent, in its sole reasonable discretion, may direct the Borrower
to (A) enter into one or more Hedge Transactions with respect to any Fixed Rate
Loan in a notional amount reasonably determined by the Administrative Agent and
(B) amend or modify the terms of, or terminate, any Hedge Transaction then in
effect; provided that the primary objective of any such amendment, modification
or termination shall be the maximization of the value of the Collateral and such
amendment, modification or termination shall not have a Material Adverse Effect
on the Borrower.

 

(b)                                 As additional security hereunder, the
Borrower hereby assigns to the Trustee, for the benefit of the Secured Parties,
all right, title and interest of the Borrower (but none of the obligations) in
each Hedging Agreement, each Hedge Transaction, and all present and future
amounts payable by a Hedge Counterparty to the Borrower under or in connection
with the respective Hedging Agreement and Hedge Transaction(s) with that Hedge
Counterparty (“Hedge Collateral”), and grants a security interest to the
Trustee, for the benefit of the Secured

 

103

--------------------------------------------------------------------------------


 

Parties, in the Hedge Collateral; provided, however, that so long as the Hedge
Counterparty is the Administrative Agent or any Affiliate thereof, the Trustee
hereby grants to the Servicer a non-exclusive license (which shall be deemed
revoked upon the occurrence of a Termination Event) to exercise any rights under
any related Hedging Agreement or Hedge Transaction.  The Borrower acknowledges
that as a result of such assignment the Borrower may not, except as set forth in
the proviso to the immediately preceding sentence (and in accordance with
Part 6(c)(iii) of each Hedging Agreement), without the prior written consent of
the Administrative Agent, exercise any rights under any Hedging Agreement or
Hedge Transaction, except for the Borrower’s right under any Hedging Agreement
to enter into Hedge Transactions in order to meet the Borrower’s obligations
under Section 5.3(a) hereof.  Nothing herein shall have the effect of releasing
the Borrower from any of its obligations under any Hedging Agreement or any
Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent, the Trustee or any Secured Party for the performance by
the Borrower of any such obligations.

 

(c)                                          The Borrower shall, promptly upon
execution thereof, provide to the Administrative Agent and the Trustee a copy of
any Hedging Agreement entered into in connection with this Agreement.

 

Section 5.4.                                Affirmative Covenants of the
Servicer.

 

From the date hereof until the Collection Date:

 

(a)                                          Compliance with Law.  The Servicer
will comply in all material respects with all Applicable Law, including those
with respect to managing and servicing the Collateral or any part thereof.

 

(b)                                         Preservation of Company Existence. 
The Servicer will preserve and maintain its corporate existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a corporation in each jurisdiction where
the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have, a Material
Adverse Effect.

 

(c)                                          Obligations and Compliance with
Collateral.  The Servicer will duly fulfill and comply with all obligations on
the part of the Borrower to be fulfilled or complied with under or in connection
with the administration of each item of Collateral and will do nothing to impair
the rights of the Trustee, for the benefit of the Secured Parties, or of the
Secured Parties in, to and under the Collateral.  It is understood and agreed
that the Servicer does not hereby assume any obligations of the Borrower in
respect of any Advances or assume any responsibility for the performance by the
Borrower of any of its obligations hereunder or under any other agreement
executed in connection herewith that would be inconsistent with the limited
recourse undertaking of the Servicer, in its capacity as Seller, under
Section 2.1(d) of the Sale Agreement.

 

(d)                                         Keeping of Records and Books of
Account.

 

(i)                                     The Servicer will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Collateral in the event of the
destruction of the originals thereof), and

 

104

--------------------------------------------------------------------------------


 

keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Collateral and the
identification of the Collateral.

 

(ii)                                  The Servicer shall permit the
Administrative Agent, each Purchaser Agent or their respective agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable notice and examine and make copies of all documents, books,
records and other information concerning the Collateral and the Servicer’s
servicing thereof and discuss matters related thereto with any of the officers
or employees of the Servicer having knowledge of such matters.

 

(iii)                               The Servicer will on or prior to the date
hereof, mark its master data processing records and other books and records
relating to the Collateral with a legend, acceptable to the Administrative Agent
describing the sale of the Collateral (A) from the Originator to the Borrower,
and (B) from the Borrower to the Trustee, for the benefit of the Secured
Parties.

 

(e)                                          Preservation of Security Interest. 
The Servicer (at its own expense) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected ownership and security interest of the Trustee, for the benefit of the
Secured Parties, in, to and under the Loans and that portion of the Collateral
in which a security interest may be perfected by filing.

 

(f)                                            Credit Policy.  The Servicer will
(i) comply in all material respects with the Credit Policy and the Servicing
Standard in regard to the Collateral, and (ii) furnish to the Administrative
Agent and each Purchaser Agent, prior to its effective date, prompt written
notice of any changes in the Credit Policy.  The Servicer will not agree to or
otherwise permit to occur any change in the Credit Policy that could have a
Material Adverse Effect without the prior written consent of the Administrative
Agent and each Purchaser Agent; provided that, no consent shall be required from
the Administrative Agent or any Purchaser Agent in connection with any change
mandated by Applicable Law or a Governmental Authority as evidenced by an
Opinion of Counsel to that effect delivered to the Administrative Agent and each
Purchaser Agent.

 

(g)                                         Termination Events.  The Servicer
will provide the Administrative Agent and each Purchaser Agent (with a copy to
the Trustee and the Backup Servicer) with immediate written notice of the
occurrence of each Termination Event and each Unmatured Termination Event of
which the Servicer has knowledge or has received notice.  In addition, no later
than two Business Days following the Servicer’s knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event, the Servicer
will provide to the Trustee, the Administrative Agent and each Purchaser Agent a
written statement of the chief financial officer or chief accounting officer of
the Servicer setting forth the details of such event and the action that the
Servicer proposes to take with respect thereto.

 

105

--------------------------------------------------------------------------------


 

(h)                                         Taxes.  The Servicer will file its
tax returns and pay any and all Taxes imposed on it or its property as required
under the Transaction Documents.

 

(i)                                            Other.  The Servicer will
promptly furnish to the Trustee, the Administrative Agent and each Purchaser
Agent such other information, documents, records or reports respecting the
Collateral or the condition or operations, financial or otherwise, of the
Borrower or the Servicer as the Trustee, the Administrative Agent and each
Purchaser Agent may from time to time reasonably request in order to protect the
interests of the Administrative Agent, the Trustee, each Purchaser Agent or
Secured Parties under or as contemplated by this Agreement.

 

(j)                                            Proceedings Related to the
Borrower, the Originator and the Servicer and the Transaction Documents.  As
soon as possible and in any event within three Business Days after any executive
officer of the Servicer receives notice or obtains knowledge thereof of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Borrower, the Originator or the Servicer (or any of their Affiliates) or the
Transaction Documents; provided, however, that, notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Transaction Documents, the Borrower, the Servicer or
the Originator (or any of their Affiliates) in excess of $2,500,000 or more
shall be deemed to be expected to have such a Material Adverse Effect for
purposes of this Section 5.4(j).

 

(k)                                         Deposit of Collections.  The
Servicer shall promptly (but in no event later than two Business Days after
receipt) deposit into the Collection Account any and all Collections received by
the Borrower, the Servicer or any of their Affiliates.

 

(l)                                            Concentration Account.  The
Servicer will maintain exclusive ownership, dominion and control (subject to the
terms of the Intercreditor Agreement) of the Concentration Account and shall not
grant the right to take dominion and control of the Concentration Account to any
Person, except to the Administrative Agent and each Purchaser Agent as
contemplated by this Agreement and except as otherwise contemplated by the
Intercreditor Agreement.

 

(m)                                      Change of Control.  Upon the occurrence
of a Change of Control, the Servicer shall provide the Administrative Agent,
each Purchaser Agent and the Hedge Counterparties with notice of such Change of
Control within 30 days after completion of the same.

 

(n)                                        Loan Register.

 

(i)                                     The Servicer shall maintain with respect
to each Noteless Loan a register (each, a “Loan Register”) in which it will
record (v) the amount of such Loan, (w) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder,
(x) the amount of any sum in respect of such Loan received from the Obligor,
(y) the date of origination of such Loan and (z) the maturity date of such Loan.

 

106

--------------------------------------------------------------------------------


 

(ii)                                  At any time a Noteless Loan is included as
part of the Collateral pursuant to this Agreement, the Servicer shall deliver to
the Administrative Agent and the Trustee (with a copy to the Backup Servicer) a
copy of the related Loan Register, together with a certificate of a Responsible
Officer of the Servicer certifying to the accuracy of such Loan Register as of
the applicable Cut-Off Date.

 

(o)                                         Special Purpose Entity
Requirements.  The Servicer shall take such actions as are necessary to cause
the Borrower to be in compliance with the Special Purpose Entity requirements
set forth in Section 4.1(u).

 

(p)                                         Accounting Changes.  As soon as
possible and in any event within three Business Days after the effective date
thereof, the Servicer will provide to the Administrative Agent notice of any
change in the accounting policies of the Borrower or the Servicer.

 

(q)                                         Proceedings Related to the
Collateral.  As soon as possible and in any event within three Business Days
after any Responsible Officer of the Servicer receives notice or has actual
knowledge of any settlement of, judgment (including a judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the interests of the Trustee or the Secured Parties in, to and
under the Collateral; provided, however, that, notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral or the Trustee’s or the Secured Parties’
interest in the Collateral in excess of $2,500,000 or more shall be deemed to be
expected to have such a Material Adverse Effect for purposes of this
Section 5.4(q).

 

Section 5.5.                                Negative Covenants of the Servicer.

 

From the date hereof until the Collection Date.

 

(a)                                          Deposits to Special Accounts. 
Except as otherwise contemplated by the Intercreditor Agreement, the Servicer
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to the Concentration Account cash or cash proceeds other than
Collections in respect of the Collateral.

 

(b)                                         Mergers, Acquisition, Sales, etc. 
The Servicer will not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any
Person, unless the Servicer is the surviving entity and unless:

 

(i)                                     the Servicer has delivered to the
Administrative Agent and each Purchaser Agent an Officer’s Certificate and an
Opinion of Counsel each stating that any such consolidation, merger, conveyance
or transfer and any supplemental agreement executed in connection therewith
comply with this Section 5.5 and that all conditions precedent herein provided
for relating to such transaction have been complied with and, in the case of the
Opinion of Counsel, that such supplemental agreement is legal, valid and binding
with respect to the Servicer and such other matters as the Administrative Agent
may reasonably request;

 

107

--------------------------------------------------------------------------------


 

(ii)                                  the Servicer shall have delivered notice
of such consolidation, merger, conveyance or transfer to the Administrative
Agent and each Purchaser Agent;

 

(iii)                               after giving effect thereto, no Termination
Event or Servicer Default or event that with notice or lapse of time would
constitute either a Termination Event or a Servicer Default shall have occurred;
and

 

(iv)                              the Administrative Agent and each Purchaser
Agent have consented in writing to such consolidation, merger, conveyance or
transfer.

 

(c)                                          Change of Name or Location of Loan
Files.  The Servicer shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps records concerning the Collateral from the location referred to in
Section 13.2, or change the jurisdiction of its formation, or (y) move, or
consent to the Trustee moving, the Required Loan Documents and Loan Files from
the location thereof on the initial Funding Date, unless the Servicer has given
at least 30 days’ written notice to the Administrative Agent and has taken all
actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Trustee, for the
benefit of the Secured Parties, in the Collateral.

 

(d)                                         Change in Payment Instructions to
Obligors.  The Servicer will not add or  terminate any bank as a Concentration
Account Bank or any Concentration Account listed in Schedule II or make any
change in its instructions to Obligors regarding payments to be made to the
Borrower or the Servicer or payments to be made to the Concentration Account
Bank, unless the Administrative Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld) and has
received duly executed copies of each Intercreditor Agreement (incorporating
appropriate amendments), with each new Concentration Account Bank being a party
thereto.

 

(e)                                          Extension or Amendment of Loans. 
The Servicer will not, except as otherwise permitted in Section 6.4(a), extend,
amend or otherwise modify the terms of any Loan (including the Related
Security).

 

(f)                                            Taxable Mortgage Pool Matters. 
The Servicer will manage the portfolio and advise the Borrower with respect to
purchases from the Originator so as to not at any time allow the sum of the
Outstanding Loan Balances of all Loans owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) to exceed 35% of the Aggregate
Outstanding Loan Balance.

 

(g)                                         Revolving Loans and Delayed Draw
Loans. The Servicer will not cause the Borrower to own any Loan that requires
the Borrower to make future advances to the Obligor under the related Underlying
Instruments.

 

108

--------------------------------------------------------------------------------


 

Section 5.6.                                Affirmative Covenants of the Backup
Servicer.

 

From the date hereof until the Collection Date:

 

(a)                                          Compliance with Law.  The Backup
Servicer will comply in all material respects with all Applicable Law.

 

(b)                                         Preservation of Existence.  The
Backup Servicer will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
could reasonably be expected to have, a Material Adverse Effect.

 

Section 5.7.                                Negative Covenants of the Backup
Servicer.

 

From the date hereof until the Collection Date:

 

(a)                                          No Changes in Backup Servicer Fee. 
The Backup Servicer will not make any changes to the Backup Servicer Fee set
forth in the Backup Servicer Fee Letter without the prior written approval of
the Administrative Agent and each Purchaser Agent.

 

Section 5.8.                                Affirmative Covenants of the
Trustee.

 

From the date hereof until the Collection Date:

 

(a)                                          Compliance with Law.  The Trustee
will comply in all material respects with all Applicable Law.

 

(b)                                         Preservation of Existence.  The
Trustee will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                          Location of Required Loan
Documents.  Subject to Section 8.8, the Required Loan Documents shall remain at
all times in the possession of the Trustee at the address set forth on Annex A
to this Agreement unless notice of a different address is given in accordance
with the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to this Agreement.

 

Section 5.9.                                Negative Covenants of the Trustee.

 

From the date hereof until the Collection Date:

 

(a)                                          Required Loan Documents.  The
Trustee will not dispose of any documents constituting the Required Loan
Documents in any manner that is inconsistent with the

 

109

--------------------------------------------------------------------------------


 

performance of its obligations as the Trustee pursuant to this Agreement and
will not dispose of any Collateral except as contemplated by this Agreement.

 

(b)                                         No Changes in Trustee Fee.  The
Trustee will not make any changes to the Trustee Fee set forth in the Trustee
Fee Letter without the prior written approval of the Administrative Agent and
each Purchaser Agent.

 

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.1.                                Designation of the Servicer.

 

(a)                                          Initial Servicer.  The servicing,
administering and collection of the Collateral shall be conducted by the Person
designated as the Servicer hereunder from time to time in accordance with this
Section 6.1.  Until the Administrative Agent gives to the Originator a Servicer
Termination Notice, the Originator is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and responsibilities of, the
Servicer pursuant to the terms hereof.

 

(b)                                         Successor Servicer.  Upon the
Servicer’s receipt of a Servicer Termination Notice from the Administrative
Agent pursuant to Section 6.15, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a successor Servicer, and the successor Servicer shall assume each and all of
the Servicer’s obligations to service and administer the Collateral, on the
terms and subject to the conditions herein set forth, and the Servicer shall use
its best efforts to assist the successor Servicer in assuming such obligations.

 

(c)                                          Subcontracts.  The Servicer may,
with the prior written consent of the Administrative Agent, subcontract with any
other Person for servicing, administering or collecting the Collateral;
provided, however, that (i) the Servicer shall select any such Person with
reasonable care and shall be solely responsible for the fees and expenses
payable to any such Person, (ii) the Servicer shall not be relieved of, and
shall remain liable for, the performance of the duties and obligations of the
Servicer pursuant to the terms hereof without regard to any subcontracting
arrangement and (iii) any such subcontract shall be terminable upon the
occurrence of a Servicer Default.

 

(d)                                         Servicing Programs.  In the event
that the Servicer uses any software program in servicing the Collateral that it
licenses from a third party, the Servicer shall use its best efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent or the
Servicer to use such program and to allow the Servicer to assign such licenses
to the Backup Servicer or to any other Successor Servicer appointed as provided
in this Agreement.

 

Section 6.2.                                Duties of the Servicer.

 

(a)                                          Appointment.  The Borrower hereby
appoints the Servicer as its agent, as from time to time designated pursuant to
Section 6.1, to service the Collateral and enforce its rights

 

110

--------------------------------------------------------------------------------


 

in, to and under such Collateral.  The Servicer hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto as set
forth herein.  The Servicer and the Borrower hereby acknowledge that the
Administrative Agent, each Purchaser Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 

(b)                                         Duties.  The Servicer shall take or
cause to be taken all such actions as may be necessary or advisable to collect
on the Collateral from time to time, all in accordance with Applicable Law and
the Servicing Standard.  Without limiting the foregoing, the duties of the
Servicer shall include the following:

 

(i)                                     supervising the Collateral, including
communicating with Obligors, providing consents and waivers, enforcing and
collecting on the Collateral and otherwise managing the Collateral on behalf of
the Borrower;

 

(ii)                                  maintaining all necessary servicing
records with respect to the Collateral and providing such reports to the
Administrative Agent and each Purchaser Agent (with a copy to the Trustee and
the Backup Servicer) in respect of the servicing of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent and each Purchaser Agent may reasonably
request;

 

(iii)                               maintaining and implementing administrative
and operating procedures (including, without limitation, an ability to recreate
servicing records evidencing the Collateral in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral;

 

(iv)                              promptly delivering to the Administrative
Agent, each Purchaser Agent, the Trustee or the Backup Servicer, from time to
time, such information and servicing records (including information relating to
its performance under this Agreement) as the Administrative Agent, each
Purchaser Agent, the Trustee or the Backup Servicer may from time to time
reasonably request;

 

(v)                                 identifying each Loan clearly and
unambiguously in its servicing records to reflect that such Loan is owned by the
Borrower and that the Borrower is selling an undivided ownership interest
therein to the Secured Parties pursuant to this Agreement;

 

(vi)                              notifying the Administrative Agent and each
Purchaser Agent of any material action, suit, proceeding, dispute, offset,
deduction, defense or counterclaim (1) that is or is threatened to be asserted
by an Obligor with respect to any Loan (or portion thereof) of which it has
knowledge or has received notice; or (2) that could reasonably be expected to
have a Material Adverse Effect;

 

(vii)                           providing the prompt written notice to the
Administrative Agent and each Purchaser Agent, prior to the effective date
thereof, of any proposed changes in the Credit Policy;

 

111

--------------------------------------------------------------------------------


 

(viii)                        using its best efforts to maintain the perfected
security interest of the Trustee, for the benefit of the Secured Parties, in the
Collateral;

 

(ix)                                maintaining the Loan File with respect to
Loans included as part of the Collateral; provided that, so long as the Servicer
is in possession of any Required Loan Documents, the Servicer will hold such
Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(x)                                   directing the Trustee to make payments
pursuant to the terms of the Servicing Report in accordance with Section 2.9 and
Section 2.10; and

 

(xi)                                directing the sale or substitution of
Collateral in accordance with Section 2.18 , Section 2.19 and Section 2.20.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Originator (so long as the Originator is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan, the Servicer shall
perform its servicing duties hereunder only to the extent a lender under the
related loan syndication Underlying Instruments has the right to do so.

 

(c)                                          Notwithstanding anything to the
contrary contained herein, the exercise by the Administrative Agent, the
Trustee, each Purchaser Agent and the Secured Parties of their rights hereunder
shall not release the Servicer, the Originator or the Borrower from any of their
duties or responsibilities with respect to the Collateral.  The Secured Parties,
the Administrative Agent, each Purchaser Agent and the Trustee shall not have
any obligation or liability with respect to any Collateral, nor shall any of
them be obligated to perform any of the obligations of the Servicer hereunder.

 

(d)                                         Except as otherwise set forth in
Section 13.18, any payment by an Obligor in respect of any indebtedness owed by
it to the Originator or the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Administrative Agent, be applied as a collection of a payment
by such Obligor (starting with the oldest such outstanding payment due) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 6.3.                                Authorization of the Servicer.

 

(a)                                          Each of the Borrower, the
Administrative Agent, each Purchaser Agent, each Purchaser and each Hedge
Counterparty hereby authorizes the Servicer (including any successor thereto) to
take any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the
sale of the Collateral by the Originator to the Borrower under the Sale
Agreement and, thereafter, by the Borrower to the Trustee on behalf of the
Secured Parties hereunder, to collect all amounts due under any and all
Collateral, including, without limitation, endorsing any of their names on
checks and other instruments representing Collections, executing and delivering
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to

 

112

--------------------------------------------------------------------------------


 

the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Originator could have done if it had continued to own such Collateral.  The
Originator, the Borrower and the Trustee on behalf of the Secured Parties and
each Hedge Counterparty shall furnish the Servicer (and any successors thereto)
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Servicer to the fullest extent in order
to ensure the collectability of the Collateral.  In no event shall the Servicer
be entitled to make the Secured Parties, any Hedge Counterparty, the
Administrative Agent, the Trustee or the Purchaser Agents a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Administrative Agent’s and each
Purchaser Agent’s consent.

 

(b)                                         After the declaration of the
Termination Date, at the direction the Administrative Agent, the Servicer shall
take such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral; provided, however, that the Administrative
Agent may, at any time that a Termination Event has occurred, notify any Obligor
with respect to any Collateral of the assignment of such Collateral to the
Trustee on behalf of the Secured Parties and direct that payments of all amounts
due or to become due be made directly to the Administrative Agent or any
servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof.

 

Section 6.4.                                Collection of Payments; Accounts.

 

(a)                                          Collection Efforts, Modification of
Collateral.  The Servicer will use its best efforts to collect or cause to be
collected, all payments called for under the terms and provisions of the Loans
included in the Collateral as and when the same become due in accordance with
the Credit Policy and the Servicing Standard.  The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral in a manner that
would impair the collectability of the Collateral or in any manner contrary to
the Credit Policy or the Servicing Standard.

 

(b)                                         [Reserved].

 

(c)                                          Acceleration.  If required by the
Credit Policy or if consistent with the Servicing Standard, the Servicer shall
accelerate the maturity of all or any Scheduled Payments and other amounts due
under any Loan promptly after such Loan becomes a Charged-Off Loan.

 

(d)                                         Taxes and other Amounts.  The
Servicer will use its best efforts to collect all payments with respect to
amounts due for Taxes, assessments and insurance premiums relating to each Loan
to the extent required to be paid to the Borrower for such application under the
Underlying Instrument and remit such amounts to the appropriate Governmental
Authority or insurer as required by the Underlying Instruments.

 

(e)                                          Payments to Concentration Account. 
On or before the applicable Cut-Off Date, the Servicer shall have instructed all
Obligors to make all payments in respect of the Collateral

 

113

--------------------------------------------------------------------------------


 

directly to the Concentration Account; provided, however, that the Servicer is
not required to so instruct any Obligor which is solely a guarantor unless and
until the Servicer calls on the related guaranty.

 

(f)                                            Accounts.  Each of the parties
hereto hereby agrees that (i) each Account shall be deemed to be a Securities
Account and (ii) except as otherwise expressly provided herein, the
Administrative Agent shall be exclusively entitled to exercise the rights that
comprise each Financial Asset held in each Account.  Each of the parties hereto
hereby agrees to cause the Trustee or any other Securities Intermediary that
holds any money or other property for the Borrower in an Account to agree with
the parties hereto that (A) the cash and other property (subject to
Section 6.4(g) below with respect to any property other than investment
property, as defined in Section 9-102(a)(49) of the UCC) is to be treated as a
Financial Asset under Article 8 of the UCC and (B) the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the UCC)
for that purpose shall be the State of New York.  In no event may any Financial
Asset held in any Account be registered in the name of, payable to the order of,
or specially Indorsed to, the Borrower, unless such Financial Asset has also
been Indorsed in blank or to the Trustee or other Securities Intermediary that
holds such Financial Asset in such Account.

 

(g)                                         Underlying Instruments. 
Notwithstanding any term hereof (or any term of the UCC that might otherwise be
construed to be applicable to a “securities intermediary” as defined in the UCC)
to the contrary, none of the Trustee nor any Securities Intermediary shall be
under any duty or obligation in connection with the acquisition by the Borrower,
or the grant by the Borrower to the Trustee, of any Loan in the nature of a loan
or a participation in a loan to examine or evaluate the sufficiency of the
documents or instruments delivered to it by or on behalf of the Borrower under
the related Underlying Instruments, or otherwise to examine the Underlying
Instruments, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents).  The Trustee shall hold any Instrument delivered to it
evidencing any Loan granted to the Trustee hereunder as custodial agent for the
Administrative Agent in accordance with the terms of this Agreement.

 

(h)                                         Establishment of the Collection
Account.  The Servicer shall cause to be established, on or before the Closing
Date, with the Trustee, and maintained in the name of the Borrower, subject to
the lien of the Trustee, for the benefit of the Secured Parties, a segregated
corporate trust account entitled “Collection Account for Ares Capital CP Funding
LLC, subject to the lien of U.S. Bank National Association, as Trustee for the
benefit of the Secured Parties” (the “Collection Account”), and the Servicer
shall further cause to be maintained three subaccounts linked to and
constituting part of the Collection Account for the purpose of  segregating,
within two Business Days of the receipt of any Collections, Principal
Collections (the “Principal Collections Account”) and Interest Collections (the
“Interest Collections Account”), respectively, and over which the Trustee, for
the benefit of the Secured Parties, shall have control and from which neither
the Originator, the Servicer nor the Borrower shall have any right of
withdrawal.

 

(i)                                             Adjustments.  If (i) the
Servicer makes a deposit into the Collection Account in respect of a Collection
of a Loan and such Collection was received by the Servicer in the form

 

114

--------------------------------------------------------------------------------


 

of a check that is not honored for any reason or (ii) the Servicer makes a
mistake with respect to the amount of any Collection and deposits an amount that
is less than or more than the actual amount of such Collection, the Servicer
shall appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake.  Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

Section 6.5.                                Servicer Advances.

 

(a)                                          For each Collection Period, if the
Servicer determines that any Scheduled Payment (or portion thereof) that was due
and payable pursuant to a Loan during such Collection Period was not received
prior to the last day of such Collection Period, the Servicer may (in its sole
and absolute discretion) make an advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) to the extent the Servicer has
determined in accordance with the Credit Policy and the Servicing Standard that
such amount will be ultimately recoverable.  The Servicer will deposit any
Servicer Advances into the Collection Account on or prior to 9:00 a.m. on the
Business Day prior to the related Payment Date, in immediately available funds. 
Notwithstanding anything to the contrary contained herein, no Successor Servicer
shall have any responsibility to make Servicer Advances.

 

(b)                                         Notwithstanding anything to the
contrary set forth herein, the Servicer shall not be required to make any
Nonrecoverable Advance; provided, however, that the Servicer may make a Servicer
Advance notwithstanding that, at the time such Servicer Advance is made, the
Servicer may not have adequate information available in order to make a
determination whether or not such advance would, if made, be a Nonrecoverable
Advance.  Nonrecoverable Advances (including any Servicer Advances made pursuant
to the proviso of the preceding sentence which are ultimately determined to be
Nonrecoverable Advances) shall be reimbursable in accordance with
Section 2.9(a)(9) and Section 2.10(a)(9).

 

Section 6.6.                                Realization Upon Charged-Off Loans.

 

The Servicer will use reasonable efforts consistent with the Servicing Standard
to foreclose upon or repossess, as applicable, or otherwise comparably convert
the ownership of any Related Property relating to a Charged-Off Loan as to which
no satisfactory arrangements can be made for collection of delinquent payments. 
The Servicer will comply with the Servicing Standard and Applicable Law in
realizing upon such Related Property, and employ practices and procedures
including reasonable efforts to enforce all obligations of Obligors foreclosing
upon, repossessing and causing the sale of such Related Property at public or
private sale in circumstances other than those described in the preceding
sentence.  Without limiting the generality of the foregoing, unless the
Administrative Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Related Property to the Servicer or its
Affiliates for a purchase price equal to the then fair market value thereof, any
such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Administrative Agent setting forth the Loan, the
Related Property, the sale price of the Related Property and certifying that
such sale price is the fair market value of such Related Property.  In any case
in which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the foreclosure or
repossession of such Related

 

115

--------------------------------------------------------------------------------


 

Property unless it reasonably determines that such repair and/or foreclosure or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property relating to a Charged-Off Loan.

 

Section 6.7.                                [Reserved].

 

Section 6.8.                                Servicing Compensation.

 

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee, to the
extent of funds available therefor pursuant to the provisions of
Section 2.9(a)(4), Section 2.9(b)(1) or Section 2.10(a)(4), as applicable.

 

Section 6.9.                                Payment of Certain Expenses by
Servicer.

 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
its independent accountants, Taxes imposed on the Servicer, expenses incurred by
the Servicer in connection with payments and reports pursuant to this Agreement,
and all other fees and expenses not expressly stated under this Agreement for
the account of the Borrower, but excluding Servicer Advances and Liquidation
Expenses incurred as a result of activities contemplated by Section 6.6;
provided, however, for avoidance of doubt, to the extent Servicer Advances and
Liquidation Expenses relate to a Loan and a Retained Interest such Liquidation
Expenses shall be allocated pro rata.  The Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Accounts and the Concentration Account.  The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee.

 

Section 6.10.                         Reports.

 

(a)                                          Repayment Notice.  On each
reduction of Advances Outstanding pursuant to Section 2.4(b), or on each
repayment of Advances or each pledge of additional Eligible Loans, in each case
to pay any Required Advance Reduction Amount pursuant to Section 2.6(b), the
Borrower (and the Servicer on its behalf) will provide a Repayment Notice and a
Borrowing Base Certificate, each updated as of such date, to the Administrative
Agent and each Purchaser Agent (with a copy to the Trustee and the Backup
Servicer).

 

(b)                                         Servicing Report.  On each Reporting
Date, the Servicer will provide to the Borrower, the Administrative Agent, the
Trustee, each Purchaser Agent, the Backup Servicer and any Liquidity Bank, a
monthly statement including (i) a Borrowing Base calculated as of the most
recent Determination Date and (ii) a summary prepared with respect to each
Obligor and with respect to each Loan for such Obligor prepared as of the most
recent Determination Date that will be required to set forth only
(y) calculations of the Net Leverage Ratio and the Interest Coverage Ratio for
each such Loan for the most recently ended Relevant Test Period for each such
Loan and (z) whether or not each such Loan shall have become a Materially
Modified Loan (such monthly statement, a “Servicing Report”), with respect to
related calendar

 

116

--------------------------------------------------------------------------------


 

month signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit C.

 

(c)                                          Servicer’s Certificate.  Together
with each Servicing Report, the Servicer shall submit to the Administrative
Agent, the Trustee, each Purchaser Agent, the Backup Servicer and any Liquidity
Bank a certificate substantially in the form of Exhibit J (a “Servicer’s
Certificate”), signed by a Responsible Officer of the Servicer, which shall
include a certification by such Responsible Officer that no Termination Event or
Unmatured Termination Event has occurred.

 

(d)                                         Financial Statements.  The Servicer
will submit to the Administrative Agent, each Purchaser Agent, each Purchaser,
the Backup Servicer and any Liquidity Bank, (i) within 45 days after the end of
each of its fiscal quarters (excluding the fiscal quarter ending on the date
specified in clause (ii)), commencing December 31, 2004, consolidated and
consolidating unaudited financial statements of the Servicer for the most recent
fiscal quarter, and (ii) within 90 days after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2004, consolidated and
consolidating audited financial statements of the Servicer, audited by a firm of
nationally recognized independent public accountants, as of the end of such
fiscal year.

 

(e)                                          Tax Returns.  Upon demand by the
Administrative Agent, each Purchaser Agent and any Liquidity Bank, the Servicer
shall deliver, copies of all federal, state and local tax returns and reports
filed by the Borrower and the Servicer, or in which the Borrower or Servicer was
included on a consolidated or combined basis (excluding sales, use and like
Taxes).

 

(f)                                            Obligor Financial Statements;
Valuation Reports; Other Reports.  The Servicer will deliver to the
Administrative Agent, each Purchaser Agent, each Purchaser, the Backup Servicer
and any Liquidity Bank, with respect to each Obligor, (i) to the extent received
by the Borrower and/or the Servicer pursuant to the Underlying Instruments, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan for such Obligor (including any covenant compliance
certificates with respect to such Obligor and with respect to each Loan for such
Obligor) provided to the Borrower and/or the Servicer either monthly or
quarterly, as the case may be, by such Obligor, which delivery shall be made
within 45 days (or such longer period as specified in the Underlying
Instruments) after the end of each such month or such Obligor’s fiscal quarters,
as applicable (excluding the last month or fiscal quarter, as applicable, of
each such Obligor’s fiscal year), and within 90 days (or such longer period as
specified in the Underlying Instruments) after the end of each such Obligor’s
fiscal year, and (ii) a quarterly update to the “tear sheet” prepared by the
Servicer with respect to such Obligor and with respect to each Loan for such
Obligor, which delivery shall be made within 45 days (or such longer period as
specified in the Underlying Instruments) after the end of each such Obligor’s
fiscal quarters (excluding the last fiscal quarter of each such Obligor’s fiscal
year) and within 90 days (or such longer period as specified in the Underlying
Instruments) after the end of each such Obligor’s fiscal year.  The Servicer
will promptly deliver to the Administrative Agent, upon reasonable request and
to the extent received by the Borrower and/or the Servicer, all other documents
and information required to be delivered by the Obligors to the Borrower with
respect to any Loan included in the Collateral.

 

117

--------------------------------------------------------------------------------


 

(g)                                         Amendments to Loans.  The Servicer
will deliver to the Administrative Agent a copy of any material amendment,
restatement, supplement, waiver or other modification to the Underlying
Instruments of any Loan (along with any internal documents prepared by the
Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within ten
(10) Business Days of the effectiveness of such amendment, restatement,
supplement, waiver or other modification.

 

(h)                                         Website Access to Information.
Notwithstanding anything to the contrary contained herein, information required
to be delivered or submitted to any Secured Party, any Liquidity Bank or the
Backup Servicer pursuant to this Article VI shall be deemed to have been
delivered on the date on which such information is posted on an IntraLinks (or
other replacement) website to which the Administrative Agent has access.

 

Section 6.11.                         Annual Statement as to Compliance.

 

The Servicer will provide to the Administrative Agent, the Trustee, the Backup
Servicer and each Purchaser Agent, within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2004, a fiscal report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the fiscal period ending
on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Default has occurred.

 

Section 6.12.                         Annual Independent Public Accountant’s
Servicing Reports.

 

The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, the Trustee and the Backup
Servicer, within 90 days following the end of each fiscal year of the Servicer,
commencing with the fiscal year ending on December 31, 2005, a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures are attached hereto as
Schedule V, it being understood that the Servicer and the Administrative Agent
will provide an updated Schedule V reflecting any further amendments to such
Schedule V prior to the issuance of the first such agreed-upon procedures
report, a copy of which shall replace the then existing Schedule V) to certain
documents and records relating to the Collateral under any Transaction Document,
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

 

Section 6.13.                         Limitation on Liability of the Servicer
and Others

 

Except as provided herein, the Servicer shall not be under any liability to the
Administrative Agent, the Trustee, each Purchaser Agent, the Secured Parties or
any other

 

118

--------------------------------------------------------------------------------


 

Person for any action taken or for refraining from the taking of any action
pursuant to this Agreement whether arising from express or implied duties under
this Agreement; provided, however, notwithstanding anything to the contrary
contained herein nothing shall protect the Servicer against any liability that
would otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.

 

Section 6.14.                         The Servicer Not to Resign.

 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent, each Purchaser Agent and the Backup Servicer.  No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.2.

 

Section 6.15.                         Servicer Defaults.

 

If any one of the following events (a “Servicer Default”) shall occur:

 

(a)                                          any failure by the Servicer to make
any payment, transfer or deposit into the Collection Account (including, without
limitation, with respect to bifurcation and remittance of Collections) as
required by this Agreement which continues unremedied for a period of two
Business Days;

 

(b)                                         any failure on the part of the
Servicer duly to (i) observe or perform in any material respect any other
covenants or agreements of the Servicer set forth in this Agreement or the other
Transaction Documents to which the Servicer is a party (including, without
limitation, any material delegation of the Servicer’s duties that is not
permitted by Section 6.1) or (ii) comply in any material respect with the Credit
Policy and the Servicing Standard regarding the servicing of the Collateral and
in each case the same continues unremedied for a period of 30 days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent or any Purchaser Agent and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(c)                                          the failure of the Servicer to make
any payment when due (after giving effect to any related grace period) under one
or more agreements for borrowed money to which it is a party in an aggregate
amount in excess of United States $5,000,000, individually or in the aggregate,
or the occurrence of any event or condition that has resulted in the
acceleration of such amount of recourse debt whether or not waived;

 

(d)                                         an Insolvency Event shall occur with
respect to the Servicer;

 

(e)                                          [Reserved];

 

119

--------------------------------------------------------------------------------


 

(f)                                            the Servicer consents to or
otherwise permits to occur, without the prior written consent of the
Administrative Agent and each Purchaser Agent, any material amendment,
modification, change, supplement or rescission (any of the foregoing an
“amendment” for purposes of this Section 6.15(f)) of or to the Credit Policy and
the Servicer fails to receive the written consent of the Administrative Agent
within ten Business Days after notice of such amendment has been delivered to
the Administrative Agent (which notice shall be delivered by the Servicer within
seven Business Days after the effectiveness of such amendment); provided,
however, that no such written consent shall be required in the case of an
amendment which was mandated by any Applicable Law or Governmental Authority;

 

(g)                                         Ares Capital Corporation or an
Affiliate thereof shall cease to be the Servicer;

 

(h)                                         [Reserved];

 

(i)                                             at any time, Ares Capital
Corporation fails to maintain the Asset Coverage Ratio at greater than or equal
to 2:1;

 

(j)                                             Ares Capital Corporation permits
Shareholders’ Equity at the last day of any of its fiscal quarter to be less
than the greater of (i) 40% of the total assets of the Servicer and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and
(ii) $300,000,000 plus 25% of the net proceeds of the sale of equity interests
by the Servicer and its Subsidiaries after the Thirteenth Amendment Effective
Date;

 

(k)                                          any change in the management of the
Servicer (whether by resignation, termination, disability, death or lack of day
to day management) relating to any three (3) of Michael Arougheti, R. Kipp
deVeer, Mitchell Goldstein, Eric Beckman and Michael Smith (or other individuals
acceptable to the Administrative Agent), or any failure by any three (3) of the
aforementioned Persons to provide active and material participation in the
Servicer’s daily activities including, but not limited to, general management,
underwriting, and the credit approval process and credit monitoring activities,
and a reputable, experienced individual reasonably satisfactory to the
Administrative Agent has not been appointed within 30 days of such event;
provided, however, that time relating to an individual’s vacation within the
Servicer’s employee policy and customary industry standards shall not constitute
lack of day-to-day management or failure to provide active and material
participation in the Servicer’s daily activities.  The Administrative Agent
deems each of John Kissick, Anthony Ressler, Bennett Rosenthal, David Sachs,
Gregory Margolies, David Kaplan and Seth Brufsky to be an acceptable,
experienced appointee for purposes of satisfying this provision;

 

(l)                                             any failure by the Servicer to
deliver (i) any required Servicing Report on or before the date occurring two
Business Days after the date such report is required to be made or given, as the
case may be or (ii) any other Required Reports hereunder on or before the date
occurring five Business Days after the date such report is required to be made
or given, as the case may be, in each case under the terms of this Agreement;

 

(m)                                       any representation, warranty or
certification made by the Servicer in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document

 

120

--------------------------------------------------------------------------------


 

shall prove to have been incorrect when made, which has a Material Adverse
Effect on the Administrative Agent, any Purchaser Agent or the Secured Parties
and which continues to be unremedied for a period of 30 days after the earlier
to occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Servicer by the
Administrative Agent or any Purchaser Agent and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(n)                                         [Reserved];

 

(o)                                         any financial or other information
reasonably requested by the Administrative Agent, any Purchaser Agent or any
Purchaser is not provided as requested within a reasonable amount of time
following such request;

 

(p)                                         the rendering against the Servicer
of one or more final judgments, decrees or orders for the payment of money in
excess of United States $7,500,000, individually or in the aggregate, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without a stay of execution; or

 

(q)                                         any change in the control of the
Servicer that takes the form of either a merger or consolidation that does not
comply with the provisions of Section 5.5(b);

 

then, notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Servicer (with a copy to the Trustee and Backup
Servicer) (a “Servicer Termination Notice”), may terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement.

 

Section 6.16.                         Appointment of Successor Servicer.

 

(a)                                          On and after the receipt by the
Servicer of a Servicer Termination Notice pursuant to Section 6.15, the Servicer
shall continue to perform all servicing functions under this Agreement until the
date specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.9 or Section 2.10, as applicable, the Servicing Fee
therefor until such date, together with the sum of (i), an amount equal to all
unreimbursed Nonrecoverable Advances made by such Servicer which remain
outstanding as of such date plus (ii) an amount equal to any unreimbursed
Servicer Advances (but solely to the extent of Collections received from time to
time in respect of the Loan for which such Servicer Advance was made) which
remain outstanding as of such date.  The Administrative Agent may at any time
following delivery of a Servicer Termination Notice in its sole discretion,
appoint the Backup Servicer as the Servicer hereunder, and the Backup Servicer
shall on such date assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer.  As compensation therefor, the Backup Servicer
shall be entitled to the Servicing Fee, together with other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein; including, without limitation, Transition Expenses.  In the
event that the

 

121

--------------------------------------------------------------------------------


 

Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unable to assume such obligations on such
date, the Administrative Agent shall as promptly as possible appoint a successor
servicer (the “Successor Servicer”), and such Successor Servicer shall accept
its appointment by a written assumption in a form acceptable to the
Administrative Agent and each Purchaser Agent.  In the event that a Successor
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than United States $50,000,000 and whose regular business
includes the servicing of Collateral, as the Successor Servicer hereunder.

 

(b)                                         Upon its appointment, the Backup
Servicer (subject to Section 6.16(a)) or the Successor Servicer, as applicable,
shall be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Backup Servicer or the Successor Servicer, as applicable;
provided, however, that the Backup Servicer or Successor Servicer, as
applicable, shall have (i) no liability with respect to any action performed by
the terminated Servicer prior to the date that the Backup Servicer or Successor
Servicer, as applicable, becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing obligations, if any, of the Servicer
unless it elects to in its sole discretion, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer or
Successor Servicer, as applicable, shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer.  The indemnification obligations of
the Backup Servicer or the Successor Servicer, as applicable, upon becoming a
Successor Servicer, are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances. 
In addition, the Backup Servicer or Successor Servicer, as applicable, shall
have no liability relating to the representations and warranties of the Servicer
contained in Article IV.  Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b),
Section 2.16(e), Section 6.10(b)(ii) and Section 6.10(f) of this Agreement shall
not apply to it in its capacity as Servicer.

 

(c)                                          All authority and power granted to
the Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Borrower in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral.

 

(d)                                         Upon the Backup Servicer receiving
notice that it is required to serve as the Servicer hereunder pursuant to the
foregoing provisions of this Section 6.16, the Backup

 

122

--------------------------------------------------------------------------------


 

Servicer will promptly begin the transition to its role as Servicer.  In the
event the Backup Servicer declines to continue to act as Servicer hereunder, the
Backup Servicer shall solicit, by public announcement, bids from banks,
specialty finance companies, asset managers, mortgage servicing institutions
meeting the qualifications set forth in Section 6.16(a).  Such public
announcement shall specify that the Successor Servicer shall be entitled to the
full amount of the Servicing Fee as servicing compensation, together with the
other servicing compensation in the form of assumption fees, late payment
charges or otherwise that accrued prior thereto.  Within 30 days after any such
public announcement, the Backup Servicer shall negotiate and effect the sale,
transfer and assignment of the servicing rights and responsibilities hereunder
to a qualified party acceptable to the Administrative Agent submitting a
qualifying bid.  The Backup Servicer shall deduct from any sum received by the
Backup Servicer from the successor to the Servicer in respect of such sale,
transfer and assignment, all costs and expenses of any public announcement, and
of any sale, transfer and assignment of the servicing rights and
responsibilities hereunder and the amount of any unreimbursed Servicing
Advances.  After such deductions, the remainder of such sum shall be paid by the
Backup Servicer to the Servicer at the time of such sale, transfer and
assignment to the Servicer’s successor.  If no bid from a qualified potential
Successor Servicer is received or if no sale, transfer and assignment of the
servicing rights and responsibilities hereunder shall have been concluded within
30 days after such public announcement, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein that accrued prior thereto, including, without limitation,
Transition Expenses.  The Backup Servicer and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession.  No appointment of a successor to the Servicer hereunder shall
be effective until written notice of such proposed appointment shall have been
provided by the Backup Servicer to the Administrative Agent and each Purchaser
Agent and the Backup Servicer shall have consented thereto.  The Backup Servicer
shall not resign as servicer until a Successor Servicer has been appointed and
accepted such appointment.  Notwithstanding anything to the contrary contained
herein, in no event shall Lyon, in any capacity, be liable for any Servicing Fee
or for any differential in the amount of the Servicing Fee paid hereunder and
the amount necessary to induce any Successor Servicer under this Agreement and
the transactions set forth or provided for by this Agreement.

 

ARTICLE VII

THE BACKUP SERVICER

 

Section 7.1.                                Designation of the Backup Servicer.

 

(a)                                          Initial Backup Servicer.  The
backup servicing role with respect to the Collateral shall be conducted by the
Person designated as Backup Servicer hereunder from time to time in accordance
with this Section 7.1.  Until the Administrative Agent shall give to Lyon a
Backup

 

123

--------------------------------------------------------------------------------


 

Servicer Termination Notice, Lyon is hereby designated as, and hereby agrees to
perform the duties and obligations of, a Backup Servicer pursuant to the terms
hereof.

 

(b)                                         Successor Backup Servicer.  Upon the
Backup Servicer’s receipt of Backup Servicer Termination Notice from the
Administrative Agent of the designation of a replacement Backup Servicer
pursuant to the provisions of Section 7.5, the Backup Servicer agrees that it
will terminate its activities as Backup Servicer hereunder.

 

Section 7.2.                                Duties of the Backup Servicer.

 

(a)                                          Appointment.  The Borrower and the
Administrative Agent each hereby appoints Lyon to act as Backup Servicer, for
the benefit of the Administrative Agent, the Trustee each Purchaser Agent and
the benefit of the Secured Parties, as from time to time designated pursuant to
Section 7.1.  The Backup Servicer hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto set forth herein.

 

(b)                                         Duties.  On or before the initial
Funding Date, and until its removal pursuant to Section 7.5, the Backup Servicer
shall perform, on behalf of the Administrative Agent, the Trustee and the
Secured Parties, the following duties and obligations:

 

(i)                                     On or before the initial Funding Date,
the Backup Servicer shall accept from the Servicer delivery of the information
required to be set forth in the Servicing Reports (if any) in hard copy and in
EXCEL or a comparable format.

 

(ii)                                  Not later than 12:00 p.m. on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the loan tape,
which shall include but not be limited to the following information:  (x) for
each Loan, the name and number of the related Obligor, the collection status,
the loan status, the date of each Scheduled Payment and the Outstanding Loan
Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Loan Balance
(the “Tape”).  The Backup Servicer shall accept delivery of the Tape.

 

(iii)                               Prior to the related Payment Date, the
Backup Servicer shall review the Servicing Report to ensure that it is complete
on its face and that the following items in such Servicing Report have been
accurately calculated, if applicable, and reported:  (A) the Borrowing Base,
(B) the Backup Servicing Fee, (C) the Loans that are current and not past due,
(D) the Loans that are 1 - 30 days past due, (E) the Loans that are 31 - 60 days
past due, (F) the Loans that are 61 - 90 days past due, (G) the Loans that are
90+ days past due, (H) the Aggregate Outstanding Loan Balance and (I) the
Weighted Average Life.  The Backup Servicer by a separate written report shall
notify the Administrative Agent and the Servicer of any disagreements with the
Servicing Report based on such review not later than the Business Day preceding
such Payment Date to such Persons.

 

(iv)                              If the Servicer disagrees with the report
provided under paragraph (iii) above by the Backup Servicer or if the Servicer
or any subservicer has not reconciled such discrepancy, the Backup Servicer
agrees to confer with the Servicer

 

124

--------------------------------------------------------------------------------


 

to resolve such disagreement on or prior to the next succeeding Determination
Date and shall settle such discrepancy with the Servicer if possible, and notify
the Administrative Agent of the resolution thereof.  The Servicer hereby agrees
to cooperate at its own expense with the Backup Servicer in reconciling any
discrepancies herein.  If within 20 days after the delivery of the report
provided under paragraph (iii) above by the Backup Servicer, such discrepancy is
not resolved, the Backup Servicer shall promptly notify the Administrative Agent
of the continued existence of such discrepancy.  Following receipt of such
notice by the Administrative Agent, the Servicer shall deliver to the
Administrative Agent, the Secured Parties and the Backup Servicer no later than
the next Payment Date a certificate describing the nature and amount of such
discrepancies and the actions the Servicer proposes to take with respect
thereto.

 

(c)                                          Reliance on Tape.  With respect to
the duties described in Section 7.2(b), the Backup Servicer, is entitled to rely
conclusively, and shall be fully protected in so relying, on the contents of
each Tape, including, but not limited to, the completeness and accuracy thereof,
provided by the Servicer.

 

Section 7.3.                                Merger or Consolidation.

 

Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), and (a) has either (1) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.

 

Section 7.4.                                Backup Servicing Compensation.

 

As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer.  To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(2), Section 2.9(b)(1) and Section 2.10(a)(2), as applicable.  The
Backup Servicer’s entitlement to receive the Backup Servicing Fee shall cease
(excluding any unpaid outstanding amounts as of that date) on the earliest to
occur of:  (i) it becoming the Successor Servicer, (ii) its removal as Backup
Servicer pursuant to Section 7.5, or (iii) the termination of

 

125

--------------------------------------------------------------------------------


 

this Agreement.  Upon becoming Successor Servicer pursuant to Section 6.16, the
Backup Servicer shall be entitled to the Servicing Fee.

 

Section 7.5.                                Backup Servicer Removal.

 

The Backup Servicer may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Backup Servicer (the “Backup Servicer
Termination Notice”), dated one day prior to the effective date of such Backup
Servicer Termination Notice, in the case of any removal for cause, and at least
30 days prior to the effective date of the Backup Servicer Termination Notice,
in the case of any removal without cause.  In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.

 

Section 7.6.                                Limitation on Liability.

 

(a)                                          The Backup Servicer undertakes to
perform only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Backup Servicer hereunder.  Without
limiting the generality of the foregoing, the Backup Servicer, except as
expressly set forth herein, shall have no obligation to supervise, verify,
monitor or administer the performance of the Servicer.  The Backup Servicer may
act through its agents, nominees, attorneys and custodians in performing any of
its duties and obligations under this Agreement, it being understood by the
parties hereto that the Backup Servicer will be responsible for any misconduct
or negligence on the part of such agents, attorneys or custodians.  Neither the
Backup Servicer nor any of its officers, directors, employees or agents shall be
liable, directly or indirectly, for any damages or expenses arising out of the
services performed under this Agreement other than damages or expenses that
result from the gross negligence or willful misconduct of it or them or the
failure to perform materially in accordance with this Agreement.

 

(b)                                         The Backup Servicer shall not be
liable for any obligation of the Servicer contained in this Agreement or for any
errors of the Servicer contained in any computer tape, certificate or other data
or document delivered to the Backup Servicer hereunder or on which the Backup
Servicer must rely in order to perform its obligations hereunder, and the
Secured Parties, the Administrative Agent and the Trustee each agree to look
only to the Servicer to perform such obligations.  The Backup Servicer shall
have no responsibility and shall not be in default hereunder or incur any
liability for any failure, error, malfunction or any delay in carrying out any
of its duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or provided by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information.  The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party, including the Servicer, (ii) any
inaccuracy or omission in a notice or communication received by the Backup
Servicer from any third party, (iii) the invalidity or unenforceability of any
Collateral under Applicable Law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Collateral, or (v) the acts
or omissions of any successor Backup Servicer.

 

126

--------------------------------------------------------------------------------


 

Section 7.7.                                The Backup Servicer Not to Resign.

 

The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon a determination by the
Backup Servicer that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law.  Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent and
each Purchaser Agent.  No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.

 

ARTICLE VIII

THE TRUSTEE

 

Section 8.1.                                Designation of Trustee.

 

(a)                                          Initial Trustee.  The role of
Trustee with respect to the Required Loan Documents shall be conducted by the
Person designated as Trustee hereunder from time to time in accordance with this
Section 8.1.  Until the Administrative Agent shall give to U.S. Bank a Trustee
Termination Notice, U.S. Bank is hereby appointed as, and hereby accepts such
appointment and agrees to perform the duties and obligations of, Trustee
pursuant to the terms hereof.

 

(b)                                         Successor Trustee.  Upon the
Trustee’s receipt of a Trustee Termination Notice from the Administrative Agent
of the designation of a successor Trustee pursuant to the provisions of
Section 8.5, the Trustee agrees that it will terminate its activities as Trustee
hereunder.

 

(c)                                          Secured Party.  The Administrative
Agent, the Purchaser Agents and the Purchasers hereby appoint U.S. Bank, in its
capacity as Trustee hereunder, as their agent for the purposes of perfection of
a security interest in the Loans.  U.S. Bank, in its capacity as Trustee
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 8.2(b).

 

Section 8.2.                                Duties of Trustee.

 

(a)                                          Appointment.  The Borrower and the
Administrative Agent each hereby appoints U.S. Bank to act as Trustee, for the
benefit of the Secured Parties.  The Trustee hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

 

(b)                                         Duties.  On or before the initial
Funding Date, and until its removal pursuant to Section 8.5, the Trustee shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(i)                                     The Trustee shall take and retain
custody of the Required Loan Documents delivered by the Borrower pursuant to
Section 3.2(c) hereof in

 

127

--------------------------------------------------------------------------------


 

 

accordance with the terms and conditions of this Agreement, all for the benefit
of the Secured Parties.  Within five Business Days of its receipt of any
Required Loan Documents, the Trustee shall review the related Collateral and
Required Loan Documents to confirm that (A) such Required Loan Documents have
been properly executed and have no missing or mutilated pages, (B) UCC and other
filings (required by the Required Loan Documents) have been made, (C) if listed
on the Loan Checklist, an Insurance Policy exists with respect to any real or
personal property constituting the Related Property, and (D) the related
Outstanding Loan Balance, Loan number and Obligor name with respect to such Loan
is referenced on the related Loan List and is not a duplicate Loan (such items
(A) through (D) collectively, the “Review Criteria”).  In order to facilitate
the foregoing review by the Trustee, in connection with each delivery of
Required Loan Documents hereunder to the Trustee, the Servicer shall provide to
the Trustee an electronic file (in EXCEL or a comparable format) that contains
the related Loan Checklist or that otherwise contains the Loan identification
number and the name of the Obligor with respect to each related Loan.  If, at
the conclusion of such review, the Trustee shall determine that (i) the
Outstanding Loan Balances of the Loans with respect to which it has received
Required Loan Documents is less than as set forth on the electronic file, the
Trustee shall promptly notify the Administrative Agent and the Servicer of such
discrepancy, and (ii) any Review Criteria is not satisfied, the Trustee shall
within one Business Day notify the Servicer of such determination and provide
the Servicer with a list of the non-complying Loans and the applicable Review
Criteria that they fail to satisfy.  The Servicer shall have five Business Days
to correct any non-compliance with any Review Criteria.  If after the conclusion
of such time period the Servicer has still not cured any non-compliance by a
Loan with any Review Criteria, the Trustee shall promptly notify the Borrower
and the Administrative Agent of such determination by providing a written report
to such persons identifying, with particularity, each Loan and each of the
applicable Review Criteria that such Loan fails to satisfy.  In addition, if
requested in writing by the Servicer and approved by the Administrative Agent
within ten Business Days of the Trustee’s delivery of such report, the Trustee
shall return any Loan which fails to satisfy a Review Criteria to the Borrower. 
Other than the foregoing, the Trustee shall not have any responsibility for
reviewing any Required Loan Documents.

 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Trustee shall be deemed to be acting as the agent
of the Secured Parties; provided, however, that the Trustee makes no
representations as to the existence, perfection or priority of any Lien on the
Required Loan Documents or the instruments therein; and provided, further, that,
the Trustee’s duties shall be limited to those expressly contemplated herein.

 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on Schedule
III attached hereto, or at such other office as shall be specified to the
Administrative Agent and the Servicer by the Trustee in a written notice
delivered at least 45 days prior to such change.  All Required Loan Documents
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access.  All

 

128

--------------------------------------------------------------------------------


 

Required Loan Documents shall be clearly segregated from any other documents or
instruments maintained by the Trustee.

 

(iv)                              The Trustee shall make payments pursuant to
the terms of the Servicing Report in accordance with Section 2.9 and
Section 2.10 (the “Payment Duties”).

 

(v)                                 On each Reporting Date, the Trustee shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Trustee) identifying each
Loan for which it holds Required Loan Documents, the non-complying Loans and the
applicable Review Criteria that any non-complying Loan fails to satisfy.

 

(vi)                              The Trustee shall provide to the Servicer and
the Backup Servicer a copy of all written notices and communications identified
as being sent to it in connection with the Loans and the other Collateral held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank.  In no instance shall the Trustee be under any duty or obligation to
take any action on behalf of the Servicer in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Servicer, prior to the occurrence of a Termination
Event or the Administrative Agent, after the occurrence of a Termination Event,
in which event the Trustee shall vote, consent or take such other action in
accordance with such instructions.

 

(vii)                           In performing its duties, the Trustee shall use
the same degree of care and attention as it employs with respect to similar
collateral that it holds as trustee or collateral custodian for others.

 

(c)                                  (i)                                    
Each of the Administrative Agent, each Purchaser Agent and each Secured Party
further authorizes the Trustee to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are expressly delegated to the Trustee by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  In furtherance, and
without limiting the generality of the foregoing, each Secured Party hereby
appoints the Trustee as its agent to execute and deliver all further instruments
and documents, and take all further action that the Trustee or the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Trustee as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loans
now existing or hereafter arising, and such other instruments or notices, as may
be necessary or appropriate for the purposes stated hereinabove.  Nothing in
this Section 8.2(c) shall be deemed to relieve the Borrower of its obligation to
protect the interest of the Trustee (for the benefit of the Secured Parties) in
the Collateral, including to file financing and continuation statements in
respect of the Collateral in accordance with Section 5.1(e) and Section 5.1(n).

 

129

--------------------------------------------------------------------------------


 

                                               
(ii)                                  The Administrative Agent may direct the
Trustee to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Trustee hereunder, the Trustee shall not be required to take any such incidental
action hereunder, but shall be required to act or to refrain from acting (and
shall be fully protected in acting or refraining from acting) upon the direction
of the Administrative Agent; provided, however, that the Trustee shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Trustee, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Trustee to liability hereunder or otherwise (unless it has received
indemnity which it reasonably deems to be satisfactory with respect thereto). 
In the event the Trustee requests the consent of the Administrative Agent and
the Trustee does not receive a consent (either positive or negative) from the
Administrative Agent within 10 Business Days of its receipt of such request,
then the Administrative Agent shall be deemed to have declined to consent to the
relevant action.

 

                                               
(iii)                               Except as expressly provided herein, the
Trustee shall not be under any duty or obligation to take any affirmative action
to exercise or enforce any power, right or remedy available to it under this
Agreement or any of the Required Loan Documents (i) unless and until (and to the
extent) expressly so directed by the Administrative Agent or (ii) prior to the
occurrence of the Termination Date pursuant to clause (d) of the definition of
“Termination Date” (and upon such occurrence, the Trustee shall act in
accordance with the written instructions of the Administrative Agent pursuant to
clause (i)).  The Trustee shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Trustee, or the Administrative Agent.  The Trustee shall not be
deemed to have notice or knowledge of any matter hereunder, including a
Termination Event, unless a Responsible Officer of the Trustee has knowledge of
such matter or written notice thereof is received by the Trustee.

 

Section 8.3.                                Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

130

--------------------------------------------------------------------------------


 

Section 8.4.                                Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to a Trustee Fee from the Servicer.  To the extent that such Trustee
Fee is not paid by the Servicer, the Trustee shall be entitled to receive the
unpaid balance of its Trustee Fee to the extent of funds available therefor
pursuant to the provision of Section 2.9(a)(2), Section 2.9(b)(1) or
Section 2.10(a)(2), as applicable.  The Trustee’s entitlement to receive the
Trustee Fee shall cease on the earlier to occur of:  (i) its removal as Trustee
pursuant to Section 8.5 or (ii) the termination of this Agreement.

 

Section 8.5.                                Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Administrative Agent
by notice given in writing to the Trustee (the “Trustee Termination Notice”);
provided, however, notwithstanding its receipt of a Trustee Termination Notice,
the Trustee shall continue to act in such capacity until a successor Trustee has
been appointed, has agreed to act as Trustee hereunder, and has received all
Required Loan Documents held by the previous Trustee.

 

Section 8.6.                                Limitation on Liability.

 

(a)                                          The Trustee may conclusively rely
on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Trustee may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Administrative Agent or (b) the verbal instructions of the
Administrative Agent.

 

(b)                                         The Trustee may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                          The Trustee shall not be liable for
any error of judgment, or for any act done or step taken or omitted by it, in
good faith, or for any mistakes of fact or law, or for anything that it may do
or refrain from doing in connection herewith except in the case of its willful
misconduct or grossly negligent performance or omission of its duties and in the
case of the negligent performance of its Payment Duties and in the case of its
negligent performance of its duties in taking and retaining custody of the
Required Loan Documents.

 

(d)                                         The Trustee makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Agreement) of any of
the Collateral.  The Trustee shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

131

--------------------------------------------------------------------------------


 

(e)                                          The Trustee shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Trustee.

 

(f)                                            The Trustee shall not be required
to expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                         It is expressly agreed and
acknowledged that the Trustee is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                         In case any reasonable question
arises as to its duties hereunder, the Trustee may, prior to the occurrence of a
Termination Event or the Termination Date, request instructions from the
Servicer and may, after the occurrence of a Termination Event or the Termination
Date, request instructions from the Administrative Agent, and shall be entitled
at all times to refrain from taking any action unless it has received
instructions from the Servicer or the Administrative Agent, as applicable.  The
Trustee shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent. 
In no event shall the Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

Section 8.7.                                The Trustee Not to Resign.

 

The Trustee shall not resign from the obligations and duties hereby imposed on
it except upon the Trustee’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Trustee could take to make the performance of
its duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Trustee shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent and each Purchaser Agent.  No such resignation shall become
effective until a successor Trustee shall have assumed the responsibilities and
obligations of the Trustee hereunder.

 

Section 8.8.                                Release of Documents.

 

(a)                                          Release for Servicing.  From time
to time and as appropriate for the enforcement or servicing of any of the
Collateral, the Trustee is hereby authorized (unless and until such
authorization is revoked by the Administrative Agent), upon written receipt from
the Servicer of a request for release of documents and receipt in the form
annexed hereto as Exhibit H, to release to the Servicer within 2 Business Days
of receipt of such request, the related Required Loan Documents or the documents
set forth in such request and receipt to the Servicer.  All documents so
released to the Servicer shall be held by the Servicer in trust for the benefit
of the Administrative Agent in accordance with the terms of this Agreement.  The
Servicer shall return to the Trustee the Required Loan Documents or other such
documents (i) promptly upon the request of the Administrative Agent, or
(ii) when the Servicer’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan shall be liquidated, in

 

132

--------------------------------------------------------------------------------


 

which case, upon receipt of an additional request for release of documents and
receipt certifying such liquidation from the Servicer to the Trustee in the form
annexed hereto as Exhibit H, the Servicer’s request and receipt submitted
pursuant to the first sentence of this subsection shall be released by the
Trustee to the Servicer.

 

(b)                                         Limitation on Release.  The
foregoing provision with respect to the release to the Servicer of the Required
Loan Documents and documents by the Trustee upon request by the Servicer shall
be operative only to the extent that at any time the Trustee shall not have
released to the Servicer active Required Loan Documents (including those
requested) pertaining to more than 10 Loans at the time being serviced by the
Servicer under this Agreement.  Promptly after delivery to the Trustee of any
request for release of documents, the Servicer shall provide notice of the same
to the Administrative Agent.  Any additional Required Loan Documents or
documents requested to be released by the Servicer may be released only upon
written authorization of the Administrative Agent.  The limitations of this
paragraph shall not apply to the release of Required Loan Documents to the
Servicer pursuant to the immediately succeeding subsection.

 

(c)                                          Release for Payment.  Upon receipt
by the Trustee of the Servicer’s request for release of documents and receipt in
the form annexed hereto as Exhibit H (which certification shall include a
statement to the effect that all amounts received in connection with such
payment or repurchase have been credited to the Collection Account as provided
in this Agreement), the Trustee shall promptly release the related Required Loan
Documents to the Servicer.

 

Section 8.9.                                Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Trustee return
each Required Loan Document (a) delivered to the Trustee in error, (b) for which
a Substitute Loan has been substituted in accordance with Section 2.18, (c) as
to which the lien on the Related Property has been so released pursuant to
Section 9.2, (d) that has been repurchased or sold by the Borrower pursuant to
Section 2.18, (e) that has been the subject of an Optional Sale pursuant to
Section 2.19, (f) that has been the subject of a Discretionary Sale pursuant to
Section 2.20, or (g) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Trustee and the Administrative Agent a written request in the form of
Exhibit H hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release).  The Trustee shall upon its
receipt of each such request for return executed by the Borrower and the
Administrative Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

Section 8.10.                         Access to Certain Documentation and
Information Regarding the Collateral; Audits of Servicer.

 

The Trustee shall provide to the Administrative Agent and each Purchaser Agent
access to the Required Loan Documents and all other documentation regarding the
Collateral including

 

133

--------------------------------------------------------------------------------


 

in such cases where the Administrative Agent and each Purchaser Agent is
required in connection with the enforcement of the rights or interests of the
Secured Parties, or by applicable statutes or regulations, to review such
documentation, such access being afforded without charge but only (i) upon two
Business Days prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and the Trustee’s normal security and
confidentiality procedures.  Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent and each Purchaser
Agent, the Administrative Agent and each Purchaser Agent may review the
Servicer’s collection and administration of the Collateral in order to assess
compliance by the Servicer with the Credit Policy and the Servicing Standard, as
well as with this Agreement and may conduct an audit of the Collateral, and
Required Loan Documents in conjunction with such a review.  Such review shall be
reasonable in scope and shall be completed in a reasonable period of time. 
Without limiting the foregoing provisions of this Section 8.10, from time to
time on request of the Administrative Agent, the Trustee shall permit certified
public accountants or other auditors acceptable to the Administrative Agent to
conduct, at the Servicer’s expense, a review of the Required Loan Documents and
all other documentation regarding the Collateral.

 

ARTICLE IX

SECURITY INTEREST

 

Section 9.1.           Grant of Security Interest.

 

The parties to this Agreement intend that the conveyance of the Collateral by
the Borrower to the applicable Purchasers be treated as sales for all purposes
other than financial accounting purposes.  If, despite such intention, a
determination is made that such transactions not be treated as sales, then the
parties hereto intend that this Agreement constitute a security agreement and
the transactions effected hereby constitute secured loans by the applicable
Purchasers to the Borrower under Applicable Law.  In addition to, and not in
limitation of, any ownership interest now or hereafter acquired by any
Purchasers, the Borrower hereby transfers, conveys, assigns and grants as of the
Closing Date to the Trustee, for the benefit of the Secured Parties, a lien and
continuing security interest in all of the Borrower’s right, title and interest
in, to and under (but none of the obligations under) all Collateral (including
any Hedging Agreements), whether now existing or hereafter arising or acquired
by the Borrower, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Aggregate Unpaids of the
Borrower arising in connection with this Agreement and each other Transaction
Document, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, including, without limitation, all
Aggregate Unpaids.  The assignment under this Section 9.1 does not constitute
and is not intended to result in a creation or an assumption by the Trustee, the
Administrative Agent, the Purchaser Agents, any Hedge Counterparty, the
Liquidity Banks or any of the Secured Parties of any obligation of the Borrower
or any other Person in connection with any or all of the Collateral or under any
agreement or instrument relating thereto.  Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Trustee, for the benefit of the Secured Parties, of any
of its rights in the Collateral shall not release the Borrower from any of its
duties or obligations under

 

134

--------------------------------------------------------------------------------


 

the Collateral, and (c) none of the Administrative Agent, the Trustee, the
Purchaser Agents, any Hedge Counterparty, the Liquidity Banks or any Secured
Party shall have any obligations or liability under the Collateral by reason of
this Agreement, nor shall the Administrative Agent, the Trustee, the Purchaser
Agents, any Hedge Counterparty, the Liquidity Banks or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

Section 9.2.           Release of Lien on Collateral.

 

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) any Loan becomes a Prepaid Loan and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (iii) such Loan is repurchased, replaced or sold in
accordance with Section 2.18, (iv) such Loan has been the subject of an Optional
Sale pursuant to Section 2.19, (v) such Loan has been the subject of a
Discretionary Sale pursuant to Section 2.20, or (vi) this Agreement terminates
in accordance with Section 13.6, the Trustee will, to the extent requested by
the Servicer, release its interest in such Collateral.  In connection with any
sale of such Related Property, the Trustee will, after the deposit by the
Servicer of the Proceeds of such sale into the Collection Account, at the sole
expense of the Servicer, execute and deliver to the Servicer any assignments,
bills of sale, termination statements and any other releases and instruments as
the Servicer may reasonably request in order to effect the release and transfer
of such Related Property; provided that the Trustee will make no representation
or warranty, express or implied, with respect to any such Related Property in
connection with such sale or transfer and assignment.  Nothing in this
Section 9.2 shall diminish the Servicer’s obligations pursuant to Section 6.6
with respect to the Proceeds of any such sale.

 

Section 9.3.           Further Assurances.

 

The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1 as well as to the Advances hereunder.

 

Section 9.4.           Remedies.

 

Subject to the provisions of Section 10.2, upon the occurrence of a Termination
Event, the Trustee and the Secured Parties shall have, with respect to the
Collateral granted pursuant to Section 9.1, and in addition to all other rights
and remedies available to the Trustee and the Secured Parties under this
Agreement or other Applicable Law, all rights and remedies of a secured party
upon default under the UCC.

 

Section 9.5.           Waiver of Certain Laws.

 

Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such

 

135

--------------------------------------------------------------------------------


 

sale, of the purchasers thereof, and each of the Borrower and the Servicer, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshaled upon any such sale, and agrees that the Trustee, or the
Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Collateral as an entirety or in such parcels as the Trustee or such court may
determine.

 

Section 9.6.           Power of Attorney.

 

Each of the Borrower and the Servicer hereby irrevocably appoints each of the
Trustee and the Administrative Agent its true and lawful attorney (with full
power of substitution) in its name, place and stead and at is expense, in
connection with the enforcement of the rights and remedies provided for in this
Agreement, including without limitation the following powers:  (a) to give any
necessary receipts or acquittance for amounts collected or received hereunder,
(b) to make all necessary transfers of the Collateral in connection with any
such sale or other disposition made pursuant hereto, (c) to execute and deliver
for value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
and the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document or Hedging Agreement.  Nevertheless, if so requested by the
Trustee, the Administrative Agent or a Purchaser Agent, the Borrower shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Trustee, the Administrative Agent or such purchaser all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.

 

ARTICLE X

TERMINATION EVENTS

 

Section 10.1.        Termination Events.

 

The following events shall be Termination Events (“Termination Events”)
hereunder:

 

(a)           the Borrower or the Originator defaults in making any payment
required to be made under one or more agreements for borrowed money to which it
is a party in an aggregate principal amount in excess of $5,000,000 and such
failure continues unremedied for two Business Days and such default is not cured
within the applicable cure period, if any, provided for under such agreement; or

 

(b)           any failure on the part of the Borrower or the Originator duly to
observe or perform in any material respect any other covenants or agreements of
the Borrower or the Originator set forth in this Agreement or the other
Transaction Documents to which the Borrower or the Originator is a party and the
same continues unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower

 

136

--------------------------------------------------------------------------------


 

or the Originator by the Administrative Agent and (ii) the date on which the
Borrower or the Originator acquires knowledge thereof; or

 

(c)           the occurrence of an Insolvency Event relating to the Originator
or the Borrower; or

 

(d)           the occurrence of a Servicer Default (subject to the applicable
cure periods set forth in the definition of “Servicer Default”); or

 

(e)           (1)  the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $7,500,000, against the
Originator, or $1,000,000, against the Borrower, and the Originator or the
Borrower, as applicable, shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed during the pendency of the appeal or (2) the
Originator or the Borrower shall have made payments of amounts in excess of
$7,500,000 or $500,000, respectively, in the settlement of any litigation, claim
or dispute (excluding payments made from insurance proceeds); or

 

(f)            the Borrower shall cease to be an Affiliate of the Originator or
shall fail to qualify as a bankruptcy-remote entity based upon customary
criteria such that reputable counsel could no longer render a substantive
nonconsolidation opinion with respect thereto; or

 

(g)           (1)         any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower the Originator, or the
Servicer,

 

(2)           the Borrower, the Originator, the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or

 

(3)           any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

(h)           any portion of the Advances Outstanding shall be funded by a
Liquidity Bank solely due to a default by the Borrower, the Servicer or the
Originator under the Transaction Documents or the creditworthiness of the
Collateral; or

 

(i)            the Advances Outstanding on any day exceeds the Maximum
Availability and has not been remedied in accordance with Section 2.6(a);
provided, however, that, during the period of time that such event remains
unremedied, any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.10; or

 

(j)            the CP Funding II Financing does not close on or before
October 19, 2009; or

 

137

--------------------------------------------------------------------------------


 

(k)           the Facility Amount is not equal to or less than $200,000,000 on
May 7, 2010; or

 

(l)            the Facility Amount is not equal to or less than $175,000,000 on
May 7, 2011; or

 

(m)          [Reserved]; or

 

(n)           on any day, the aggregate Hedge Notional Amount in effect for that
day under all Hedge Transactions is less than the Hedge Amount on that day, and
the same continues unremedied for a period of the later of 15 calendar days or
the next succeeding Reporting Date; or

 

(o)           failure on the part of the Borrower or the Originator to make any
payment or deposit (including, without limitation, with respect to bifurcation
and remittance of Collections or any other payment or deposit required to be
made by the terms of the Transaction Documents, including, without limitation,
to any Secured Party, Affected Party or Indemnified Party) required by the terms
of any Transaction Document (other than Section 2.6(a)) on the day such payment
or deposit is required to be made and the same continues unremedied for two
Business Days; or

 

(p)           the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

 

(q)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower or the
Originator and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Originator and such lien shall not have been released within five Business Days;
or

 

(r)            any Change of Control shall occur; or

 

(s)           any representation, warranty or certification made by the
Borrower, the Originator or the Guarantor in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Secured
Parties and which continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower, the
Originator or the Guarantor by the Administrative Agent and (ii) the date on
which a Responsible Officer of the Borrower, the Originator or the Guarantor
acquires knowledge thereof.

 

Section 10.2.        Remedies.

 

(a)           Upon the occurrence of a Termination Event, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Purchasers, by notice to the Borrower (and the Administrative Agent shall
provide a copy of such notice to the Trustee), declare the

 

138

--------------------------------------------------------------------------------


 

Termination Date to have occurred, the VFCs to be immediately due and payable in
full (without presentment, demand, protest or notice of any kind all of which
are hereby waived by the Borrower) and the Amortization Period to have
commenced; provided, however, in the case of any event described in
Section 10.1(c) or 10.1(d) (in the case of Section 10.1(d) due to the occurrence
of an event described in Section 6.15(d)) or any Termination Date that arises
other than from the occurrence of a Termination Event, the VFCs shall be
immediately due and payable in full (without presentment, demand, notice of any
kind, all of which are hereby expressly, waived by the Borrower) and the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of any such event.

 

(b)           Upon the declaration or occurrence of a Termination Date, the Term
Period shall end and the Amortization Period shall commence and the Trustee
shall, on each Payment Date thereafter, make payments in accordance with the
provisions of Section 2.10.  For the avoidance of doubt, the occurrence of a
Termination Date as defined in clauses (a) through (d), inclusive, of the
definition of “Termination Date” shall constitute a Termination Date for the
purposes of this Section 10.2.  On and after the declaration or occurrence of a
Termination Date, the Trustee, on behalf of the Secured Parties and at the
direction of the Administrative Agent, shall have, in addition to all of the
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, in each case subject to clause (ii) of this Section 10.2(b),
the proviso of this Section 10.2(b) and Sections 10.2(d) — (g), which rights
shall be cumulative.  Without limiting the generality of the foregoing sentence,
the Trustee (acting as directed by the Administrative Agent) or the
Administrative Agent also may (i) require the Borrower and Servicer to, and the
Borrower and Servicer hereby agree that they will at the Servicer’s expense and
upon the request of the Trustee or the Administrative Agent forthwith, assemble
all or any part of the Collateral as directed by the Trustee (acting as directed
by the Administrative Agent) or the Administrative Agent and make the same
available to the Trustee or the Administrative Agent at a place to be designated
by the Trustee or the Administrative Agent and (ii) sell the Collateral or any
part thereof in one or more parcels at a public or private sale subject to the
requirements set forth in Sections 10.2(d) — (g); provided, however, that in the
case of any Termination Date that arises from the occurrence of the Termination
Event described in Section 10.1(d) (due to the occurrence of an event described
in Sections 6.15(i) and 6.15(j)), the Trustee and Administrative Agent (as
applicable) may not order the assembly or liquidation of the Collateral, or take
any action in connection with such assembly or liquidation, until on or after
the date that is twelve (12) months after the occurrence of such Termination
Date.

 

(c)           [Reserved].

 

(d)           If the Trustee (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral or any part thereof in
one or more parcels at a public or private sale, at the request of the Trustee
or the Administrative Agent, as applicable, the Borrower and the Servicer shall
make available to (i) the Administrative Agent, on a timely basis, all
information (including any information that the Borrower and the Servicer is
required by law or contract to be kept confidential) relating to the Collateral
subject to sale, including, without limitation, copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials requested by the Administrative Agent, and
(ii) each prospective bidder, on a timely basis, all reasonable

 

139

--------------------------------------------------------------------------------


 

information relating to the Collateral subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by each such bidder; provided that with respect to this
clause (ii), neither the Borrower nor the Servicer shall be required to disclose
to each such bidder any information which it is required by law or contract to
be kept confidential.

 

(e)           At any time after the Borrower has received notice of a
Termination Date from the Administrative Agent and before the Collateral has
been sold, the Borrower may pay to the Trustee an amount equal to the Aggregate
Unpaids, and, once such payment is applied by the Trustee to reduce the
Aggregate Unpaids to $0, the Collection Date shall have occurred.

 

(f)    (i)                  If the Trustee (acting as directed by the
Administrative Agent) or the Administrative Agent elects to sell the Collateral
in whole, but not in part, at a public or private sale, the Borrower may
exercise its right of first refusal to repurchase the Collateral, in whole but
not in part, prior to such sale at a purchase price that is not less than the
amount of the Aggregate Unpaids as of the date of such proposed sale.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the second Business Day following the Business Day on which the Borrower
receives notice of the Trustee’s or the Administrative Agent’s election to sell
such Collateral, such notice to attach copies of all Eligible Bids received by
the Trustee or the Administrative Agent in respect of such Collateral.

 

(ii)           If the Trustee (acting as directed by the Administrative Agent)
or the Administrative Agent elects to sell less than all of the Collateral in
one or more parcels at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase such portion of the Collateral prior to
such sale at a purchase price of not less than the highest Eligible Bid received
in respect of such portion of the Collateral as of the date of such proposed
sale, as notified by the Trustee or the Administrative Agent to the Seller.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the Business Day on which the Borrower receives notice of the Trustee’s or the
Administrative Agent’s election to sell such portion of the Collateral, if such
notice is delivered by 12:00 p.m. on such Business Day; provided that if such
notice is delivered after 12:00 p.m. on the Business Day on which the Borrower
receives such notice, or if the highest Eligible Bid received in respect of such
portion of the Collateral is greater than $25,000,000, the Borrower’s right of
first refusal shall terminate not later than 12:00 p.m. on the following
Business Day.

 

(iii)          If the Seller elects not to exercise its right of first refusal
as provided in clauses (i) or (ii) above, the Trustee (acting as directed by the
Administrative Agent) or the Administrative Agent shall sell such Collateral or
portion thereof for a purchase price equal to the highest of the Eligible Bids
then received.  For the avoidance of doubt, any determination of the highest
Eligible Bid shall only consider bids for the same parcels of the Collateral.

 

140

--------------------------------------------------------------------------------


 

(iv)          It is understood that the Borrower may submit its bid for the
Collateral or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral or any portion thereof.

 

(v)           It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral.

 

(g)           All cash Proceeds received by the Trustee in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred by the Trustee or any of the
Secured Parties in connection with such sale) shall be deposited into the
Collection Account to be applied against all or any part of the Aggregate
Unpaids pursuant to Section 2.10 or otherwise in such order as the Trustee shall
elect in its discretion.

 

ARTICLE XI

INDEMNIFICATION

 

Section 11.1.        Indemnities by the Borrower.

 

(a)           Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Administrative Agent, the Trustee, the Purchaser Agents, the Backup Servicer,
the Secured Parties, the Affected Parties and each of their respective assigns
and officers, directors, employees and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party arising out of or as a result of this
Agreement or the ownership of an interest in the Collateral or in respect of any
Loan included in the Collateral, excluding, however, Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification; provided, however, that nothing
contained in this sentence shall limit the liability of the Borrower or limit
the recourse of the Secured Parties to the Borrower for amounts otherwise
specifically provided to be paid by the Borrower under the terms of this
Agreement.  If the Borrower has made any indemnity payment pursuant to this
Section 11.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Borrower an amount
equal to the amount it has collected from others in respect of such indemnified
amounts.  Without limiting the foregoing, the Borrower shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

 

(i)            any representation or warranty made or deemed made by the
Borrower, the Servicer (if the Originator or one of its Affiliates is the
Servicer) or any of their respective officers under or in connection with this
Agreement or any other Transaction Document, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;

 

141

--------------------------------------------------------------------------------


 

(ii)           the failure by the Borrower or the Servicer (if the Originator or
one of its Affiliates is the Servicer) to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law, with respect to any Collateral
or the nonconformity of any Collateral with any such Applicable Law;

 

(iii)          the failure to vest and maintain vested in the Trustee, for the
benefit of the Secured Parties, an undivided ownership interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance o at any time
thereafter;

 

(iv)          the failure to maintain, as of the close of business on each
Business Day prior to the Termination Date, an amount of Advances Outstanding
that does not exceed the Maximum Availability on such Business Day.

 

(v)           the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;

 

(vi)          any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;

 

(vii)         any failure of the Borrower or the Servicer (if the Originator or
one of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Originator, the Borrower
or any Affiliate thereof to perform its respective duties under any Collateral;

 

(viii)        the failure of any Concentration Account Bank to remit any amounts
held in a Concentration Account pursuant to the instructions of the Servicer or
the Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of the Intercreditor
Agreement) whether by reason of the exercise of set-off rights or otherwise;

 

(ix)           any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Originator to qualify to do
business or file any notice or business activity report or any similar report;

 

(x)            any action taken by the Borrower or the Originator (in its
capacity as Servicer) in the enforcement or collection of any Collateral;

 

142

--------------------------------------------------------------------------------


 

(xi)           any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Related Property or services that are the
subject of any Collateral;

 

(xii)          any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;

 

(xiii)         the failure by Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

 

(xiv)        any repayment by the Administrative Agent, the Purchaser Agents or
a Secured Party of any amount previously distributed in reduction of Advances
Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Purchaser Agents or a Secured Party believes in good faith is required to be
repaid;

 

(xv)         except with respect to funds held in the Concentration Account, the
commingling of Collections on the Collateral at any time with other funds;

 

(xvi)        any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the security interest in the
Collateral;

 

(xvii)       any failure by the Borrower to give reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the
Borrower of any item of Collateral or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

 

(xviii)      the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement;

 

(xix)         the failure of the Borrower, the Originator or any of their
respective agents or representatives to remit to the Servicer or the
Administrative Agent or the Purchaser Agents, Collections on the Collateral
remitted to the Borrower, the Originator, the Servicer or any such agent or
representative; as provided in this Agreement; or

 

(xx)          the failure by the Borrower to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Borrower to the Indemnified Party within five
Business Days following such Person’s demand therefor.

 

(c)           If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in

 

143

--------------------------------------------------------------------------------


 

respect of any losses, claims, damages or liabilities, then the Borrower or the
Servicer, as the case may be, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower or the Servicer, as the case may be, on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.

 

(d)           The obligations of the Borrower under this Section 11.1 shall
survive the resignation or removal of the Administrative Agent, the Purchaser
Agents, the Servicer, the Backup Servicer or the Trustee and the termination of
this Agreement.

 

Section 11.2.        Indemnities by the Servicer.

 

(a)           Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Document, any Servicing Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Agreement, (iv) the
failure by the Servicer to comply with any of the covenants relating to the
Hedging Agreement in accordance with the Transaction Documents, or (v) any
litigation, proceedings or investigation against the Servicer.  The provisions
of this indemnity shall run directly to and be enforceable by an injured party
subject to the limitations hereof.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
Business Days following such Person’s demand therefor.

 

(c)           The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loans.

 

(d)           The obligations of the Servicer under this Section 11.2 shall
survive the resignation or removal of the Administrative Agent, the Purchaser
Agents, the Backup Servicer or the Trustee and the termination of this
Agreement.

 

(e)           Any indemnification pursuant to this Section 11.2 shall not be
payable from the Collateral.

 

Section 11.3.        After-Tax Basis.

 

Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of

 

144

--------------------------------------------------------------------------------


 

such tax or refund on the amount of tax measured by net income or profits that
is or was payable by the Indemnified Party.

 

ARTICLE XII

THE ADMINISTRATIVE AGENT
AND PURCHASER AGENTS

 

Section 12.1.        The Administrative Agent.

 

(a)           Appointment.  Each Purchaser Agent and each Secured Party hereby
appoints and authorizes the Administrative Agent as its agent hereunder and
hereby further authorizes the Administrative Agent to appoint additional agents
to act on its behalf and for the benefit of each of the Purchaser Agents and
each Secured Party.  Each Purchaser Agent and each Secured Party further
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  With
respect to other actions which are incidental to the actions specifically
delegated to the Administrative Agent hereunder, the Administrative Agent shall
not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Purchaser Agents;
provided, however, that the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise.  In the event the
Administrative Agent requests the consent of a Purchaser Agent or a Purchaser
pursuant to the foregoing provisions and the Administrative Agent does not
receive a consent (either positive or negative) from such Person within ten
Business Days of such Person’s receipt of such request, then such Purchaser
Agent or Purchaser shall be deemed to have declined to consent to the relevant
action.

 

(b)           Standard of Care.  The Administrative Agent shall exercise such
rights and powers vested in it by this Agreement and the other Transaction
Documents, and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c)           Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the foregoing, the Administrative Agent:  (i) may consult with
legal counsel (including counsel for the Borrower or the Originator),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of

 

145

--------------------------------------------------------------------------------


 

any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Originator, or the
Servicer or to inspect the property (including the books and records) of the
Borrower, the Originator, or the Servicer; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 

(d)           Credit Decision with Respect to the Administrative Agent.  Each
Purchaser Agent and Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party.  Each
Purchaser Agent and Secured Party also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

 

(e)           Indemnification of the Administrative Agent.  Each Purchaser Agent
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Servicer), ratably in accordance the Pro Rata Share of its
related Purchaser from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that
the Purchaser Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Purchaser Agent agrees to reimburse the Administrative Agent, ratably in
accordance with the Pro Rata Share of its related Purchaser promptly upon demand
for any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the
Purchaser Agents, or the Purchasers hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Servicer.

 

(f)            Successor Administrative Agent.  The Administrative Agent may
resign at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser Agent and the Borrower and may be removed at
any time with cause by the Purchaser Agents acting

 

146

--------------------------------------------------------------------------------


 

jointly.  Upon any such resignation or removal, the Purchaser Agents acting
jointly shall appoint a successor Administrative Agent.  Each Purchaser Agent
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent.  If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Trustee may, on behalf of the Secured Parties, appoint a successor
Administrative Agent which successor Administrative Agent shall be either (i) a
commercial bank organized under the laws of the United States or of any state
thereof and have a combined capital and surplus of at least $50,000,000 or
(ii) an Affiliate of such a bank.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

(g)           Payments by the Administrative Agent.  Unless specifically
allocated to a specific Purchaser Agent pursuant to the terms of this Agreement,
all amounts received by the Administrative Agent on behalf of the Purchaser
Agents shall be paid by the Administrative Agent to the Purchaser Agents in
accordance with their related Purchaser’s respective Pro Rata Shares in the
applicable Advances Outstanding, or if there are no Advances Outstanding in
accordance with their related Purchaser’s most recent Commitments, on the
Business Day received by the Administrative Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Administrative
Agent shall use its reasonable efforts to pay such amounts to each Purchaser
Agent on such Business Day, but, in any event, shall pay such amounts to such
Purchaser Agent not later than the following Business Day.

 

Section 12.2.        Additional Agent.

 

(a)           Authorization and Action. Each Purchaser, respectively, hereby
designates and appoints its applicable Purchaser Agent to act as its agent
hereunder and under each other Transaction Document, and authorizes such
Purchaser Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to such Purchaser Agent by the terms of this Agreement
and the other Transaction Documents, together with such powers as are reasonably
incidental thereto.  No Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with its related Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or any other Transaction Document or otherwise exist for such
Purchaser Agent.  In performing its functions and duties hereunder and under the
other Transaction Documents, each Purchaser Agent shall act solely as agent for
its related Purchaser and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Borrower or
the Servicer or any of the Borrower’s or the Servicer’s successors or assigns. 
No Purchaser Agent shall be required to take any action that exposes such
Purchaser Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or

 

147

--------------------------------------------------------------------------------


 

Applicable Law.  The appointment and authority of each Purchaser Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser Agent hereby authorizes the Administrative Agent to file any UCC
financing statement deemed necessary by the Administrative Agent on behalf of
such Purchaser Agent (the terms of which shall be binding on such Purchaser
Agent).

 

(b)           Delegation of Duties.  Each Purchaser Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Purchaser Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

(c)           Exculpatory Provisions.  Neither any Purchaser Agent nor any of
its directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Purchaser for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Borrower or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith.  No Purchaser Agent shall be under any obligation to its
related Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Servicer.  No Purchaser Agent shall be deemed
to have knowledge of any Termination Event or Unmatured Termination Event unless
such Purchaser Agent has received notice from the Borrower or its related
Purchaser.

 

(d)           Reliance by Purchaser Agent.  Each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by such Purchaser
Agent.  Each Purchaser Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of its related
Purchaser as it deems appropriate and it shall first be indemnified to its
satisfaction by its related Purchaser; provided that, unless and until such
Purchaser Agent shall have received such advice, such Purchaser Agent may take
or refrain from taking any action, as the Purchaser Agent shall deem advisable
and in the best interests of its related Purchaser.  Each Purchaser Agent shall
in all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of its related Purchaser, and such request

 

148

--------------------------------------------------------------------------------


 

and any action taken or failure to act pursuant thereto shall be binding upon
its related Purchaser.

 

(e)           Non-Reliance on Purchaser Agent.  Each Purchaser expressly
acknowledges that neither its related Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Purchaser Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Purchaser Agent.  Each Purchaser represents and warrants to its related Agent
that it has and will, independently and without reliance upon its related
Purchaser Agent, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

(f)            Purchaser Agents are in their Respective Individual Capacities. 
Each Purchaser Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though such Purchaser Agent were not a Purchaser Agent
hereunder.  With respect to Advances pursuant to this Agreement, each Purchaser
Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Purchaser and may exercise the same as though it were
not a Purchaser Agent, and the terms “Purchaser,” and “Purchasers,” shall
include the Purchaser Agent in its individual capacity.

 

(g)           Successor Purchaser Agent.  Each Purchaser Agent may, upon five
days’ notice to the Borrower and its related Purchaser, and such Purchaser Agent
will, upon the direction of its related Purchaser resign as the Purchaser Agent
for such Purchaser.  If any Purchaser Agent shall resign, then its related
Purchaser during such five day period shall appoint a successor agent.  If for
any reason no successor agent is appointed by such Purchaser during such five
day period, then effective upon the termination of such five day period, and the
Borrower shall make all payments in respect of the Aggregate Unpaids due to such
Purchaser directly to such Purchaser, and for all purposes shall deal directly
with such Purchaser.  After any retiring Purchaser Agent’s resignation hereunder
as a Purchaser Agent, the provisions of Articles XI and XII shall inure to its
benefit with respect to any actions taken or omitted to be taken by it while it
was an Additional Agent under this Agreement.

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1.        Amendments and Waivers.

 

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Trustee and
each Purchaser and its related Purchaser Agent; provided that no such amendment,
waiver or modification adversely affecting the rights

 

149

--------------------------------------------------------------------------------


 

or obligations of any Hedge Counterparty, the Backup Servicer or the Trustee
shall be effective without the written agreement of such Person.

 

Section 13.2.        Notices, Etc.

 

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto (provided, however, that, for avoidance of doubt, Lord
Securities Corp. shall not receive notices, reports and other communications
provided pursuant to Article II, and Section 6.10, Section 6.11 and Section 6.12
hereof).  All such notices and communications shall be effective, upon receipt,
or in the case of (a) notice by mail, five days after being deposited in the
United States mail, first class postage prepaid, (b) notice by e-mail, when
verbal or electronic communication of receipt is obtained, or (c) notice by
facsimile copy, when verbal communication of receipt is obtained.

 

Section 13.3.        Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided, however, that, if all or any portion of such excess
amount is thereafter recovered from such Secured Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

Section 13.4.        No Waiver; Remedies.

 

No failure on the part of the Administrative Agent, the Trustee, the Purchaser
Agents, the Backup Servicer or a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right.  The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

 

Section 13.5.        Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Servicer, the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Trustee, the Secured Parties and their respective successors and
permitted assigns.  Each Hedge Counterparty, each Affected Party and each
Indemnified Party shall be an express third party beneficiary of this Agreement.

 

150

--------------------------------------------------------------------------------


 

Section 13.6.        Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower pursuant to Articles III and IV the indemnification and payment
provisions of Article XI and the provisions of Section 13.9, Section 13.10 and
Section 13.11, shall be continuing and shall survive any termination of this
Agreement.

 

Section 13.7.        Governing Law; Consent to Jurisdiction; Waiver of Objection
to Venue.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 13.8.        Waiver of Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

Section 13.9.        Costs, Expenses and Taxes.

 

(a)           Subject to the terms of the Trustee Fee Letter and the Backup
Servicer Fee Letter, and in addition to the rights of indemnification granted
under Article XI hereof, each of the Borrower, the Servicer and the Originator
agrees to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Trustee and
the Secured Parties incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), renewal, amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement), including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Purchaser Agents, the Backup Servicer, the Trustee and the Secured
Parties with respect thereto and with respect to advising the Administrative
Agent, the Purchaser

 

151

--------------------------------------------------------------------------------


 

Agents, the Backup Servicer, the Trustee and the Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith (including any Hedging
Agreement), and all out-of-pocket costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Purchaser Agents, the Backup Servicer, the Trustee or the Secured Parties in
connection with the enforcement of this Agreement by such Person and the other
documents to be delivered hereunder or in connection herewith (including any
Hedging Agreement).

 

(b)           The Borrower, the Servicer  and the Originator shall pay on demand
any and all stamp, sales, excise and other taxes and fees payable or determined
to be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other documents to be
delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Purchasers in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

 

(c)           Subject to the terms of the Trustee Fee Letter and the Backup
Servicer Fee Letter, the Borrower, the Servicer and the Originator shall pay on
demand all other reasonable out-of-pocket costs, expenses and Taxes (excluding
income taxes) incurred by the Administrative Agent, the Purchaser Agents, the
Secured Parties (“Other Costs”), including, without limitation, all costs and
expenses incurred by the Administrative Agent and the Purchaser Agents in
connection with periodic audits of the Borrower’s, the Originator’s or the
Servicer’s books and records.

 

For the avoidance of doubt, except with respect to the costs and expenses to be
paid to the Trustee and the Backup Servicer, the costs and expenses to be paid
pursuant to this Section 13.9 shall exclude all allocable overhead costs and
expenses.

 

Section 13.10.      No Proceedings.

 

(a)           Each of the parties hereto (other than VFCC and any other Conduit
Purchaser) and each Hedge Counterparty (by accepting the benefits of this
Agreement) hereby agrees that it will not institute against, or join any other
Person in instituting against, any Conduit Purchaser, the Administrative Agent,
or any Liquidity Banks any Insolvency Proceeding so long as any commercial paper
issued by VFCC shall be outstanding and there shall not have elapsed one year
and one day (or such longer preference period as shall then be in effect) since
the last day on which any such commercial paper shall have been outstanding.

 

(b)           Each of the parties hereto (other than the Administrative Agent
without the consent of the Purchaser Agents) hereby agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any Insolvency Proceeding so long as there shall not have elapsed one year and
one day (or such longer preference period as shall then be in effect) since the
Collection Date.

 

Section 13.11.      Recourse Against Certain Parties.

 

(a)           No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the

 

152

--------------------------------------------------------------------------------


 

Administrative Agent, the Purchaser Agents, or any Secured Party as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against the
Administrative Agent, the Purchaser Agents, or any Secured Party, or any
incorporator, affiliate, stockholder, officer, employee or director of the
Administrative Agent, the Purchaser Agents, or any Secured Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent, the Purchaser Agents, or any Secured
Party contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate obligations of the Administrative Agent, the
Purchaser Agents, or any Secured Party, and that no personal liability
whatsoever shall attach to or be incurred by the Administrative Agent, the
Purchaser Agents, or any Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Purchaser Agents, or any Secured Party under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Purchaser
Agents, or any Secured Party contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of the Administrative Agent, the Purchaser
Agents, or any Secured Party and each incorporator, stockholder, affiliate,
officer, employee or director of the Administrative Agent, the Purchaser Agents,
or any Secured Party, or any of them, for breaches by the Administrative Agent,
the Purchaser Agents, or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement.

 

(b)           Notwithstanding anything in this Agreement to the contrary, no
Conduit Purchaser shall have any obligation to pay any amount required to be
paid by it hereunder in excess of any amount available to such Conduit Purchaser
after paying or making provision for the payment of its Commercial Paper Notes. 
All payment obligations of each Conduit Purchaser hereunder are contingent on
the availability of funds in excess of the amounts necessary to pay its
Commercial Paper Notes; and each of the other parties hereto agrees that it will
not have a claim under Section 101(5) of the Bankruptcy Code if and to the
extent that any such payment obligation owed to it by a Conduit Purchaser
exceeds the amount available to such Conduit Purchaser to pay such amount after
paying or making provision for the payment of its Commercial Paper Notes.

 

(c)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Originator or the Servicer or any other Person
against the Trustee, the Administrative Agent and the Secured Parties or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect to any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Originator and
the Servicer each hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected.

 

(d)           No obligation or liability to any Obligor under any of the Loans
is intended to be assumed by the Trustee, the Backup Servicer, the
Administrative Agent, the Purchaser Agents

 

153

--------------------------------------------------------------------------------


 

and the Secured Parties under or as a result of this Agreement and the
transactions contemplated hereby.

 

(e)           The provisions of this Section 13.11 shall survive the termination
of this Agreement.

 

Section 13.12.      Protection of Right, Title and Interest in  the Collateral;
Further Action Evidencing Advances.

 

(a)           The Servicer shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Trustee, for
the benefit of the Secured Parties, and of the Secured Parties to the Collateral
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Trustee, for the benefit of the Secured Parties, hereunder to all property
comprising the Collateral.  The Servicer shall deliver to the Trustee and the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing.  The Borrower shall cooperate
fully with the Servicer in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 13.12(a).

 

(b)           The Borrower agrees that from time to time, at its expense, it
will promptly authorize, execute and deliver all instruments and documents, and
take all actions, that the Trustee or the Administrative Agent may reasonably
request in order to perfect, protect or more fully evidence the Advances
hereunder and the security interest granted in the Collateral, or to enable the
Trustee or the Secured Parties to exercise and enforce their rights and remedies
hereunder or under any other Transaction Document.

 

(c)           If the Borrower or the Servicer fails to perform any of its
obligations hereunder, the Trustee, or the Administrative Agent on its behalf,
or any Secured Party may (but shall not be required to) perform, or cause
performance of, such obligation; and the Trustee, the  Administrative Agent’s or
such Secured Party’s costs and expenses incurred in connection therewith shall
be payable by the Borrower as provided in Article XI.  The Borrower irrevocably
authorizes each of the Trustee and the Administrative Agent and appoints the
each of the Trustee and the Administrative Agent as its attorney-in-fact to act
on behalf of the Borrower (i) to file financing statements necessary or
desirable in either of the Trustee’s or Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as either of the Trustee
or the Administrative Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral.  This appointment is coupled with an interest
and is irrevocable.

 

(d)           Without limiting the generality of the foregoing, the Borrower
will, not earlier than six months and not later than three months prior to the
fifth anniversary of the date of

 

154

--------------------------------------------------------------------------------


 

filing of the financing statement referred to in Section 3.1 or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

 

(i)            authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Trustee and the
Administrative Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

Section 13.13.      Confidentiality.

 

(a)           Each of the Administrative Agent, the Purchaser Agents, the
Secured Parties, the Servicer, the Trustee, the Backup Servicer, the Borrower,
the Originator shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of the Agreement and all information with
respect to the other parties, including all information regarding the business
of the Borrower and the Servicer hereto and their respective businesses, and all
information in connection with or related to the Underlying Instruments
(including but not  limited to any information provided pursuant to
Section 6.10), obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any Approved Valuation Firm, engaged by such party in connection with
any due diligence or comparable activities with respect to the transactions and
Loans contemplated herein and the agents of such Persons (“Excepted Persons”);
provided, however, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of the Administrative Agent, the Purchaser
Agents, the Secured Parties, the Servicer, the Trustee, the Backup Servicer and
the Borrower that such information shall be used solely in connection with such
Excepted Person’s evaluation of, or relationship with, the Borrower and its
affiliates, (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as is required by Applicable Law
and (iv) disclose the Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents or any Hedging Agreement
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents or any Hedging Agreement. 
Notwithstanding the foregoing provisions of this Section 13.13(a), the Servicer
may, subject to Applicable Law and the terms of any Underlying Instruments, make
available copies of the documents in the Servicing Files and such other
documents it holds in its capacity as Servicer pursuant to the terms of this
Agreement, to any of its creditors.  It is understood that the financial terms
that may not be disclosed except in

 

155

--------------------------------------------------------------------------------


 

compliance with this Section 13.13(a) include, without limitation, all fees and
other pricing terms, and all Termination Events, Servicer Defaults, and priority
of payment provisions.

 

(b)           Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Purchaser Agents, the
Trustee, the Backup Servicer or the Secured Parties by each other, (ii) by the
Administrative Agent, the Purchaser Agents, the Trustee, the Backup Servicer and
the Secured Parties to any prospective or actual assignee or participant of any
of them provided such Person agrees to hold such information confidential, or
(iii) by the Administrative Agent, the Purchaser Agents, and the Secured Parties
to any commercial paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to any Purchaser, as applicable, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information.  In addition, the Secured Parties, the Administrative Agent and the
Purchaser Agents, may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c)           Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Administrative Agents’, the Purchaser
Agents’, the Secured Parties’, the Trustee’s or the Backup Servicer’s business
or that of their affiliates, (c) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, the Purchaser
Agents, the Secured Parties, the Trustee or the Backup Servicer or an officer,
director, employer, shareholder or affiliate of any of the foregoing is a party,
(d) in any preliminary or final offering circular, registration statement or
contract or other document approved in advance by the Borrower, the Servicer or
the Originator or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Trustee or Backup Servicer having a need to know the
same, provided that the Trustee or Backup Servicer advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized by the Borrower, Servicer or the Originator.

 

Section 13.14.      Execution in Counterparts; Severability; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject

 

156

--------------------------------------------------------------------------------


 

matter hereof, superseding all prior oral or written understandings other than
any fee letter delivered by the Originator to the Administrative Agent, the
Purchaser Agents, and the Secured Parties.

 

Section 13.15.      Waiver of Setoff.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Purchaser or its assets.

 

Section 13.16.      Assignments by the Purchasers.

 

(a)           With the prior written consent of the Borrower (which consent
shall not be unreasonably withheld), each Purchaser may at any time assign, or
grant a security interest or sell a participation interest in, any Advance (or
portion thereof) or any VFC (or any portion thereof) to any Person; provided
that, as applicable: (i) no transfer of any Advance (or any portion thereof) or
of any VFC (or any portion thereof) shall be made unless such transfer is exempt
from the registration requirements of the Securities Act and any applicable
state securities laws or is made in accordance with the Securities Act and such
laws, and is made only to either an “accredited investor” as defined in
paragraphs (a)(1), (2), (3), or (7) of Rule 501 of Regulation D under the
Securities Act or any entity in which all of the equity owners come within such
paragraphs or to a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act, (ii) no such consent of the Borrower shall be required
following the occurrence of a Termination Event, (iii) in the case of an
assignment of any Advance (or any portion thereof) or of any VFC (or of any
portion thereof), the assignee executes and delivers to the Servicer, the
Borrower and the Administrative Agent a fully-executed Joinder Supplement
substantially in the form of Exhibit M hereto and a Transferee Letter
substantially in the form of Exhibit K hereto (a “Transferee Letter”), (iv) any
Institutional Purchaser shall not need prior consent to at any time assign, or
grant a security interest or sell a participation interest in, any Advance (or
portion thereof) to an Affiliate of its related Purchaser Agent and (v) any
Conduit Purchaser shall not need prior consent to at any time assign, or grant a
security interest or sell a participation interest in, any Advance (or portion
thereof) to a Liquidity Bank or any commercial paper conduit sponsored by a
Liquidity Bank or an Affiliate of its related Purchaser Agent.  The parties to
any such assignment, grant or sale of a participation interest shall execute and
deliver to the related Purchaser Agent for its acceptance and recording in its
books and records, such agreement or document as may be satisfactory to such
parties and the applicable Purchaser Agent.  The Borrower shall not assign or
delegate, or grant any interest in, or permit any Lien to exist upon, any of the
Borrower’s rights, obligations or duties under this Agreement without the prior
written consent of the Administrative Agent and each Hedge Counterparty.

 

Section 13.17.      Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

157

--------------------------------------------------------------------------------


 

Section 13.18.      Loans Subject to Retained Interest Provisions.

 

(a)           With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement such that a portion of such Loan
is owned by one or more third parties, Principal Collections received by the
Borrower or the Servicer on such Loan will be allocated first to the portion of
such Loan owned by the Borrower, until the principal amount of such portion is
reduced to zero, and then to the portion not owned by the Borrower; provided
that if a payment default occurs with respect to such Loan, then Principal
Collections received on such Loan will be allocated between the portion owned by
the Borrower and the portion not owned by the Borrower pro rata based upon the
outstanding principal amount of each such portion.

 

(b)           With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement, Interest Collections received by
the Servicer on those Loans will be allocated between the portion owned by the
Borrower and the portion not owned by the Borrower pro rata based upon the
outstanding principal amount of each such portion.

 

Section 13.19.      Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided, however, that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, the provisions of this
Section 13.19 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.

 

ARTICLE XIV

GUARANTY

 

Section 14.1.        The Guaranty.

 

(a)           In order to induce the Administrative Agent, the Purchasers and
the Purchaser Agents to enter into this Agreement and any Hedge Counterparty to
enter into any Hedge Transaction and in recognition of the direct benefits to be
received by the Guarantor from the Borrower Guaranty, the Guarantor hereby
agrees with the Administrative Agent, on behalf of the Secured Parties as
follows:  the Guarantor hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all Aggregate
Unpaids (the “Guaranteed Obligations”).  If any or all of the indebtedness
becomes due and payable hereunder, the Guarantor unconditionally promises to
deposit (or cause to be deposited) into the Collections Account sufficient funds
to pay such Guaranteed Obligations together with any and all reasonable expenses
which may be incurred by the Administrative Agent or any other Secured Party in
collecting any of the Guaranteed Obligations.  The Guaranty set forth in this
Article XIV is a guaranty of timely payment and not of collection.  The word
“indebtedness” is

 

158

--------------------------------------------------------------------------------


 

used in this Article XIV in its most comprehensive sense and includes any and
all advances, debts, obligations and liabilities of the Borrower, including
specifically all Guaranteed Obligations, arising in connection with this
Agreement or any other Transaction Document, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

(b)           Notwithstanding any provision to the contrary contained herein or
in any other of the Transaction Documents, to the extent the obligations of the
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of the
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).

 

Section 14.2.        Bankruptcy.

 

Additionally, the Guarantor unconditionally and irrevocably guarantees the
payment of any and all Guaranteed Obligations of the Borrower to any of the
Secured Parties whether or not due or payable by the Borrower upon the
occurrence of any Insolvency Event relating to the Borrower, and unconditionally
promises to pay such Guaranteed Obligations to the Trustee for the account of
the Secured Parties, or order, on demand, in lawful money of the United States. 
The Guarantor further agrees that to the extent that the Borrower shall make a
payment or a transfer of an interest in any property to the Administrative
Agent, any other Secured Party or the Trustee, which payment or transfer or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Borrower, the estate of the Borrower, a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such avoidance or repayment, the obligation or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.

 

Section 14.3.        Nature of Liability.

 

The liability of the Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations of the Borrower
whether executed by the Guarantor, any other guarantor or by any other party,
and the Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Obligations of the
Borrower, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Servicer or the Originator, or (e) any payment made to the
Administrative Agent, any other Secured Party or the Trustee on the Guaranteed
Obligations that the Administrative Agent, such Secured Party or the

 

159

--------------------------------------------------------------------------------


 

Trustee repays to the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

Section 14.4.        Independent Obligation.

 

The obligations of the Guarantor hereunder is independent of the obligations of
the Borrower, and a separate action or actions may be brought and prosecuted
against the Guarantor whether or not action is brought against the Borrower and
whether or not Borrower is joined in any such action or actions.

 

Section 14.5.        Authorization.

 

The Guarantor expressly authorizes the Administrative Agent, each Purchaser,
each Purchaser Agent, the Trustee, the Backup Servicer and each Hedge
Counterparty without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Guaranteed Obligations or any part thereof in accordance with this
Agreement including any increase or decrease of the rate of interest thereon,
(b) take and hold security from the Guarantor or any other party for the payment
of the Guaranty or the Guaranteed Obligations and exchange, enforce, waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its sole reasonable
discretion may determine and (d) release or substitute any one or more
endorsers, the Guarantor, the Borrower or other obligors.

 

Section 14.6.        Reliance.

 

It is not necessary for the Administrative Agent or any other Secured Party to
inquire into the capacity or powers of the Borrower or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

 

Section 14.7.        Waiver.

 

(a)           The Guarantor hereby waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Administrative Agent
or any other Secured Party to (i) proceed against the Borrower, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from the Borrower, any other guarantor or any other party, or (iii) pursue any
other remedy in the Administrative Agent’s or any Secured Party’s power
whatsoever.  The Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower, any other guarantor or any other party other than
payment in full of the Guaranteed Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, the Servicer, the Originator, any other
guarantor or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Guaranteed
Obligations.  The Administrative Agent may, as set forth in Section 10.2,
foreclose on any security held by the Trustee or

 

160

--------------------------------------------------------------------------------


 

exercise any other right or remedy the Administrative Agent or any other Secured
Party may have against the Borrower or any other party, or any security, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full.  The
Guarantor hereby waives any defense arising out of any such election by the
Administrative Agent or any other Secured Party, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantor against the Borrower or any other party
or any security.

 

(b)           The Guarantor hereby waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations.  The Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s, Servicer’s and Originator’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any other Secured Party shall
have any duty to advise the Guarantor of information known to it regarding such
circumstances or risks.

 

(c)           The Guarantor hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Secured Parties against the Borrower or any
other guarantor of the Guaranteed Obligations of the Borrower owing to the
Secured Parties (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party which it may at any time otherwise have as a result of the
Guaranty until such time as the Guaranteed Obligations shall have been paid in
full.  The Guarantor hereby further agrees not to exercise any right to enforce
any other remedy that the Administrative Agent, the other Secured Parties, the
Trustee or the Backup Servicer now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Guaranteed
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Secured Parties to
secure payment of the Guaranteed Obligations of the Borrower until such time as
the Guaranteed Obligations shall have been paid in full (other than contingent
indemnity obligations).

 

Section 14.8.        Limitation on Enforcement.

 

The Secured Parties agree that the Guaranty may be enforced only by the action
of the Administrative Agent acting in its sole discretion and that no Purchaser,
Purchaser Agent or Hedge Counterparty shall have any right individually to seek
to enforce or to enforce the Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Secured Parties under the terms of this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

161

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE ORIGINATOR AND SERVICER:

ARES CAPITAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GUARANTOR:

ARES CAPITAL CP FUNDING II LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

  as attorney-in-fact

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE VFCC AGENT

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

THE BACKUP SERVICER:

LYON FINANCIAL SERVICES, INC., d/b/a
U.S. Bank Portfolio Services not in its individual
capacity but solely as Backup Servicer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION, not in
its individual capacity but solely as Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to
as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Hedge Counterparty

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------